 

Exhibit 10.4

 

CONSTRUCTION LOAN AGREEMENT

 

between

 

SENTIO GEORGETOWN, LLC, a Delaware limited liability company and
SENTIO GEORGETOWN TRS, LLC, a Delaware limited liability company,
collectively as Lender

 

and

 

WESTMINSTER – LCS GEORGETOWN LLC, an Iowa limited liability company
as Borrower

 

Dated as of January 15, 2015

 

 

 

 

Table of Contents

 

      Page         1. Definitions and Interpretation 1         1.1 Exhibits
Incorporated 1           1.2 Defined Terms 1           1.3 Singular and Plural
Terms 16           1.4 Accounting Principles 16           1.5 References and
Other Terms 16         2. The Loan; Equity Requirements; Reserves 17         2.1
Agreement to Borrow and Lend 17           2.2 Promises to Pay 17           2.3
Notes 17           2.4 Interest 17           2.5 Default Rate 18           2.6
Interest Calculations 18           2.7 Mandatory Monthly Payments 18          
2.8 Late Charges 18           2.9 Payment on Maturity Date 19           2.10
Repayment of Protective Advances 19           2.11 Prepayments 20           2.12
Prepayments Tendered or Debt Accelerated During the Lockout Period 20          
2.13 Appraised Value and Participation Amount 21           2.14 Participation 23
          2.15 Usury Savings and Characterization of Participation 23          
2.16 Loan Commitment Fee 24           2.17 Equity Contributions 24          
2.18 Interest Reserve 25           2.19 Allocation of Payments 25         3.
Conditions to Closing 26         3.1 Conditions to Closing 26           3.2
Closing Certificate 32           3.3 Other Conditions Precedent 32

 

i

 

 

Table of Contents

(continued)

 

      Page           3.4 Termination of Agreement 32         4. Disbursement
Procedures 32         4.1 Conditions Precedent to Disbursement of Loan Proceeds
32           4.2 Loan Disbursement 33           4.3 Documents Required for Each
Construction Disbursement 35           4.4 Loan In Balance 37           4.5
Lender’s Verification of Contracts 38           4.6 [Intentionally Deleted] 38  
        4.7 Frequency of Payouts 38           4.8 Consultants 38           4.9
Retainages 39           4.10 Stored and Unincorporated Materials 39          
4.11 Final Construction Disbursement 39           4.12 Expenses and Advances
Secured by Security Instrument 41           4.13 Acquiescence not a Waiver 41  
        4.14 No Liability for Disbursements 41         5. Representations and
Warranties 41         5.1 Formation, Qualification and Compliance 41          
5.2 Execution and Performance of Loan Documents 42           5.3 Financial and
Other Information 43           5.4 No Material Adverse Change 43           5.5
Enforceability 43           5.6 Consents 44           5.7 Tax Liability 44      
    5.8 [Intentionally Deleted] 44           5.9  Title to Property; Survey 44  
        5.10 Utility Services 45           5.11 Construction of the Project 45  
        5.12 Major Project Agreements 45           5.13 Development Agreement 45

 

ii

 

 

Table of Contents

(continued)

 

      Page           5.14 Governmental Requirements 46           5.15 Rights of
Others 46           5.16 Approved Budget; Draw Schedule 46           5.17
Litigation 46           5.18 Name and Principal Place of Business 46          
5.19 Delivery of Documents 46           5.20 ERISA 46           5.21 No
Prohibited Persons 47           5.22 Foreign Person 47           5.23
Environmental 47           5.24 Continuing Nature of Representations and
Warranties 49         6. Project Covenants 49         6.1 Completion of Project
49           6.2 Conformity With Plans 49           6.3 Change Orders 49        
  6.4 Entry and Inspection 50           6.5 Project Information 50           6.6
Permits and Warranties 50           6.7 Project Contracts 51           6.8
Protection Against Liens 51           6.9 Lender Consultant 51           6.10
Development Agreement 51           6.11 Management Agreement 51           6.12
Reappraisal Requirements 52         7. Maintenance, Operation, Preservation and
Repair of Property 52         7.1 Alterations and Repair 52           7.2
Compliance 52           7.3 Changes in Property Restrictions 52           7.4
Books and Records 53           7.5 Consultation with Lender Consultant 53

 

iii

 

 

Table of Contents

(continued)

 

      Page         8. Other Affirmative Covenants 53         8.1 Existence 53  
        8.2 Protection of Liens 53           8.3 Title Insurance Endorsements 53
          8.4 Notice of Certain Matters 53           8.5 Additional Reports and
Information 54           8.6 Further Assurances 55           8.7 Financial
Statements; Access to Business Information 55           8.8 [Intentionally
Deleted] 57           8.9  Keeping Guarantor Informed 57           8.10 Single
Purpose Entity 57           8.11 Compliance 59           8.12 [Intentionally
Deleted] 59           8.13 Taxes 59           8.14 Escrow Deposits 60          
8.15 Affidavits of Commencement and Completion 61         9. Other Negative
Covenants 61         9.1 Liens on Property 61           9.2 Liens on Personal
Property 61           9.3 Removal of Personal Property 61           9.4
Amendment of Organizational Documents 61           9.5 Management Agreement 62  
        9.6 Major Project Agreements 62           9.7 Transfers 62           9.8
Limitations on Additional Indebtedness; Other Prohibited Transactions 63        
10. Insurance, Casualty and Condemnation 63         10.1 Insurance Coverage 63  
        10.2 Casualty Loss; Proceeds of Insurance 65           10.3 Condemnation
and Eminent Domain 67           10.4 Disbursement of Insurance Proceeds and
Awards 69

 

iv

 

 

Table of Contents

(continued)

 

      Page         11. Defaults and Remedies 70         11.1 Events of Default
70           11.2 Remedies Upon Default 73           11.3 Cumulative Remedies,
No Waiver 74         12. Permitted Partial Releases 74       13. [Intentionally
Deleted] 75       14. Miscellaneous 75         14.1 Nonliability 75          
14.2 Indemnification of the Lender 76           14.3 Reimbursement of Lender 78
          14.4 Obligations Unconditional and Independent 78           14.5
Notices 78           14.6 Survival of Representations and Warranties 79        
  14.7 Signs 79           14.8 No Third Parties Benefited 79           14.9
Binding Effect, Assignment of Obligations 79           14.10 Counterparts 79    
      14.11 Prior Agreements; Amendments; Consents 80           14.12 Governing
Law 80           14.13 Severability of Provisions 80           14.14 Headings 80
          14.15 Conflicts 80           14.16 Time of the Essence 80          
14.17 Participations, Pledges and Syndication and Securitization 81          
14.18 Rights to Share Information 82           14.19 Servicing 82          
14.20 Guaranties Unsecured 83           14.21 Joint and Several 83          
14.22 JURY WAIVER 83           14.23 JURISDICTION AND VENUE 84

 

v

 

 

Table of Contents

(continued)

 

      Page           14.24 Patriot Act 84           14.25 Right of Setoff 84    
      14.26 Times 84         15. REIT Compliance 84

 

vi

 

 

Table of Contents

(continued)

 

      Page

 

EXHIBITS

 

A - LEGAL DESCRIPTION       B - PERMITTED ENCUMBRANCES       C - DISBURSEMENT
REQUEST       D - LOAN DOCUMENTS       E - APPROVED BUDGET       F - DRAW
SCHEDULE       G - AFFIDAVIT OF COMMENCEMENT       H - AFFIDAVIT OF COMPLETION  
    I - INSURANCE REQUIREMENTS       J   QUARTERLY COMPLIANCE CERTIFICATE

 

vii

 

 

CONSTRUCTION LOAN AGREEMENT

 

THIS CONSTRUCTION LOAN AGREEMENT (the “Agreement”), dated for reference January
15, 2015, is made by and among WESTMINSTER – LCS GEORGETOWN LLC, an Iowa limited
liability company (“Borrower”), SENTIO GEORGETOWN, LLC, a Delaware limited
liability company (“Lender A”), and SENTIO GEORGETOWN TRS, LLC, a Delaware
limited liability company (“Lender B”). Lender A and Lender B are referred to
herein, individually and collectively as the context may require, as “Lender”.

 

RECITALS:

 

A.           Borrower is, as of the date hereof, the holder of fee simple title
to an undeveloped 25 acre parcel real estate at 371 Village Commons Boulevard,
near Shell Road, in Georgetown, Texas, legally described on Exhibit A attached
hereto (together with all easements and other rights appurtenant thereto, the
“Land”).

 

B.           Borrower proposes to develop, construct and lease the Project (as
defined herein).

 

C.           Borrower has applied to Lender for a loan for the purpose of
providing a portion of the funds required to construct the Project and Lender is
willing to make the loan upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the above premises, and the mutual covenants
and agreements set forth herein, and for one dollar and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.           Definitions and Interpretation.

 

1.1           Exhibits Incorporated. All exhibits to this Agreement, as now
existing and as the same may from time to time be modified, are fully
incorporated herein by this reference.

 

1.2           Defined Terms. All capitalized terms used in this Agreement and
not otherwise defined in this Agreement shall have the following meanings:

 

“Affidavit of Commencement” means an affidavit, duly executed and acknowledged,
substantially in the form of Exhibit G.

 

“Affidavit of Completion” means an affidavit, duly executed and acknowledged,
substantially in the form of Exhibit H.

 

“Affiliate” means, with respect to any Person, (a) any other Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, (i) such Person or (ii) any
general partner, manager or managing member of such Person; or (b) any other
Person with 50% or more of the equity interest of which is held beneficially or
of record by (i) such Person or (ii) any general partner, manager or managing
member of such Person. As used in the previous sentence, “control” means the
possession, directly or indirectly, of the power to cause the direction of the
management of a Person, whether through voting securities, by contract, family
relationship or otherwise.

 

 

 

 

“Applicable Laws” means all laws, statutes, ordinances, rules, regulations,
judgments, decrees or orders of any state, federal or local Governmental Agency
which are applicable to Borrower, the Guarantor or/or the Property.

 

“Appraisal” means a written statement setting forth an opinion of the Appraised
Value of the Property as of the date of the Appraisal Event, including the Land
and the Improvements, that has been prepared by a Qualified Appraiser. If any
Permitted Affiliate Agreement is in effect as of the date of the Appraisal Event
and such agreement generates less income or greater expense than would an
agreement negotiated at arm’s length on market terms, the Appraisal shall assume
that such agreement is replaced by an agreement negotiated at arm’s length on
market terms.

 

“Appraisal Event” means the earliest to occur of any of the following: (a) one
hundred eighty (180) days prior to the Stated Maturity Date (giving effect to
the extension of the Stated Maturity Date provided in the definition thereof if
Lender has exercised such extension), (b) the date that Lender accelerates the
Loan on account of an Event of Default, (c) upon demand of Borrower, provided
that such demand may not be made, and shall be without effect, until after the
Stabilization Date, or (d) upon demand of Lender, provided that such demand may
not be made, and shall be without effect, until the earlier of the Stabilization
Date or January 15, 2019.

 

“Appraised Value” shall mean the fair market value of the Property as of the
Appraisal Event, on a going concern basis including good will, determined in
accordance with Section 2.13 hereof. For avoidance of doubt, it is understood
that if Borrower stills owns the Released Parcel on the date of the Appraisal
Event, then the Released Parcel will be included in the Property for purposes of
determining Appraised Value. Any proceeds of sale of the Released Parcel that
have been released to Borrower or are held in the Partial Release Escrow will
not be considered part of the Property, and will not be considered in
determining Appraised Value; except that such proceeds will be deducted from the
Appraised Value if such proceeds were generated after the Appraisal Event.

 

“Approved Budget” means the line item budget for the Project inclusive of all
Project Costs, including, without limitation, all hard and soft costs of the
Project and the sources of all funds required to pay Project Costs, as reviewed
and approved by Lender and as set forth in Exhibit E attached hereto, as
modified from time to time in accordance with this Agreement.

 

“Architect” means PRDG, LLC, or any other architect for the Project approved by
Lender from time to time.

 

“Architect’s Contract” means that certain Standard Form of Agreement Between
Owner and Consultant by and between Borrower and Architect dated October 1,
2013, as amended from time to time after the date hereof as permitted hereby,
which shall provide for the design of all Improvements and construction
administration services by the Architect and of which Lender shall receive an
assignment.

 

2

 

 

“Arm’s Length Sale” means a sale of the Property (i) that is negotiated on an
arm’s length basis, (ii) that is a one-off transaction unrelated to any other
transaction involving Borrower or its Affiliates, (iii) in which neither
Borrower nor any Affiliate of Borrower receives any material consideration for
the sale of the Property other than the purchase price for the Property, and (if
applicable) a management agreement or operating lease with an Affiliate of
Borrower, and (iv) in which no other facts or circumstances exist which could
reasonably be expected to result in a gross sales price for the Property that
was less than its fair market value.

 

“Assignment of Leases” means the Assignment of Leases and Rents of even date
herewith executed by Borrower in favor of Lender, as amended from time to time
after the date hereof.

 

“Available Funds” has the meaning provided in Section 4.4 of this Agreement.

 

“Balancing Deposit” has the meaning provided in Section 4.4 of this Agreement.

 

“Borrower Entity Documents” means the Operating Agreement and the Articles of
Organization of Borrower, as amended from time to time after the date hereof as
permitted hereby.

 

“Business Day” means any day that federally regulated commercial banks located
in Orlando, Florida are open and conducting regular banking business.

 

“Change Orders” means changes in the Plans and/or the scope of the work to be
completed under the General Contract.

 

“City” means the City of Georgetown, Texas.

 

“Closing” means the execution and delivery of the Loan Documents.

 

“Closing Date” means the date upon which the Closing occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Constituent Entities” has the meaning set forth in Section 3.1(t)(iii).

 

“Construction Completion” means the date on which all of the following events
have occurred: (i) construction of the Project is substantially complete,
lien-free and defect free, to the reasonable satisfaction of the Lender and
final or temporary certificates of occupancy or the functional equivalent
thereof issued by the City, permitting occupancy without condition, have been
issued for the Project; (ii) the Architect has issued a certificate of
completion in the form of AIA Document G704 or a substantially similar form
reasonably acceptable to the Lender, subject only to “punch list” items;
(iii) all amounts owing to the General Contractor for the construction of the
Project have been paid-in-full (subject to holdbacks for “punch list items”);
(iv) subject to holdbacks for “punch list” items, final lien waivers have been
obtained; and (v) all other conditions to the Final Construction Disbursement as
provided in Section 4.11 of this Agreement have been satisfied.

 

3

 

 

“Construction Completion Date” means two (2) years from the date of this
Agreement.

 

“Construction Contracts” means the General Contract and the Subcontracts.

 

“Construction Disbursement” means a disbursement of Loan Proceeds for
construction of the Project.

 

“Construction Schedule” has the meaning provided in Section 3.1(q) of this
Agreement.

 

“Control” as to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management, policies or activities
of such Person, whether through ownership of voting securities or other
beneficial interests, by contract or otherwise, and the terms “controlled” or
“controlling” shall have a correlative meaning. For clarification, an investor
in a Person shall not be deemed to have relinquished Control over such Person
solely on account of the exercise, by a co-investor in such Person, of a right
to grant or withhold consent to a major decision.

 

“Debt” means the Loan A Debt and the Loan B Debt, individually or collectively
as the context may require.

 

“Debt Service”, as of any date of determination, means the scheduled monthly
payment of interest on the Debt during the trailing three calendar months
multiplied by four (4), whether or not actually paid, and without regard to
whether any payment was made by Borrower or from the Interest Reserve.

 

“Debt Service Coverage Ratio”, as of any date of determination, means the ratio
of Operating Cash Flow on that date of determination to Debt Service on that
date of determination. For purposes of this definition, Operating Cash Flow for
any date of determination shall be determined by annualizing the Gross Revenues
and Operating Expenses during a measurement period of the last three full
consecutive calendar months prior to the date of determination. Such
annualization shall disregard any recurring Gross Income to the extent collected
in advance for the period past the measurement period, shall disregard any Gross
Income or Operating Expense not reasonably expected to recur, and shall
disregard any recurring Operating Expenses to the extent incurred for the period
prior to or after the measurement period.

 

“Default” means the occurrence of any event, circumstance or condition which
constitutes a breach of or a default under this Agreement or any other Loan
Document and which, after the giving of any required notice and/or the passage
of any applicable cure period, would constitute an Event of Default under this
Agreement or any other Loan Document.

 

“Default Rate” means the Loan A Default Rate or the Loan B Default Rate, as
applicable.

 

“Development Agreement” means the Development Agreement, of even date herewith,
between Borrower and Sponsor, as may be amended from time to time after the date
hereof, as permitted hereby.

 

4

 

 

“Disbursements” means disbursements by Lender of proceeds of the Loan.

 

“Disbursement Request” has the meaning provided in Section 4.3(a) of this
Agreement.

 

“Draw Schedule” means the draw schedule for the Project attached hereto as
Exhibit F, showing the funding sources for the Project and the projected draw
schedule for each funding source for the Project, as such draw schedule may
hereafter be amended with the prior written consent of Lender (not to be
unreasonably withheld or delayed).

 

“Eligible Transferee” means a bank, insurance company, or other regulated
financial institution regularly engaged in the business of making commercial
mortgage loans secured by properties similar to the Property or other senior
housing real estate; provided that, following either Construction Completion or
advance of all proceeds of the Loan (other than the Interest Reserve), “Eligible
Transferee shall also include any Person that has (A) substantial experience in
the ownership of properties similar to the Property or other senior housing real
estate, and (B) net worth (including, in the case of funds, committed capital)
of not less than Two Hundred Fifty Million and No/100 Dollars ($250,000,000.00).

 

“Engineer” means Kimbell Bruhel Garcia Estes, or “KBGE”, or any other engineer
for the Project approved by Lender from time to time.

 

“Engineer’s Contract” means that certain Proposal for Civil Engineering Services
by and between Borrower and Engineer dated July 22, 2013, as revised on July 25,
2013, as may be amended from time to time after the date hereof, as permitted
hereby.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of even date herewith executed by Borrower and Guarantor for
the benefit of Lender, as may be amended from time to time after the date
hereof.

 

“Equity Contributions” has the meaning provided in Section 2.17 of this
Agreement

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“Event of Default” means any event so designated in Section 11.1, or any other
section or provision, of this Agreement.

 

“Excluded Taxes” means any of the following taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender: (a)
taxes imposed on or measured by net income (however denominated), franchise
taxes, and branch profits taxes, in each case (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or
lending office located in, the jurisdiction imposing such taxes or (ii) that are
Other Connection Taxes, (b) U.S. federal withholding tax that is imposed on
amounts payable to any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended
from time to time, and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

5

 

 

“Fiscal Year” means Borrower’s fiscal year, ending on December 31st of each
calendar year.

 

“Force Majeure Event” means an event not reasonably foreseeable that is beyond
the reasonable control of the Borrower or the Guarantor and is of the kind
and/or nature of a riot, war, act of enemies (including terrorism within the
continental United States), national emergency, fire, flood, act of God, severe
weather conditions, material shortage or strike or other event that materially
impairs the ability of the Borrower to pursue completion of the Project.

 

“Full Underwritten Occupancy”, with respect to any calendar quarter, means that,
as of the last day of the calendar quarter, at least ninety percent (90%) of the
rentable units at the Property (including assisted care and memory care units)
are occupied by residents unrelated to any officer or director of Borrower or
any Affiliate of Borrower, who are contractually obligated to pay fair market
unabated rent and are not delinquent in payment of such rent. For purposes of
calculating whether Full Underwritten Occupancy has been achieved, if only one
of the two beds in a semi-private unit is rented, such unit shall be considered
fifty percent (50%) occupied.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“General Contract” means that certain Standard Form of Agreement Between Owner
and Contractor by and between Borrower and the General Contractor dated as of
December 12, 2014 as amended from time to time in accordance with the terms and
provisions of this Agreement.

 

“General Contractor” means Charles N. White Construction Company (doing business
as White Construction Company), or any other general contractor for the Project
approved by Lender from time to time.

 

“Governmental Agency” means any governmental or quasi-governmental agency,
board, bureau, commission, department, court, administrative tribunal or other
instrumentality or authority, and any public utility.

 

“Gross Revenues” means, during any measurement period, all revenues of Borrower,
determined on a cash basis, derived from the ownership, operation, use, leasing
and occupancy of the Property during such period; however, that in no event
shall Gross Revenues include (i) any loan proceeds; (ii) proceeds or payments
under insurance policies (except proceeds of rent loss and business interruption
insurance); (iii) condemnation proceeds; (iv) any security deposits received
from tenants or residents in the Property, unless and until the same are applied
to rent or other obligations in accordance with the tenant’s or resident’s
Lease; or (v) any other extraordinary items.

 

6

 

 

“Guarantor” means Life Care Companies LLC, and any Person who now or hereafter
partially or fully guarantees the payment or performance of any indebtedness or
other obligation to Lender under any Loan Document.

 

“Guarantor Fiscal Year” has the meaning provided in Section 8.7(e) of this
Agreement

 

“Guaranty” means, collectively, all guaranties required pursuant to this
Agreement and all guaranties pursuant to which any Person now or hereafter
partially or fully guarantees the payment or performance of any indebtedness or
other obligation to Lender under any Loan Document, and initially means the
Guaranty of Completion and Non-Resource Carve-outs dated as of even date
herewith given by Guarantor in favor of Lender.

 

“Hazardous Materials” has the meaning given that term in the Environmental
Indemnity Agreement.

 

“Improvements” means all buildings and other improvements and fixtures now or
hereafter comprising any portion of the Property, including, without limitation
all on-site and off-site improvements required for the construction and
operation of the Project.

 

“In Balance” has the meaning provided in Section 4.4 of this Agreement.

 

“Indebtedness” means any and all obligations, contingent or otherwise, whether
now existing or hereafter arising, of Borrower to Lender or to any of its
Affiliates or successors, arising under or in connection with the Loan, this
Agreement, any other Loan Document, or arising under or in connection with any
Rate Management Agreement.

 

“Interest Rate” means the Loan A Interest Rate or the Loan B Interest Rate, as
applicable.

 

“Interest Reserve” has the meaning provided in Section 2.18 of this Agreement.

 

“Land” has the meaning provided in Recital A of this Agreement.

 

“Leases” means all leases or occupancy agreements now or hereafter executed by
or on behalf of tenants or residents pertaining to the rental or use of space or
facilities within the Property and all amendments, modifications, or
restatements thereof.

 

“Lender” has the meaning provided in the first paragraph hereof.

 

“Lender Consultant” means any third-party engineering, architectural or
consulting firm hired by Lender to advise and assist Lender in connection with
the Project.

 

“Loan” means Loan A and Loan B, individually or collectively as the context may
require.

 

“Loan A” means the loan made by Lender A to Borrower pursuant to this Agreement
and the other Loan Documents.

 

7

 

 

“Loan A Amount” means an amount not to exceed Forty Million Nine Hundred Twelve
Thousand and No/100 Dollars ($40,912,000.00).

 

“Loan A Debt” means, as of any date of determination, the outstanding principal
amount of Loan A as of that date together with all interest accrued and unpaid
thereon and all other amounts (including protective advances, Yield Maintenance
Premiums, and other fees and costs) due to Lender A pursuant to this Agreement
and the other Loan Documents.

 

“Loan A Default Rate” means the Loan A Interest Rate plus four percent (4%).

 

“Loan A Interest Rate” means (i) until the Participation Due Date, Eight and
05/100 percent (8.05%) per annum, and (ii) from and after the Participation Due
Date, Seven and 90/100 percent (7.90%).

 

“Loan Amount” means an amount not to exceed the sum of the Loan A Amount and the
Loan B Amount.

 

“Loan B” means the loan made by Lender B to Borrower pursuant to this Agreement
and the other Loan Documents.

 

“Loan B Amount” means an amount not to exceed One Million and No/100 Dollars
($1,000,000.00).

 

“Loan B Base Debt” means, as of any date of determination, the Loan B Debt but
excluding the Participation.

 

“Loan B Debt” means, as of any date of determination, the outstanding principal
amount of Loan B as of that date together with all interest accrued and unpaid
thereon and all other amounts (including Yield Maintenance Premiums, the
Participation, and other fees and costs) due to Lender B pursuant to this
Agreement and the other Loan Documents.

 

“Loan B Default Rate” means the applicable Loan B Interest Rate plus four
percent (4%).

 

“Loan B Interest Rate” means (i) until the Participation Due Date, One and
75/100 percent (1.75%) per annum, and (ii) from and after the Participation Due
Date, Seven and 90/100 percent (7.90%) per annum.

 

“Loan Documents” means, collectively, this Agreement, the documents set forth in
Exhibit D, and any other agreement, document or instrument evidencing and/or
securing the obligations of Borrower or Guarantor to Lender that Lender requires
in connection with the execution of this Agreement or from time to time to
effectuate the purposes of this Agreement, together with all amendments,
restatements, supplements and modifications thereof.

 

“Loan Expenses” has the meaning provided in Section 4.2(c) of this Agreement.

 

“Loan Proceeds” means all amounts advanced as part of the Loan, whether advanced
directly to Borrower or otherwise.

 

8

 

 

“Loan Transfer” has the meaning provided in Section 14.17(a) of this Agreement.

 

“Lockout Period” means the period from origination of the Loan until the Option
Termination Date. However, if at any time during the Lockout Period the “Buyer”
under the Option Agreement timely delivers an Option Exercise Notice, then the
delivery of such notice shall automatically extend the Lockout Period until the
earlier of (a) the closing of the purchase of the Property pursuant to the PSA,
or (b) the PSA Termination Date.

 

“Lockout Release Date” means the first day after the Lockout Period.

 

“Major Project Agreements” means, collectively, the Management Agreement, the
Architect’s Agreement, the Engineer’s Agreement, the Development Agreement and
the General Contract.

 

“Management Agreement” means that certain Management Agreement between Borrower
and Operator of even date herewith, and any amendments thereto.

 

“Managing Interest”, with respect to the Loan, means the contractual right,
under any co-lender, intercreditor, or agency agreement among the Lenders in the
Loan, to act on behalf of all such Lenders in connection with the administration
and enforcement of the Loan, and to serve as the single point of contact for the
Borrower in connection therewith. The holder of the Managing Interest may be
designated as the “Administrative Agent”, “Lead Lender”, or analogous terms. A
Person shall not be deemed to have relinquished the Managing Interest solely on
account of an agreement that grants to other Lenders the right to approve or
consent to major decisions.

 

“Material Change Order” has the meaning provided in Section 6.3(e) of this
Agreement

 

“Maturity Date” means the Stated Maturity Date. However, (a) if the “Buyer”
under the Option Agreement fails to timely exercise the Option, and the Stated
Maturity Date is less than six months after the Option Termination Date, then
the Maturity Date shall be automatically extended to six (6) months after the
Option Termination Date, and (b) if the “Buyer” under the Option Agreement
timely exercises the Option, then the Maturity Date shall automatically be
amended to be the latest of (i) the Stated Maturity Date, or (ii) six (6) months
after the PSA Termination Date. Notwithstanding the foregoing, the Maturity Date
shall be deemed to occur on the date that Lender accelerates the Loan on account
of an Event of Default, or on the date that the Loan becomes due and payable on
account of a closing of a sale of the Property, including a sale pursuant to the
PSA.

 

“Maximum Legal Rate” means the maximum non-usurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the Debt and/or as provided for in the Loan Documents, under the
laws of such state or states whose laws are held by any court of competent
jurisdiction to govern the interest rate provisions of the Loan.

 

“Note” means Note A and Note B, individually and collectively as the context may
require.

 

9

 

 

“Note A” means that certain Promissory Note A, dated as of the date hereof, made
by Borrower to the order of Lender A, in the stated principal amount of the Loan
A Amount, as the same may be amended, restated, modified or supplemented and in
effect from time to time.

 

“Note B” means that certain Promissory Note B, dated as of the date hereof, made
by Borrower to the order of Lender A, in the stated principal amount of the Loan
B Amount and also containing a promise to pay the Participation Amount, as the
same may be amended, restated, modified or supplemented and in effect from time
to time.

 

“Operator” means Life Care Services LLC or any other operator or manager for the
Property approved by Lender from time to time.

 

“Operating Agreement” means that certain First Amended Operating Agreement of
Borrower of even date herewith.

 

“Operating Cash Flow” means, during any measurement period, all Gross Revenues
(as defined herein) actually received in the applicable measurement period
arising from the ownership and operation of the Property (excluding tenant
security deposits and rent paid during the applicable measurement period by any
tenant for more than the number of months of rental obligations contained in the
measurement period) less all Operating Expenses paid for the applicable
measurement period.

 

“Operating Expenses” means, during any measurement period, the actual,
reasonable and necessary costs and expenses of owning, operating, managing and
maintaining the Property incurred by Borrower during such period, determined on
a cash basis (except for real and personal property taxes and insurance
premiums, and other similar items not paid on a monthly basis, which shall be
determined on an accrual basis), including, $250 per Unit per year (prorated for
the relevant measuring period) as a capital reserve and the actual management
fees; excepting, however, (a) interest or principal due on the Loan; (b) capital
expenditures; and (c) non-cash charges such as depreciation and amortization.

 

“Option” has the meaning provided in the Option Agreement.

 

“Option Agreement” means that certain Option Agreement, of even date herewith,
between Sentio Georgetown, LLC as “Buyer” and Borrower as “Seller”, as the same
may be amended, restated, modified or supplemented and in effect from time to
time.

 

“Option Exercise Notice” has the meaning provided in the Option Agreement.

 

“Option Termination Date” has the meaning provided in the Option Agreement.

 

“Partial Release Escrow” shall have the meaning provided in Section 12(e).

 

“Participation” means the right of Lender B to receive from Borrower, and the
obligation of Borrower to pay to Lender B, the Participation Amount pursuant to
the terms and conditions of this Agreement.

 

10

 

 

“Participation Amount” means the amount determined in accordance with
Section 2.13.

 

“Participation Due Date” shall mean the earliest to occur of (a) the Maturity
Date (giving effect to any adjustments or accelerations thereof provided in the
definition of “Maturity Date”), (b) the date of prepayment of the Debt in full
in accordance with the terms hereof, or (c) the date that Borrower or any other
Person tenders to Lender a prepayment of the Loan or any part thereof (other
than a partial prepayment resulting from an application of casualty or
condemnation proceeds or repayment of Protective Advances).

 

“Party” means any Person (other than Lender) who is a party or signatory to any
Loan Document.

 

“Payment Date” means the first day of each calendar month; provided that,
following the final disbursement of funds from the Interest Reserve, if the
Payment Date falls on a date that is not a Business Day, then the payment due on
the Payment Date may be made on the first Business Day following the applicable
Payment Date.

 

“Payment and Performance Bonds” has the meaning provided in Section 3.1(p) of
this Agreement.

 

“Permits” has the meaning provided in Section 3.1(e)(ii) of this Agreement.

 

“Permitted Affiliate Agreements” means (i) the provision of insurance brokerage
services by an Affiliate of the Borrower to the Borrower on terms not less
favorable to the Borrower than could be obtained on an arm’s-length basis from
unrelated third parties, so long as such Affiliate’s only remuneration for such
services are customary and reasonable brokerage fees paid by the insurance
companies providing insurance policies to the Borrower, (ii) the provision of
group purchasing services by an Affiliate of the Borrower to the Borrower on
terms no less favorable to the Borrower than could be obtained on an
arm’s-length basis from unrelated third parties, so long as such Affiliate’s
only remuneration for such services are fees paid by the vendors participating
in such program, the amount of such fees do not exceed three percent (3%) of the
payments to such vendors, and such arrangements are terminable by Borrower
without penalty on not more than sixty (60) days written notice, (iii) the
operation of an assistance in living program (home health services) by an
Affiliate of the Borrower for the Borrower under the terms of a written
agreement in customary form and amount and reasonably approved by Lender, (iv)
the Development Agreement, and (v) the Management Agreement.

 

11

 

 

“Permitted Encumbrances” means, collectively, (i) liens arising in favor of
Lender pursuant to the Loan Documents; (ii) all matters listed on Exhibit B to
this Agreement as permitted title insurance exceptions; (iii) liens for taxes or
other governmental charges not at the time delinquent or thereafter payable
without penalty, or being contested in good faith and by appropriate
proceedings, provided that adequate reserves for the payment of such contested
taxes have been established in accordance with GAAP and no property of the
Borrower is subject to impending risk of loss or forfeiture by reason of
nonpayment of the obligations secured by such liens; (iv) liens of carriers,
warehousemen, mechanics, materialmen, vendors, and landlords and other similar
Liens imposed by law incurred in the ordinary course of business for sums which
are not overdue more than thirty (30) days or are being contested in good faith
and by appropriate proceedings, provided that adequate reserves for the payment
of any such contested matters have been established in accordance with GAAP; (v)
deposits under workers’ compensation unemployment insurance and social security
laws or to secure the performance of bids, tenders, contracts (other than for
repayment of borrowed money) or leases, or to secure statutory obligations of
surety or appeal bonds or to secure indemnity, performance or other similar
bonds in the ordinary course of business; (vi) capitalized leases up to Fifty
Thousand Dollars ($50,000) in the aggregate outstanding at any time so long as
the assets subject to such liens are only the assets acquired by the Borrower
with respect to such capitalized leases; and (vii) such other title and survey
exceptions as Lender has approved or may approve in writing in Lender’s
reasonable discretion so long as such exceptions do not and will not materially
adversely affect the value of such real property currently affected thereby,
materially impair the same, or materially impair or materially interfere with
the operation and usefulness thereof for the purpose for which such real
property was acquired or is held, and do not contain any reversionary interest
or right of reverter.

 

“Permitted Indebtedness” means (i) the Debt, (ii) payment obligations under the
Project Agreements, Development Agreement, and Management Agreement, and (iii)
reasonable and customary trade payables directly relating to the operation of
the Property, not evidenced by a note, that are due and payable and actually
paid within sixty (60) days of incurring the obligation therefor.

 

“Permitted Partial Release” shall have the meaning provided in Section 12.

 

“Permitted Transfer” means (i) any sale of a security registered with the
Securities and Exchange Commission and traded on a public exchange, (ii) a
Transfer of direct or indirect membership, stock, partnership or other interests
in Borrower or any Restricted Party or any other Transfer with respect to
Borrower or any Restricted Party provided that, after giving effect to any such
Transfer and all prior Transfers, Guarantor continues to own (directly or
indirectly through intermediaries) not less than fifty percent (50%) of each
class of equity interest in Borrower and Guarantor or one of its subsidiaries
serves as Borrower’s manager and continues to possess Control of Borrower, (iii)
a Lease or license of a residential unit in the Property, in the ordinary course
of business, to a resident (provided that not more than three units may be
leased or licensed to any one resident, (iv) a Permitted Partial Release, and
(v) a transfer of the Property to the “Buyer” (as defined in the Option
Agreement) pursuant to an exercise of the Buyer’s rights under the Option
Agreement.

 

“Person” means any natural person or any entity, whether a trustee, corporation,
partnership, limited liability company, trust, unincorporated organization,
Governmental Agency or otherwise.

 

“Personal Property” means all of Borrower’s right, title and interest, whether
now existing or hereafter acquired, in and to all furniture, furnishings,
fixtures, machinery, equipment, inventory and other personal property of every
kind, tangible and intangible, now or hereafter (i) located on or about the
Property, (ii) used or to be used in connection with the Property, or
(iii) relating or arising with respect to the Property, excluding any personal
property owned by a tenant or third party contractor located at the Property.

 

12

 

 

“Plans” means the detailed plans and specifications and/or project manual for
the construction of the Project, which are prepared in accordance with the terms
of the Architect’s Contract and Engineer’s Contract and accepted by Lender and
the Lender Consultant in their reasonable discretion, including any shop or
field drawings made in furtherance thereof, together with any changes made
therein which are permitted under the terms of this Agreement.

 

“Prepayment Notice” has the meaning provided in Section 2.11(a).

 

“Project” means the acquisition of the Land and construction and development of
the Improvements as a senior housing project containing 207 Units in substantial
accordance with this Agreement, the Plans and all Applicable Laws.

 

“Project Costs” means each of the following items, but only to the extent
specifically set forth in the Approved Budget:

 

(a)          The actual hard costs of completing construction of the
Improvements, including demolition and environmental remediation costs;

 

(b)          The actual costs of acquiring the Land and acquiring and installing
the Personal Property;

 

(c)           Premiums for title, casualty, liability and other insurance
required by Lender;

 

(d)          The cost of recording and filing the applicable Loan Documents;

 

(e)           Real estate taxes and other assessments which Borrower is
obligated to pay during the term of the Loan;

 

(f)            Interest, fees and similar charges payable by Borrower to Lender
hereunder or under the Note or any of the other Loan Documents;

 

(g)          Legal and other closing costs;

 

(h)          Architectural, engineering and consulting fees;

 

(i)           Such other soft costs as Lender approves;

 

(j)           All other Loan Expenses; and

 

(k)          All other costs set forth in the Approved Budget.

 

“Property” means all of Borrower’s right, title and interest, whether now
existing or hereafter acquired, in and to the Land, all Improvements and
fixtures now or hereafter located thereon, and all additions and accretions
thereto.

 

13

 

 

“Protective Advance” means any amount advanced by Lender to protect and preserve
the Property, to protect the validity, attachment, perfection, or priority of
Lender’s lien on the Property, or to protect Lender’s economic interest in the
Property while an Event of Default exists. The term “Protective Advance” shall
include any advance made by Lender to (a) complete construction of the
Improvements if Borrower defaults in its obligations hereunder with respect
thereto, (b) pay taxes, assessments, and insurance if Borrower defaults in its
obligations with respect thereto, (c) pay or bond over any liens on the Property
if Borrower defaults in its obligations hereunder with respect thereto, (d)
enforce any of Lender’s rights and remedies hereunder, (e) collect any of the
Debt, and (f) pay any other cost which, under applicable law or custom
pertaining to mortgage loans, is deemed a protective advance.

 

“PSA” means the Purchase and Sale Agreement that comes into effect as a result
of an exercise of the Option under the Option Agreement.

 

“PSA Termination Date” means the effective date of termination of the PSA
without a closing of the purchase of the Property.

 

“Qualified Appraiser” means a nationally or regionally recognized appraiser of
good reputation and duly licensed to provide appraisals of commercial real
property located in the State of Texas, with substantial experience appraising
senior housing facilities having independent living, assisted living and
healthcare units similar to the Property for institutional lenders and
institutional investors.

 

“Released Parcel” shall have the meaning provided in Section 12.

 

“Released Parcel Sale” shall have the meaning provided in Section 12(d).

 

“Required Report” means any report, certificate, financial statement, budget,
filing, or other document that, pursuant to the terms of the Loan Documents,
Borrower or Guarantor is required to deliver to Lender from time to time.

 

“Reservation Notice” has the meaning provided in Section 2.13(f).

 

“Restricted Party” means, collectively, (i) Borrower, (ii) Guarantor, and (iii)
any shareholder, partner, member, non-member manager or any other direct or
indirect legal or beneficial owner of any of the foregoing Persons.

 

“Right of First Negotiation Agreement” means that certain Non-Competition and
Right of First Negotiation Agreement, of even date herewith, between Sentio
Georgetown, LLC and Sponsor, as the same may be amended restated, modified or
supplemented and in effect from time to time.

 

“Security Instrument” means that certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated as of even date herewith from
Borrower to and for the benefit of Lender, encumbering the Property, as the same
may be amended, restated, modified or supplemented and in effect from time to
time.

 

“Servicer” has the meaning provided in Section 14.19(a).

 

“Sponsor” means LCS Development LLC, an Iowa limited liability company.

 

14

 

 

“Stabilization Date” means the first day of the first calendar quarter following
two (2) consecutive calendar quarters in which the Property has achieved Full
Underwritten Occupancy.

 

“Stated Maturity Date” means January 15, 2020; provided that, by written notice
from Lender to Borrower at time not later than one hundred eighty (180) days
prior to such date, Lender in its sole discretion may elect to extend the Stated
Maturity Date to January 15, 2021.

 

“Subcontract” means any contract and/or purchase order between General
Contractor and a Subcontractor, or a Subcontractor and another Subcontractor,
for the construction or equipping of the Property or for the furnishing of labor
or materials for all or any portion of the Property.

 

“Subcontractor” means any person or entity having a contract with General
Contractor or another Subcontractor for the construction, equipping or supplying
by such Subcontractor of any portion of the Property.

 

“Sworn Construction Cost Statement” has the meaning provided in Section 3.1(o)
of this Agreement.

 

“Taxes” means all general and special taxes, assessments, water charges, sewer
charges, and other fees, taxes, charges and assessments of every kind and nature
whatsoever levied or assessed against the Property, or any part thereof, or any
interest therein and all installments thereof.

 

“Title Company” means Stewart Title Guaranty Company.

 

“Title Policy” has the meaning provided in Section 3.1(b) of this Agreement.

 

“Toxic Mold” means mold or fungus of a type that may pose a risk to human health
or the environment or would negatively and materially impact the value of the
Property.

 

“Transfer” has the meaning provided in Section 9.7.

 

“Unit” means any independent living unit, assisted living unit, or memory care
unit within the Project.

 

“Valuation Date” means the date of delivery of the Valuation Notice.

 

“Valuation Notice” has the meaning provided in Section 2.13(f).

 

15

 

 

“Yield Maintenance Premium” means an amount equal to the greater of: (i) one
percent (1%) of the principal amount of the Debt being prepaid, or (ii) the
present value as of the Prepayment Date of the Calculated Payments from the
Prepayment Date through the Stated Maturity Date (giving effect to Lender’s
right hereunder to extend the Stated Maturity Date only if such right has been
exercised by Lender (i) prior to the Prepayment Date, or (ii) if the Yield
Maintenance Premium becomes due and payable on account of an acceleration
following an Event of Default, prior to the acceleration, determined by
discounting such payments at the Discount Rate. As used in this definition, the
term “Prepayment Date” means the date on which the prepayment is tendered to
Lender. As used in this definition, the term “Calculated Payments” means the
monthly payments of interest only with respect to the combined Loan A Debt and
Loan B Debt which would be due (with payments based on the full amount of
interest accrued and no right to accrue any portion thereof to principal) based
on the principal amount of the Loan A Debt being prepaid on the Prepayment Date
plus the principal amount of the Loan B Debt being prepaid on the Prepayment
Date and assuming an interest rate per annum equal to the difference (if such
difference is greater than zero) between (y) seven and 90/100 percent (7.90%)
(i.e., the weighted average of the Loan A Interest Rate and the Loan B Interest
Rate) and (z) the Yield Maintenance Treasury Rate. As used in this definition,
the term “Discount Rate” means the rate which, when compounded monthly, is
equivalent to the Yield Maintenance Treasury Rate, when compounded
semi-annually. As used in this definition, the term “Yield Maintenance Treasury
Rate” means the yield calculated by Lender by the linear interpolation of the
yields, as reported in the Federal Reserve Statistical Release H.15 Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the Prepayment Date, of U.S. Treasury
Constant Maturities with maturity dates (one longer and one shorter) most nearly
approximating the Stated Maturity Date. In the event that Release H.15 is no
longer published, Lender shall select a comparable publication to determine the
Yield Maintenance Treasury Rate. In no event, however, shall Lender be required
to reinvest any prepayment proceeds in U.S. Treasury obligations or otherwise.
Lender’s determination of the Yield Maintenance Premium shall be final and
binding absent manifest error.

 

1.3           Singular and Plural Terms. Any defined term used in the plural in
any Loan Document shall refer to all members of the relevant class and any
defined term used in the singular shall refer to any number of the members of
the relevant class.

 

1.4           Accounting Principles. Any accounting term used and not
specifically defined in any Loan Document shall be construed in conformity with,
and all financial data required to be submitted under any Loan Document shall be
prepared in conformity with, generally accepted accounting principles applied on
a consistent basis or in accordance with such other principles or methods as are
reasonably acceptable to Lender.

 

1.5           References and Other Terms. Any reference to any Loan Document or
other document shall include such document both as originally executed and as it
may from time to time be modified. References herein to Articles, Sections and
Exhibits shall be construed as references to this Agreement unless a different
document is named. References to subparagraphs shall be construed as references
to the same Section in which the reference appears. The term “document” is used
in its broadest sense and encompasses agreements, certificates, opinions,
consents, instruments and other written material of every kind. The terms
“including” and “include” mean “including (include) without limitation.” Each
agreement herein by any party not to unreasonably withhold consent or approval
to a proposed action shall be construed to include a covenant not to
unreasonably condition or delay such consent or approval.

 

16

 

 

2.           The Loan; Equity Requirements; Reserves.

 

2.1         Agreement to Borrow and Lend. Borrower agrees to borrow from Lender
A an amount not to exceed the Loan A Amount, and Lender A agrees to lend to
Borrower an amount not to exceed the Loan A Amount, on the terms of and subject
to the conditions of this Agreement and the other Loan Documents. Borrower
agrees to borrow from Lender B an amount not to exceed the Loan B Amount, and
Lender B agrees to lend to Borrower an amount not to exceed the Loan B Amount,
on the terms of and subject to the conditions of this Agreement and the other
Loan Documents. The commitments of Lender A to lend the Loan A Amount and the
commitment of Lender B to lend the Loan B Amount are several, not joint. Neither
Loan is a revolving facility, and Borrower shall not have the right to re-borrow
any portion of any Loan repaid by Borrower. Upon satisfaction of the terms and
conditions hereunder for any Disbursement of Loan proceeds, Lender A and Lender
B shall each disburse its pro rata share of the amount available to be disbursed
hereunder. The pro rata share of each shall be based on the Loan A Amount and
the Loan B Amount (i.e. Lender A shall disburse 40,912/41,912 of the amount
available to be disbursed, and Lender B shall disburse 1,000/41.912 of the
amount available to be disbursed).

 

2.2         Promises to Pay. Borrower promises to pay to Lender A the amount
advanced by Lender A and interest thereon and all other amounts due and payable
pursuant to the terms and conditions of this Agreement and the other Loan
Documents. Borrower promises to pay to Lender B the amount advanced by Lender B
and interest thereon and all other amounts due and payable pursuant to the terms
and conditions of this Agreement and the other Loan Documents. In addition,
Borrower promises to pay to Lender B the Participation Amount pursuant to the
terms and conditions of this Agreement.

 

2.3         Notes. Loan A shall be evidenced by Note A. Loan B and the
Participation shall be evidenced by Note B.

 

2.4         Interest.

 

(a)          Subject to Section 2.5, interest on the Loan A Debt outstanding
from time to time shall accrue from the first advance of any proceeds of Loan A
until the Loan A Debt is repaid in full at the Loan A Interest Rate.

 

(b)          Subject to Section 2.5, interest on the Loan B Debt outstanding
from time to time shall accrue from the first advance of any proceeds of Loan B
until the Loan B Debt is repaid in full at the Loan B Interest Rate. For
purposes of calculating interest, the Participation Amount shall not be deemed
outstanding until the Participation Due Date. If the Participation Amount has
not been determined as of the Participation Due Date, then interest on the
Participation Amount, at the Loan B Interest Rate (or Default Rate if
applicable), retroactive to the Participation Due Date, shall be determined and
added to the Loan B Debt when the Participation Amount is determined. However,
if the Participation Amount has not been determined as of the Participation Due
Date as a result of events beyond the reasonable control of Borrower, as the
result of Lender’s failure to timely deliver an Appraisal, or any other act or
omission of Lender in violation of this Agreement relating to determination of
the Participation Amount, then no interest (whether at the Loan B Interest Rate
or at the Default Rate, as applicable) shall accrue on the Participation Amount
during the period attributable to such delay.

 

17

 

 

2.5         Default Rate. From and after the commencement of and during the
continuance of an Event of Default and from and after a Default arising from a
failure to repay the Debt on the Maturity Date, interest on the Loan A Debt and
Loan B Debt outstanding from time to time shall accrue and be payable at the
applicable Default Rate in lieu of the Interest Rate. Notwithstanding the
foregoing, with respect to regularly scheduled payments of interest that are due
and payable prior to the Maturity Date, Lender shall waive its right to charge
interest at the Default Rate in lieu of the Interest Rate if the payment is made
not later than the close of business on the tenth (10th) day of the applicable
calendar month.

 

2.6         Interest Calculations. Interest with respect to each Loan shall be
calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is made, by (b) a daily rate (determined by dividing
the applicable Interest Rate or Default Rate, as applicable, by 360), and by (c)
the outstanding Debt with respect to the applicable Loan during such period.

 

2.7         Mandatory Monthly Payments. On each Payment Date Borrower shall pay
to Lender A all interest that has accrued with respect to the Loan A Debt during
the immediately preceding calendar month, and Borrower shall pay to Lender B all
interest that accrued with respect to the Loan B Debt during the immediately
preceding calendar month. So long as and to the extent that funds are available
to be disbursed from the Interest Reserve pursuant to the terms and conditions
hereof, and provided that Borrower has satisfied all conditions to disbursement
from the Interest Reserve, Borrower’s monthly payment obligations under this
Section shall be satisfied by disbursements from the Interest Reserve. However,
on any Payment Date, if and to the extent funds are not available to be
disbursed from the Interest Reserve (whether due to the exhaustion of such funds
or the failure by Borrower to satisfy the terms and conditions hereunder for
disbursements from the Interest Reserve), then Borrower shall make the payments
required by this Section from its own funds. If Borrower fails to make any
monthly payment required by this Section within ten (10) days of the due date
therefor, then the required amount of such payment shall be deemed added to the
Loan A Debt and Loan B Debt as applicable and thereafter the entire Loan A Debt
and the entire Loan B Debt shall accrue interest at the Default Rate until paid
in full or all Events of Default are cured; provided that nothing in this
sentence shall be construed to excuse Borrower from its obligation to make any
such monthly payment and, notwithstanding the addition of such delinquent amount
to the Debt, Borrower shall remain obligated to pay such delinquent monthly
payment to Lender.

 

2.8         Late Charges.

 

(a)          If Borrower fails to pay any monthly installment of interest within
ten (10) days after the date on which the same is due (but excluding the
principal due on the Maturity Date and the Participation Amount), Borrower shall
pay to Lender a late charge on such past-due amount, as liquidated damages and
not as a penalty, equal to five percent (5%) of such amount, but not in excess
of the Maximum Legal Rate. The foregoing late charge is intended to compensate
Lender for the expenses incident to handling any such delinquent payment and for
the costs, losses and inconvenience incurred by Lender as a result of such
delinquent payment. Borrower agrees that, considering all of the circumstances
existing on the Closing Date, the late charge represents a reasonable estimate
of the costs, losses and inconvenience Lender will incur by reason of late
payment. Borrower and Lender further agree that proof of actual costs, losses
and inconvenience would be costly, inconvenient, impracticable and extremely
difficult to fix or quantify. Acceptance of the late charge shall not constitute
a waiver of any Default or Event of Default arising from the overdue payment,
and shall not prevent Lender from exercising any other rights or remedies
available to Lender. For clarification, with respect to regularly scheduled
payments of interest that are due and payable prior to the Maturity Date, Lender
shall waive the late charge if the payment is made not later than the close of
business on the tenth (10th) day of the applicable calendar month.

 

18

 

 

(b)          Without limiting any other right or remedy hereunder, Borrower
shall pay to Lender a late charge of One Thousand Dollars ($1,000) per month for
each full or partial month that a Required Report is delivered to Lender past
the date that it is due to Lender. With respect to each delinquent Required
Report, this late charge shall be assessed on the first Business Day that the
Required Report is delinquent and shall continue to be assessed monthly
thereafter, on the first day of each calendar month, until the delinquency is
cured. This late charge shall accrue separately and cumulatively for each
Required Report that is not delivered when due. The foregoing late charge is
intended to compensate Lender for the costs, losses, and inconvenience incident
to handling any such delinquent Required Report and for the costs, losses and
inconvenience suffered or incurred by Lender as a result of such delinquent
Required Report. Borrower agrees that, considering all of the circumstances
existing on the Closing Date, the late charge represents a reasonable estimate
of the costs, losses and inconvenience Lender will incur by reason of such
delinquent Required Reports. Borrower and Lender further agree that proof of
actual costs, losses and inconvenience would be costly, inconvenient,
impracticable and extremely difficult to fix or quantify. Acceptance of the late
charge shall not constitute a waiver of any Default or Event of Default arising
from such delinquent Required Reports, and shall not prevent Lender from
exercising any other rights or remedies available to Lender.

 

2.9         Payment on Maturity Date. On the Maturity Date, Borrower shall pay
Lender A the Loan A Debt in full and shall pay Lender B the Loan B Debt in full.

 

2.10       Repayment of Protective Advances. If Lender makes any Protective
Advance, Borrower shall repay the amount thereof to Lender, together with
interest thereon at the Interest Rate or Default Rate, as applicable, within
five (5) days of Lender’s written demand. If Borrower fails to repay any
Protective Advance immediately upon Lender’s demand, then the required amount of
such payment shall be deemed added to the Debt effective as of the date that
Lender advanced the Protective Advance and thereafter shall accrue interest at
the Default Rate until paid in full; provided that nothing in this sentence
shall be construed to excuse Borrower from its obligation to repay such
Protective Advance and, notwithstanding the addition of the Protective Advance
to the Debt, Borrower shall remain obligated to repay such Protective Advance
with interest to Lender within five (5) days of written demand. Unless otherwise
designated in writing by Lender A, each Protective Advance shall be deemed made
by Lender A and be part of Loan A.

 

19

 

 

2.11       Prepayments. During the Lockout Period, Borrower shall have no right
to prepay any of the Debt (other than delinquent monthly payments and Protective
Advances that have been added to the Debt and other than in connection with a
closing of the sale of the Property under the Purchase Option Agreement),
subject to Section 10.2(c) and Section 10.3(b) hereof. On or after the Lockout
Release Date, Borrower may prepay the Debt in whole, but not in part, subject to
the following conditions and Section 10.2(c) and Section 10.3(b) hereof:

 

(a)          Borrower must deliver to Lender advance written notice of its
intent to prepay the Debt in full (the “Prepayment Notice”). The Prepayment
Notice may not be delivered prior to the Lockout Release Date. The prepayment
must be tendered on a Business Day that is not earlier than two (2) Business
Days after delivery of the Prepayment Notice. If more than thirty (30) days has
passed since delivery of a Prepayment Notice, then the Prepayment Notice shall
expire and Borrower shall not tender a prepayment until a Business Day that is
not earlier than two (2) Business Days after Borrower delivers a new Prepayment
Notice. Notwithstanding the foregoing, no Prepayment Notice shall be required in
connection with a prepayment made concurrently with the closing of a sale under
the PSA

 

(b)          Subject to Section 2.14, the Loan A Debt and the Loan B Debt
(including the Participation Amount) must be prepaid in full concurrently.

 

(c)          Concurrently with the prepayment, Borrower must pay to each Lender
all interest that has accrued with respect to the Loan A Debt and Loan B Debt,
respectively, through the date of prepayment.

 

2.12       Prepayments Tendered or Debt Accelerated During the Lockout Period.

 

(a)          If Borrower or any other Person tenders to Lender a prepayment of
the Debt or any portion thereof (i) during the Lockout Period (other than
delinquent monthly payments or Protective Advances that have been added to the
Debt and other than payments pursuant to Section 10.2(c) or 10.3(b) hereof and
other than in connection with a closing of the sale of the Property under the
Purchase Option Agreement), or (ii) following acceleration of the Debt by reason
of an Event of Default if both the Event of Default and acceleration occurred
during the Lockout Period, such tender shall be deemed an attempt to circumvent
the prohibition of prepayment during the Lockout Period, an attempt to
circumvent the obligation to pay the Participation Amount, or both. Upon the
occurrence of such a tender, the Participation Due Date shall be deemed to
occur, the Participation Amount (if not already determined) shall be determined
in accordance with Section 2.13, and the Participation Amount shall be added to
the Loan B Debt retroactive to the date of the tender. In addition, upon the
occurrence of such a tender, the Yield Maintenance Premium calculated with
respect to the Loan A Debt and Loan B Debt shall become immediately due and
payable and shall be added to the Loan A Debt and Loan B Debt, as applicable,
retroactive to the tender of the prepayment.

 

(b)          Lender shall have no obligation to release its lien on the Property
or any other collateral for the Loan unless and until all amounts due and
payable to Lender under this Agreement, including this Section 2.12, are
determined and paid in full.

 

20

 

 

2.13       Appraised Value and Participation Amount. Upon the occurrence of an
Appraisal Event, Lender B and Borrower shall promptly confer in good faith with
a view to determining the Appraised Value as of the date of the Appraisal Event
and the Participation Amount by mutual written agreement. However, except to the
extent that Lender and Borrower otherwise agree in writing, at any time from and
after ten (10) Business Days following the Appraisal Event, upon the written
demand of either Lender B or Borrower, Lender B and Borrower shall promptly
commence a determination of the Appraised Value as of the date of the Appraisal
Event and the Participation Amount in accordance with this Section 2.13.

 

(a)          Not later than ten (10) Business Days after delivery of the demand
referenced above, Lender B and Borrower shall each engage a Qualified Appraiser
to determine the Appraised Value of the Property. Each Qualified Appraiser shall
be directed to deliver an Appraisal within forty five (45) days of its
engagement. The parties shall cooperate in good faith to furnish both Qualified
Appraisers with all information pertaining to the Property reasonably requested
by the Qualified Appraisers, and shall furnish the Qualified Appraisers with the
definitions of “Appraisal”, “Appraised Value”, and “Property” to guide them in
the preparation of the Appraisals.

 

(b)          If the opinion of Appraised Value as reported in the Appraisal
indicating the higher value is less than or equal to one hundred ten percent
(110%) of the opinion of value as reported in the Appraisal indicating the lower
value, then the Appraised Value shall be the average of the two opinions of
value.

 

(c)          If the opinion of Appraised Value as reported in the Appraisal
indicating the higher value is greater than one hundred ten percent (110%) of
the opinion of Appraised Value as reported in the Appraisal indicating the lower
value, then the parties shall jointly direct the two Qualified Appraisers to
jointly select a third Qualified Appraiser within ten (10) days, and then shall
deliver each of their appraisals to the third Qualified Appraiser and jointly
direct the third Qualified Appraiser to deliver a formal written Appraisal of
the Appraised Value of the Property. The two Qualified Appraisers shall notify
Lender B and Borrower of the name and address of the third Qualified Appraiser.
Not later than fifteen (15) days after receipt of the notice identifying the
third Qualified Appraiser, each of Lender B and Borrower may, but will not be
required to, furnish the third Qualified Appraiser with a memorandum or other
material providing commentary on the Appraisals. The parties shall cooperate in
good faith to furnish the third Qualified Appraiser with all information
pertaining to the Property reasonably requested by such Appraiser, and shall
furnish the such Appraiser with the definitions of “Appraisal”, “Appraised
Value”, and “Property” to guide the appraiser in the preparation of the
Appraisal. In addition, prior to issuing its Appraisal, the third Qualified
Appraiser shall engage in at least one consultation (which may be in person or
by telephone) with each of the initial two Qualified Appraisers separately, and
may engage in such additional consultations with such appraisers, separately or
together, to the extent that the third Qualified Appraiser elects. Lender B and
Borrower shall have no ex parte communications with the third Qualified
Appraiser; and communications by Borrower or Lender B with the third Qualified
Appraiser shall be made jointly or in the presence of the other party. Lender B
and Borrower may have ex parte communications with the respective initial
Qualified Appraisers selected by them, and such initial appraisers may have ex
parte communications with the third Qualified Appraiser. The engagement of the
third Qualified Appraiser shall provide that, after consideration of the initial
two Appraisals and any commentary material timely submitted by Borrower or
Lender B, and after at least one consultation with each of the initial Qualified
Appraisers, the third Qualified Appraiser shall deliver its Appraisal within
forty-five (45) days after its selection. The Appraised Value shall then be
determined by (i) ascertaining which of the first two Appraisals has an opinion
of Appraised Value closest to the opinion of Appraised Value in the third
Appraisal, and then (ii) averaging that closer opinion of Appraised Value with
the opinion of Appraised Value in the third Appraisal.

 

21

 

 

(d)          The reasonable fees and expenses of all of the Appraisals described
above shall be paid by Borrower. However, such fees and expenses shall be taken
into account in determining the Participation Amount as described below.

 

(e)          The Participation Amount shall be determined by Lender B promptly
following determination of the Appraised Value, as follows: The Participation
Amount shall be twenty-one percent (21%) of the following: (i) the Appraised
Value, minus (ii) the fees and expenses all of the Qualified Appraisers who
provided Appraisals that were used to determine the Appraised Value, minus (iii)
the lesser of (A) the Approved Budget and (B) the actual Project Costs incurred
by Borrower. Notwithstanding the foregoing, if the “Buyer” under the Option
Agreement did not exercise its option to purchase under the Option Agreement, or
if after exercising such option the Buyer failed to close on such purchase for
reasons other than default by the “Seller” under the PSA, and if the Debt is
repaid in full with the proceeds of an Arm’s Length Sale, then the formula in
this Section 2.14(e) for determining the Participation Amount shall be modified
by replacing clause (i) in the prior sentence with the following: “the average
of (x) the Appraised Value and (y) the gross purchase price of the Property in
the Arm’s Length Sale, minus”.

 

(f)          When Lender determines the Appraised Value and Participation Amount
in accordance with this Section 2.13, Lender shall promptly disclose to Borrower
its calculations and any appropriate documentation supporting such calculations.
Within five (5) Business Days following such disclosure, Borrower shall notify
Lender whether it has any disagreements with such calculations and the reasons
for such disagreements. If Borrower has any disagreements, Lender and Borrower
shall promptly consult in good faith with a view to resolving such
disagreements. Thereafter, as soon as reasonably practicable, Lender shall
prepare and deliver to Borrower a memorandum (the “Valuation Notice”) which
shall memorialize the Appraised Value, the Participation Amount, and the
Valuation Date as determined by Lender after good faith consideration of any
disagreements communicated by Borrower. Borrower shall promptly countersign and
return to Lender a counterpart of the Valuation Notice. Borrower shall be deemed
to have waived any disagreements with regard to the Appraised Value,
Participation Amount, and Valuation Date, except to the extent that it reserves
such disagreements in a writing delivered to Lender concurrently with its
countersignature of the Valuation Notice that sets forth its disagreements in
reasonable detail (a “Reservation Notice”). Whether or not Borrower countersigns
the Valuation Notice or delivers a Reservation Notice, absent manifest error the
Valuation Notice as issued by Lender shall be deemed final and binding on the
parties for purposes of administering the terms of this Agreement and the Option
Agreement, including determination of Appraised Value and Participation Amount
to be used in connection with repayment of the Debt or purchase of the Property
pursuant to the Option Agreement and PSA (except to the extent otherwise
provided in the second sentence of Section 2.13(e)). To the extent that Borrower
reserves any disagreements in a Reservation Notice in reasonable detail, such
claims shall survive repayment of the Debt or purchase of the Property pursuant
to the Option Agreement and PSA. But such reserved claims shall be for money
damages only; such reserved claims shall not entitle Borrower to injunctive or
equitable relief, to a release of the Property or other collateral absent
repayment of the Debt in full including the Participation Amount as stated in
the Valuation Notice, or relieve the Seller under the Option Agreement and PSA
from its obligation to sell the Property in accordance with the terms and
conditions of the Option Agreement and PSA.

 

22

 

 

2.14       Participation. Borrower shall pay Lender B the Participation Amount
on the earlier of (a) the Maturity Date or (b) the Participation Due Date
(provided that, if the Participation Due Date occurs before the Maturity Date
and the Participation Amount has not been determined as of three (3) Business
Days prior to the Participation Due Date, then the Participation Amount and
interest thereon as provided in Section 2.4 shall be due and payable to Lender
on the earlier of the Maturity Date or three (3) Business Days after the
Participation Amount has been determined). Borrower’s obligation to pay the
Participation Amount is secured by the Security Instrument and all other
security for the Loan.

 

2.15       Usury Savings and Characterization of Participation.

 

(a)          This Agreement and the other Loan Documents are subject to the
express condition that at no time shall Borrower be required to pay interest on
the principal balance of the Loan at a rate which could subject Lender to either
civil or criminal liability as a result of being in excess of the Maximum Legal
Rate. If by the terms of this Agreement or the other Loan Documents, Borrower is
at any time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the Interest Rate or
the Default Rate, as the case may be, shall be deemed to be immediately reduced
to the Maximum Legal Rate, and the relevant provision in the Loan Documents will
be deemed to be revised such that the interest contracted for does not exceed
the Maximum Legal Rate. All payments received by Lender in excess of the Maximum
Legal Rate shall be deemed to have been payments in reduction of principal and
not on account of the interest due hereunder. All sums paid or agreed to be paid
to Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.

 

23

 

 

(b)          Lender A, Lender B, and Borrower agree to treat the obligations of
Borrower hereunder and under the other Loan Documents (including the
Participation) as debt for all U.S. federal income tax purposes, agree to treat
all payments by Borrower hereunder and under the other Loan Documents (including
the Participation Amount) as interest or principal for all purposes under
federal tax law, and agree to treat all interest paid to Lender A and Lender B
(other than the Participation Amount and any interest paid thereon) as
qualifying under Section 856 of the Code.

 

(c)          Borrower acknowledges, and agrees that it shall be estopped to
deny, that notwithstanding the tax treatment described in Section 2.15(b), for
all purposes other than federal tax law, including the Finance Code of the State
of Texas (the “Finance Code”): (i) the Loan is a “Qualified Commercial Loan” as
defined in Section 306.001 of the Finance Code, and (ii) the Participation
qualifies as an option or other right described in Section 306.101(b)(4) of the
Finance Code.

 

(d)          Lender A, Lender B, and Borrower acknowledge and agree that Lender
A has no right, title, or interest in the Participation or Participation Amount,
and that all right, title, and interest therein is allocated solely to Lender B.

 

(e)          Lender B and Borrower acknowledge and agree that the terms and
conditions relating to the Participation and the Participation Amount were
negotiated at arm’s length between Borrower and Lender B, and that Lender B’s
obligations and commitments hereunder represent fair and adequate consideration
for the Borrower’s obligations hereunder in respect of the Participation and the
Participation Amount.

 

2.16       Loan Commitment Fee. On the Closing Date, Borrower shall pay to
Lender A, for Lender A’s sole account in immediately available funds, a loan
commitment fee in the amount of $419,120.00, with said fee received as
consideration for entering into this Agreement.

 

2.17       Equity Contributions. As a condition to any disbursement of the Loan,
the Borrower shall have provided evidence reasonably satisfactory to Lender that
Borrower’s equity invested in the Project (collectively, the “Equity
Contributions”) is not less than the difference between the total Project Costs
as set forth in the Approved Budget and the maximum Loan Amount; provided,
however, in no event shall Borrower’s equity in the Project be less than fifteen
percent (15%) of the total Project Costs as set out in the Approved Budget
approved by Lender hereunder, and not less than seven and one-half percent (7
1/2 %) of such total Project Costs must have been paid from equity contributed
to Borrower by Sponsor. Borrower’s equity must be either (i) deposited with the
Lender on or prior to the date of this Agreement and disbursed prior to the
first disbursement of Loan proceeds or (ii) used to pay direct Project Costs
approved by Lender with evidence of payment delivered to Lender prior to the
first disbursement of Loan proceeds. For purposes of determining satisfaction of
the minimum equity requirements hereunder, the Land shall be valued at its
acquisition cost.

 

24

 

 

2.18       Interest Reserve. A portion of the Loan A Amount, in the amount of
Five Million Five Hundred Thirty Nine Thousand and No/100 Dollars
($5,539,000.00) is hereby allocated to and designated as the “Interest Reserve”.
The Interest Reserve is an unfunded reserve, representing a portion of the
undisbursed Loan Proceeds, dedicated to the sole purpose of lending funds to
Borrower to enable Borrower to pay interest on Loan A and Loan B as and when
such interest becomes due and payable. Provided that no Event of Default shall
have occurred and be continuing, Lender A shall make advances from the Interest
Reserve to itself on each Payment Date for the purpose of payment when due of
accrued and unpaid interest on Loan A. Each such advance shall be credited to
the amount of interest due and payable by Borrower on such Payment Date and
shall reduce, by an equivalent amount, the remaining amount available to be
advanced from the Interest Reserve. Borrower acknowledges and agrees that the
payment of such accrued and unpaid interest by the method described herein is
for its convenience and benefit. If at any time the amount available to be
advanced from the Interest Reserve is reduced to zero, Lender shall no longer
have any obligation for funding of accrued and unpaid interest, whereupon
Borrower shall be and remain responsible for the continuation of all such
payments from funds other than Loan Proceeds. If at any time Lender, in its
reasonable judgment, estimates that the interest remaining to be paid on the
Loan through the Maturity Date exceeds the undisbursed Loan Proceeds allocated
to the Interest Reserve plus the amount of Operating Cash Flow that Lender
reasonably estimates will be available for payment of such interest plus the
amount of any cost savings or Contingency that may be reallocated to the
interest expense line item as permitted by this Agreement, Borrower, within ten
(10) days after request by Lender, will make a “Balancing Deposit” (as defined
in Section 4.4) in the amount of the shortfall which shall first be exhausted
before any further disbursement of the Loan Proceeds to pay interest on the
Loan.

 

2.19       Allocation of Payments. Any amounts received by the Servicer that are
available for application to the Debt shall be allocated by the Servicer and
applied to the components of the Debt in the following order:

 

(a)          First, to amounts due and payable to Lender A or Lender B other
than interest or principal or the Participation Amount, in any order as Servicer
may determine in good faith, until all such amounts have been paid in full;

 

(b)          then to accrued and unpaid interest on the Debt, allocated by the
Servicer pro rata between the Loan A Debt and the Loan B Debt based on the
accrued and unpaid amounts of interest on the Loan A Debt and Loan B Base Debt,
respectively, that are outstanding as of the date of receipt, until all accrued
and unpaid interest on the Debt has been paid in full;

 

(c)          then to the outstanding principal balance of the Debt, allocated by
the Servicer pro rata between the Loan A Debt and the Loan B Debt based on the
respective amounts of Loan A Debt and Loan B Base Debt outstanding as of the
date of receipt, until the Loan A Debt and the Loan B Base Debt has been paid in
full; and

 

(d)          then to Loan B until the Participation Amount is paid in full.

 

25

 

 

3.           Conditions to Closing.

 

3.1         Conditions to Closing. As a condition precedent to the Closing,
Borrower shall furnish to Lender the following, all of which must be strictly
satisfactory to Lender and Lender’s counsel in form, content and execution:

 

(a)          Loan Documents. Fully executed original copies of each of the Loan
Documents listed on Exhibit D hereto.

 

(b)          Title Insurance Policy. At the Closing (or as soon as practicable
thereafter, with a marked-up pro-forma policy to be delivered at the Closing), a
loan policy in the form promulgated by the State Board of Insurance of the State
of Texas (“Title Policy”) issued by the Title Insurance Company in the full
amount of the Loan naming Lender as the insured party and Borrower as the owner
and fee simple title holder of the Property, in each case subject only to the
Permitted Encumbrances, and insuring the lien of the Security Instrument as a
first and prior lien upon the Property, subject to no exceptions other than
exceptions approved by Lender. The Title Policy must specifically insure Lender
for claims and questions related to claims for mechanics’ or materialmen’s liens
and shall include endorsements satisfactory to Lender, including, without
limitation, the following endorsements or modifications: (i) a Restrictions,
Encroachments, Minerals Endorsement (T-19), (ii) Access Endorsement (T-23);
(iii) Assignment of Rents/Leases Endorsement (T-27); (iv) Amendment of Exception
as to Area, Boundaries -Texas “Survey” (R-15); (v) Contiguity Endorsement (as
applicable) (T-25); (vi) Environmental Endorsement (T-36); (vii) Variable Rate
Mortgage Endorsement (T-33); (viii) Tax Deletion (T-30) and such other
endorsements or modifications as the Lender may require.

 

(c)          Survey. A survey (“Survey”) of the Land dated no earlier than six
(6) months prior to the Closing Date, which Survey must be prepared by a
registered land surveyor in accordance with the current survey standards of the
American Land Title Association and American Congress on Surveying and Mapping
for urban surveys. The Survey must be certified to Borrower, Lender and the
Title Company. The Survey must satisfy all of Lender’s current standards for
surveys, as delivered by Lender to Borrower, and include such additional
information as may be required by the Title Company to provide survey coverage
in the Title Policy. Borrower shall furnish three (3) copies of a final as-built
Survey on completion of construction showing the location of all Improvements on
the Property and otherwise complying with the foregoing requirements.

 

(d)          Insurance Policies. Certificates of insurance for all insurance
policies required pursuant to Section 10 hereof, or at Lender’s request copies
of the insurance policies.

 

(e)          Utilities; Licenses; Permits. Evidence reasonably satisfactory to
Lender that:

 

(i)          all utility and municipal services required for the construction,
occupancy and operation of the Project are available for use and tap-on at the
Property, subject only to payment of fees included in the Approved Budget, or
will be available after construction thereof as provided in the Construction
Contracts, subject only to payment of costs and fees included in the Approved
Budget;

 

26

 

 

(ii)         all permits, licenses and governmental approvals (“Permits”),
including all general building permits required to be issued by the applicable
Governmental Agency to authorize construction of the Project in accordance with
the Plans, required by applicable law to construct the Project have been issued,
are in full force and all fees therefor have been fully paid (provided that
Lender agrees that satisfaction of this condition, with respect to final
building permits, may be deferred until the first Disbursement or, if earlier,
until Borrower directs General Contractor to commence work);

 

(iii)        the storm and sanitary sewage disposal system, the water system and
all mechanical systems serving the Project do (or when constructed will) comply
with all Applicable Laws, including Environmental Laws and the applicable
environmental protection agency, pollution control board and/or other
governmental agencies having jurisdiction of the Property have issued their
Permits for the construction and operation thereof; and

 

(iv)        all utility, parking, access (including curb-cuts and public street
access), construction, recreational and other easements and permits required or,
in Lender’s reasonable judgment, necessary for the construction and use of the
Project have been granted or issued;

 

which evidence shall include a complete list of all Permits required to
construct, occupy and operate the Project and copies of all Permits issued to
date and all utility letters, licenses and grants of easements.

 

(f)          Geotechnical Report. A geotechnical report prepared by a licensed
soil engineer satisfactory to Lender showing the locations of all borings,
containing boring logs for all borings together with recommendations for the
design of the foundations, paved areas and underground utilities for the
Project, confirming that there are no mining facilities, sink holes or voids
beneath the Land, confirming that no conditions exist which could cause
subsidence of any portion of the Land and showing no state of facts which could
materially adversely affect the Project.

 

(g)          Environmental Report. A written report or reports (collectively,
“Environmental Report”) prepared at Borrower’s sole cost and expense by an
independent professional environmental consultant approved by Lender in its sole
and absolute discretion, together with a reliance letter addressed to Lender or
a separate agreement with such consultant permitting Lender to rely on such
report. The Environmental Report shall be subject to Lender’s approval in its
sole and absolute discretion.

 

(h)          Documents of Record. Copies of all covenants, conditions,
restrictions, easements and matters of record which affect the Premises.

 

27

 

 

(i)          Searches. A report from a national search company acceptable to
Lender indicating that no judgments, tax or other liens, security interests,
leases of personalty, financing statements or other encumbrances (other than
Permitted Encumbrances and liens and security interests in favor of Lender) are
of record or on file encumbering any portion of the Property, and that there are
no judgments, tax liens, pending litigation or bankruptcy actions outstanding
with respect to Borrower or Guarantor (or, with respect to a Guarantor only,
explanations satisfactory to Lender of any judgments or pending litigation in
existence).

 

(j)          Plans and Specifications. Three hard copies of the final detailed
Plans for the Project, as submitted to the appropriate Governmental Agency for
issuance of the general building permit, including all changes to the date of
submission thereof, showing identification thereof by the Architect and
generally consistent with any preliminary plans theretofore submitted to Lender,
together with evidence satisfactory to Lender that the Plans have been approved
by the General Contractor, and all sureties on the Payment and Performance
Bonds. The Plans must be satisfactory to Lender and Lender Consultant in all
respects and must be approved in writing by Lender.

 

(k)          Construction Contracts. Certified copies of the executed General
Contract and, if requested by Lender, such Subcontracts as Lender may identify
after review of the General Contractor’s sworn statement. The General Contract
shall be (i) for a guaranteed maximum price or a stipulated sum, (ii) shall
conform to applicable terms of this Agreement, including, without limitation,
provisions regarding retainage, changes in Plans, Change Orders, extras, bonds
and construction schedule, and (iii) upon such other terms and provisions as
shall be satisfactory to Lender and Lender’s counsel in all respects.
Subcontracts covering not less than 33% of the guaranteed maximum price under
the General Contract, including excavating, concrete, electrical, HVAC, and
mechanical, shall be let prior to the initial disbursement of Loan Proceeds.

 

(l)          General Contractor Financial Statements. A detailed resume of the
credentials and experience of the General Contractor, together with the
financial statements for the prior two (2) fiscal years of the General
Contractor;

 

(m)         Architect’s and Engineer’s Contracts. A certified copy of the
executed Architect’s Contract and the executed Engineer’s Contract, which shall
be in a format and of a scope which is commensurate with industry practice for
projects of a similar size and nature, conform to applicable terms of this
Agreement, and which must be reasonably satisfactory to Lender and Lender’s
counsel in all respects and which, as to the Architect’s Contract, shall provide
for inspection services;

 

(n)          Sworn Statements. A sworn construction cost statement (the “Sworn
Construction Cost Statement”) from Borrower in the form required by Lender, and
a sworn statement from the General Contractor setting forth a description of all
contracts executed by Borrower or by the General Contractor with respect to the
Property, the names and addresses of the contractors, engineers and other
parties under those contracts, the date of each such contract and of any
supplements or amendments thereto, the nature and scope of the work covered
thereby, and the aggregate amounts theretofore paid and thereafter to be paid to
each contractor thereunder; and further stating whether said contracts include
all of the work required to be done and all of the material necessary for
completion of the Project in accordance with the Plans, and, if not, providing
sufficient information to enable Lender to estimate the cost of any work or
materials not so covered;

 

28

 

 

(o)          Bonds. Payment and performance bonds (the “Payment and Performance
Bonds”) for the amount of the General Contract. The Payment and Performance
Bonds shall be on AIA Document A312 “Performance Bond and Payment Bond” or other
bond form acceptable to Lender in form and terms, including but not limited to
identification of Lender as an additional obligee thereunder. The bonding
company shall have a current A.M. Best performance rating of not less than A and
a financial classification rating of not less than X. Provided that Lender has
approved the identity of the bonding company and the form and amount of the
Payment and Performance Bonds prior to Closing, the issuance of such bonds may
be deferred until the first Disbursement or, if earlier, until Borrower directs
General Contractor to commence work;

 

(p)          Statutory Payment Bond. A Statutory Payment Bond meeting the
requirements of the Texas Property Code, Section 53.201, duly filed;

 

(q)          Construction Schedule. A schedule (“Construction Schedule”) in form
and content satisfactory to Lender which, among other things, sets forth dates
for commencement and completion of the Project, indicates the projected time for
performance of the work to be accomplished under the General Contract and each
Subcontract, and, if not attached as an exhibit to the General Contract,
includes a statement from the General Contractor that, in its best professional
judgment, the Construction Schedule is realistic and can be adhered to in
completing the Project in accordance with the Plans and by the Construction
Completion Date;

 

(r)          Draw Schedule. The Draw Schedule;

 

(s)          Borrower’s and Guarantor’s Attorney’s Opinion. An opinion of one or
more counsel for the Borrower and Guarantor addressing such issues as Lender may
reasonably request, including the following propositions and questions of law:

 

(i)          that each of Borrower and each Guarantor is duly organized, validly
existing and in good standing to do business in the state of its organization
and in the State of Texas;

 

(ii)         that Borrower has the necessary legal right, power and authority to
conduct its business, to develop the Project and to enter into and perform its
obligations under this Agreement and the other Loan Documents;

 

(iii)        that all necessary corporate, shareholder, membership, partnership
approvals, resolutions and directions have been obtained for the development of
the Project and the execution of this Agreement and the Loan Documents;

 

29

 

 

(iv)        that the execution and delivery of this Agreement and the other Loan
Documents, and the performance thereunder by Borrower and Guarantor, as
applicable, will comply with all applicable law and will not violate or conflict
with the instruments under which Borrower and Guarantor, as applicable, is
organized or any applicable contracts or agreements;

 

(v)         that this Agreement and the other Loan Documents have been duly and
validly executed and delivered, are enforceable in accordance with their
respective terms (subject to bankruptcy laws and laws pertaining to the exercise
of creditors’ rights generally) and are subject to no defenses of any kind;

 

(vi)        that the making of the Loan, the charging of all interest and fees
due thereunder do not violate any usury or consumer credit laws; and

 

(vii)       if permitted under applicable law, that Borrower has effectively
waived in the Security Instrument any rights of redemption from a decree or
order foreclosing the Security Instrument on behalf of itself and all persons
claiming through Borrower.

 

(t)          Organizational Documents. A certified copy (certified, where
applicable, by the state office in which such documents were filed, and in all
other cases by an appropriate representative of the entity) of:

 

(i)          A copy of the Operating Agreement for Borrower;

 

(ii)         The Articles of Organization of Borrower;

 

(iii)        The Articles of Incorporation and By-laws / Partnership Agreement /
Partnership Agreement and Certificate of Limited Partnership / Articles of
Organization / Certificate of Formation and operating agreement of the General
Partner / Manager / Managing Member of Guarantor and each entity whose
authorization is necessary to authorize the execution, delivery and performance
of the Loan Documents, or whose authorization is necessary to authorize any
other entity whose authorization is necessary in respect thereto, certified by
the appropriate officer or representative. For purposes hereof, the Borrower,
Guarantor, and all such other entities are referred to herein below as the
“Constituent Entities”;

 

(iv)        Resolutions by the applicable Constituent Entities authorizing the
execution and delivery of the documents evidencing and securing the Loan,
certified by an appropriate representative of the Constituent Entities;

 

(v)         An incumbency certificate, including specimen signatures for all
individuals executing any of the Loan Documents, for each Constituent Entity
executing any of the Loan Documents, certified by the secretary or other
appropriate representative of such entity;

 

30

 

 

(vi)        Certificates of existence for all limited partnerships and
certificates of good standing for all corporations or limited liability
companies that are Constituent Entities from their state of formation, and, if
the Borrower was not formed in the State of Texas, a certificate of good
standing or existence, as applicable, from the State of Texas; and

 

(vii)       All other instruments and documents concerning the formation and
existence of the Constituent Entities, and the execution and delivery of the
Loan Documents by the Constituent Entities, reasonably required by the Lender.

 

(u)          Real Estate and Personal Property Taxes. Evidence satisfactory to
Lender that real estate taxes due and payable with respect to the Land, if any,
have been paid in full and evidence reasonably satisfactory to Lender that any
personal property taxes due and payable with respect to the Project, if any,
have been paid in full. Copies of the most recent real estate and personal
property tax bills for the Property.

 

(v)         Lender Consultant Report. A written report(s) prepared at Borrower’s
expense by the Lender Consultant, which report(s) shall be based upon an
evaluation and/or investigation of specific factors and shall describe in detail
the investigation and evaluations, as well as the findings. The report(s) shall
include an evaluation of the Plans and their compliance with governmental
regulations; an evaluation of the adequacy of the Approved Budget, an evaluation
of the Construction Schedule and any other matters reasonably required by
Lender.

 

(w)          Financial Statements. All financial information requested by Lender
with respect to Borrower and Guarantor, including but not limited to financial
statements for Guarantor for the year ending December 31, 2013.

 

(x)          Zoning. Evidence that the Property complies with all applicable
zoning and other land use laws.

 

(y)          Management Agreement. A copy of the Management Agreement, if any.

 

(z)          Other Major Project Agreements. Copies of the Project Agreements
(to the extent not listed above).

 

(aa)         Feasibility Study. A feasibility study for the Project.

 

(bb)         Affidavit of Commencement. An Affidavit of Commencement, duly
executed and acknowledged by all necessary parties. Lender and Borrower shall
jointly complete any blank spaces in the Affidavit of Commencement, and shall
jointly authorize its recordation, within one Business Day after confirmation of
recordation of the Security Instrument.

 

(cc)         Additional Documents. Such other papers and documents regarding
Borrower and Guarantor or the Property as Lender may reasonably require.

 

31

 

 

3.2         Closing Certificate. The following statements shall be true and
correct on the Closing Date and the Lender shall have received a certificate
executed by Borrower, dated the Closing Date, stating that:

 

(a)          The representations and warranties contained in Section 5 of this
Agreement are correct on and as of the Closing as though made on and as of such
date;

 

(b)          No Default has occurred and is continuing, and no Event of Default
has occurred, hereunder, or would result from the execution and delivery of the
Loan Documents or the other Major Project Agreements;

 

(c)          To Borrower’s knowledge, no default, or event or condition that
with notice or the passage of time or both, would result in a default, exists on
the part of the counterparty under any of the Major Project Agreements;

 

(d)          No litigation has been instituted against the Borrower or Guarantor
which would be reasonably likely to have a material adverse effect on the
condition (financial or otherwise) of the Borrower or Guarantor or such party’s
ability to perform its obligations hereunder, under any of the Loan Documents or
under any of the Project Agreements; and

 

(e)          No material adverse change has occurred in the condition or
operations, financial or otherwise, of Borrower or Guarantor since the date of
the most recent financial statements of each such party delivered to Lender.

 

3.3         Other Conditions Precedent. On or before the Closing Date:

 

(a)          All other Major Project Agreements shall have been duly authorized,
executed and delivered; and

 

(b)          The Borrower shall have complied with all terms and conditions
applicable to the Borrower under each of the Major Project Agreements.

 

3.4         Termination of Agreement. Borrower agrees that all conditions
precedent to the Closing will be complied with on or prior to the Closing Date.
If all of the conditions precedent to the Closing hereunder shall not have been
performed on or before the Closing Date, Lender, at its option at any time prior
to the Closing, may terminate this Agreement and all of its obligations
hereunder by giving a written notice of termination to Borrower. In the event of
such termination, Borrower shall pay all Loan Expenses which have accrued or
been charged prior to such date.

 

4.           Disbursement Procedures.

 

4.1         Conditions Precedent to Disbursement of Loan Proceeds. No
Disbursement of Loan Proceeds shall be made by Lender to Borrower at any time
unless:

 

32

 

 

(a)          all conditions precedent to that disbursement have been satisfied,
including, without limitation, performance of all of the then pending
obligations of Borrower under this Agreement and the Loan Documents;

 

(b)          the Loan is In Balance;

 

(c)          Lender shall be satisfied as to the continuing accuracy of the
Approved Budget;

 

(d)          no Event of Default or material Default shall have occurred and be
continuing. For purposes of the foregoing, a Default shall not be deemed
material if (i) such default is capable of cure in a reasonable time, (ii)
Borrower or Guarantor, as applicable, is diligently pursuing such cure, (iii)
Borrower or Guarantor, as applicable, has delivered to Lender a feasible plan
and timetable for cure of such Default in a reasonable time, and (iv) no
irreparable damage has occurred to the condition, use, or operation of the
Property as a result of such Default;

 

(e)          no litigation or proceedings are pending (except as previously
disclosed to Lender in writing, including mechanics lien actions previously
disclosed to Lender and for which title insurance has been provided to Lender
under the Lender’s Title Policy) or threatened in writing (including proceedings
under Title 11 of the United States Code) against Borrower, Guarantor, the
Property or the General Contractor, which would be reasonably likely to have a
material adverse effect on the condition of Borrower or Guarantor, as
applicable, or such party’s ability to perform its obligations hereunder, under
the Loan Documents, or under any of the Major Project Agreements;

 

(f)          all representations and warranties made by Borrower and Guarantor
to Lender herein and otherwise in connection with this Loan are accurate in all
material respects as of the date of such Disbursement (except for those
representations made as of a certain date);

 

(g)          with respect to the first Disbursement, Borrower has furnished
Lender an Affidavit of Commencement executed by Borrower and General Contractor,
that: (i) has been sworn to before and acknowledged by a notary public and (ii)
was recorded in the appropriate county real property records after recordation
of the Security Instrument;

 

(h)          to the extent that Lender agrees to defer satisfaction of any
conditions of Closing until the first Disbursement, Lender may condition the
first Disbursement on satisfaction of such conditions; and

 

(i)          if the proposed disbursement is a Construction Disbursement, the
additional requirements of Section 4.3 hereof have been satisfied.

 

4.2         Loan Disbursement. Subject to the satisfaction of the terms and
conditions herein contained, the Loan Proceeds shall be disbursed as follows:

 

33

 

 

(a)         The Closing shall be made at such time as all of the conditions and
requirements of this Agreement required to be performed by Borrower or any other
Person prior to the Closing have been satisfied or performed.

 

(b)         Advances of Loan Proceeds for construction hard costs shall be based
on the Architect’s certificate of work in place and shall not be made more than
once per month.

 

(c)          Borrower hereby requests and authorizes Lender to make advances
directly to itself for payment and reimbursement of all interest, charges, costs
and expenses incurred by Lender in connection with the Loan, including, but not
limited to, (i) interest due on the Loan, and any loan fees, service charges,
commitment fees or other fees due to Lender in connection with the Loan; (ii)
all fees and disbursements of the Lender Consultant; (iii) all documentary stamp
and other taxes and charges imposed by law on the issuance or recording of any
of the Loan Documents; (iv) all Appraisal fees; (v) all reasonable fees and
disbursements of legal counsel engaged by Lender in connection with the Loan,
including, without limitation, counsel engaged in connection with the
enforcement or administration of this Agreement or any of the Loan Documents;
and (vi) any amounts required to be paid by Borrower under this Agreement, the
Security Instrument or any Loan Document after the occurrence of an Event of
Default (all of which are herein collectively referred to as “Loan Expenses”).

 

(d)          No disbursement of Loan Proceeds shall be made at any time that the
Loan is not In Balance. Any disbursement of Loan Proceeds must be made for
payment of the Project Costs in strict accordance with the Approved Budget. No
amendment of the Approved Budget shall be made without Lender’s prior written
consent in Lender’s sole discretion; provided that Lender shall not unreasonably
withhold consent to amendments to the Approved Budget if (i) no Event of Default
has occurred and is continuing, (ii) the Plans have not been modified except in
accordance with Change Orders approved by Lender to the extent required pursuant
to the terms hereof, and (iii) after giving effect to the proposed amendment to
the Approved Budget and any Balancing Deposit to be made concurrently with the
proposed modification, the Loan will remain In Balance. No reallocation of line
items within the Approved Budget shall be made unless Borrower can demonstrate
to Lender’s reasonable satisfaction that (i) sufficient funds remain in the line
item from which the amount is to be reallocated to pay all Project Costs which
may be paid from that line item; and (ii) no line items in the Approved Budget
(other than the line item to which the reallocation is sought) are required, in
Lender’s reasonable judgment, to be increased. Notwithstanding the foregoing,
upon notice but without the prior approval of Lender, Borrower may reallocate
cost savings in one line item of the Approved Budget to cover cost overruns in
another line item, provided that (i) reallocations of cost savings from any line
item pursuant to this sentence shall not exceed, when aggregated with prior
reallocations of cost savings from the same line item, ten percent (10%) of the
budgeted amount for such line item in the Approved Budget as initially approved
by Lender in connection with origination of the Loan, (ii) construction and
development of the Improvements is at least fifty percent (50%) complete as
reasonably determined by Lender’s Consultant, (iii) no such reallocation shall
reduce a line item for interest, (iv) no such reallocation shall increase a line
item associated with the Development Agreement or any other agreement with an
Affiliate of Borrower, (v) no such reallocation shall reduce a line item for
Operating Cash Flow to be retained for purposes of funding Project Costs, and
(vi) no Event of Default shall have occurred and be continuing.

 

34

 

 

(e)          Lender shall not have any obligation to consent to any disbursement
from funds, regardless of source, allocated in the Approved Budget to any
“Contingency” line item, or to consent to any reallocation to any other line
item of funds allocated in the Approved Budget to the “Contingency” line item;
provided, however, upon notice to Lender but without the prior approval of
Lender, Borrower may reallocate funds allocated to “Contingency” in the Approval
Budget so long as, immediately following such reallocation, the undisbursed
portion of the funds allocated to the “Contingency” line item, expressed as a
percentage of the total funds allocated to the “Contingency” line item in the
original Approved Budget, does not exceed that portion of the Project then
remaining to be completed and paid for, expressed as a percentage of the total
Project remaining to be completed and paid for, based on the most recent
percentage of completion estimate provided by or approved by the Lender
Consultant.

 

(f)          All Disbursements of funds to or for the benefit of the Project,
shall be made in accordance with the Draw Schedule, which shall not be modified
without the prior written consent of Lender, such consent not to be unreasonably
withheld or delayed provided the Loan is In Balance and the construction is
progressing in accordance with the Construction Schedule.

 

(g)          If Borrower does not request or qualify for a Disbursement
concurrently with Closing, then Lender shall have the right, but not the
obligation, to make a nominal Disbursement to Borrower at Closing with a view to
ensuring the priority of the lien of the Deed of Trust over subsequent liens for
labor or materials. If Lender elects to make such a nominal Disbursement,
Borrower shall apply it to Project Costs. Such a nominal Disbursement shall not
be regarded as the “first” Disbursement for purposes of Section 4.1(h). Nothing
in this section shall be construed as an acknowledgement by Lender that such a
Disbursement is required under applicable law to ensure the priority of the lien
of the Deed of Trust over subsequent liens for labor or materials.

 

4.3         Documents Required for Each Construction Disbursement. At least ten
(10) days prior to, and as a condition of, each Construction Disbursement, (or
at such other date as is expressly provided for herein) Borrower shall furnish
to Lender, the Title Company and to the Lender Consultant the following
documents covering such disbursement:

 

(a)          Borrower’s disbursement request (“Disbursement Request”) in the
form of Exhibit C attached hereto. Each such Disbursement Request shall be
deemed to be Borrower’s direction to Lender to disburse the funds requested by
such Disbursement Request to be disbursed from the proceeds of the Loan in
accordance with this Agreement;

 

35

 

 

(b)          A certificate as to completion and payment authorization in form
reasonably approved by Lender, properly executed by the Architect and the Lender
Consultant;

 

(c)          General Contractor’s and Subcontractors’ conditional partial or
full waivers of lien covering all work and/or materials for which disbursement
is to be made, otherwise paid for or to be paid for by Borrower or any other
person, all in compliance with the mechanics’ lien laws of the State of Texas
(including without limitation Section 53.284 of the Texas Property Code) in form
satisfactory to the Title Company (for issuance of interim title endorsements
covering such disbursement), together with such invoices, contracts, Change
Orders or other supporting data as Lender or the Title Company may reasonably
require;

 

(d)          Endorsements to the Title Policy, including, without limitation, a
“Downdate Endorsement” to cover the amount and date of the Construction
Disbursement (whether into escrow or otherwise) insuring that the Security
Instrument is a first, prior and paramount lien on the Property subject only to
Permitted Encumbrances (and to exceptions and objections in the usual form
relating to the issuance of a mortgage title insurance policy, which by their
nature cannot be waived or removed until the Final Construction Disbursement of
the proceeds of the Loan), that nothing has intervened to affect the validity or
priority of the Security Instrument, insuring against mechanics’ lien claims for
work performed prior to the date covered by such continuation, and containing a
mechanics’ lien interim certification to cover the amount of the Loan then
disbursed (including the Construction Disbursement for the prior month); which
endorsements may be delivered to Lender concurrently with the disbursement of
the Loan Proceeds which are the subject of the endorsements;

 

(e)          A statement indicating what payment requests, if any, have been
received by Borrower from the General Contractor but have not yet been approved
by Borrower for payment;

 

(f)          Such other papers and documents as the Title Company may reasonably
require for the issuance of endorsements to the Title Policy for each
Construction Disbursement;

 

(g)         An updated Construction Schedule, including a statement from each of
the General Contractor and the Architect that, in their best professional
judgment, the Construction Schedule, as updated, subject to Force Majeure
Events, and can be adhered to in completing the Project in accordance with the
Plans;

 

(h)         A report from the Lender Consultant, in form and substance
satisfactory to Lender;

 

(i)          If applicable, an updated Draw Schedule, if the Borrower is
requesting any modification to the Draw Schedule previously approved by Lender;

 

(j)          Copies of any Change Orders to the General Contract not theretofore
delivered to Lender, together with a statement of any anticipated changes in any
line item of Project Costs which could reasonably be anticipated to result in a
future Change Order; and

 

36

 

 

(k)          Copies of any Subcontracts, or Change Orders to Subcontracts, not
theretofore delivered to Lender and requested by Lender in Lender’s sole
discretion.

 

4.4         Loan In Balance. Anything in this Agreement contained to the
contrary notwithstanding, it is expressly understood and agreed that the Loan at
all times shall be In Balance (as hereinafter defined). The Loan shall be deemed
to be “In Balance” only if the total of the Available Funds (as hereinafter
defined) on a total and on a line item Project Cost basis, in Lender’s sole and
absolute judgment, shall equal or exceed on a line item and on a total,
aggregate basis, the amount of all Project Costs as set forth on the then
current Approved Budget, taking into account reallocation of cost savings and
application of Contingency as permitted pursuant to Section 4.2(d) and 4.2(e)
hereof, including, without limitation:

 

(a)          the amount required to pay interest on the Loan to the Maturity
Date;

 

(b)          the amounts to be paid as retainage to persons who have supplied
labor, services or materials to the Project including, without limitation, the
General Contractor, the Architect, the Engineer and all Subcontractors; and

 

(c)          the amount necessary to pay for all unpaid costs incurred or to be
incurred in the completion of the construction of the Project and operation of
the Property until the Stabilization Date, including the cost of purchase and
installation of all fixtures and equipment and all work required to finish or
improve any portion of the Property to be leased.

 

As used herein, the term “Available Funds” shall mean:

 

(i)          the undisbursed proceeds of the Loan, net of any unpaid accrued
interest on the Loan; plus

 

(ii)         any funds held by Lender in the Partial Release Escrow; plus

 

(iii)        any other amounts deposited by Borrower pursuant to this
Section 4.4 and then held by Lender; plus

 

(iv)        any portion of the Equity Contributions as may be then held in cash
by Lender or deposited in the Construction Escrow to the extent such funds are
designated by the Approved Budget or the Draw Schedule as a source of payment of
costs included above; plus

 

(v)         Operating Cash Flow retained for purposes of funding costs set forth
on the Approved Budget.

 

37

 

 

 

In the event Lender shall determine in its sole and absolute discretion that any
source of funding (other than the Loan) included in the Approved Budget is no
longer available to pay for costs included above, that source of funding shall
not be included in the In Balance calculation. Borrower agrees if for any reason
any line item in the Approved Budget is not In Balance, subject to and after
giving effect to any reallocation of cost savings and Contingency as permitted
herein, Borrower, within ten (10) days after request by the Lender, will deposit
with Lender cash in an amount which will place the Loan In Balance (a “Balancing
Deposit”), which deposit shall first be exhausted before any further
disbursement of the Loan Proceeds shall be made. No interest shall be payable on
such amounts. As additional security for the Indebtedness, Borrower hereby
pledges to Lender, and grants to Lender a security interest in, any Balancing
Deposit.

 

4.5           Lender’s Verification of Contracts. Prior to the Closing, and from
time to time thereafter, Lender or the Title Company may forward to the General
Contractor listed on the Sworn Construction Cost Statement or the Contractor’s
sworn statement a contract verification to confirm the terms and amount of the
General Contract for the General Contractor. If there is any discrepancy between
the terms and amounts as shown by the Construction Contracts, the sworn
statements, and the verifications, Lender may require, as a condition to further
Disbursements, that such discrepancies be eliminated to its reasonable
satisfaction.

 

4.6           [Intentionally Deleted]

 

4.7           Frequency of Payouts. Subsequent to the Closing, Disbursements of
Loan Proceeds shall be made from time to time as construction progresses, but no
more frequently than once in each calendar month.

 

4.8           Consultants. In connection with the transactions contemplated
hereby, Lender shall have the right (but not the duty) to employ such
consultants, including the Lender Consultant, as it may deem appropriate from
time to time, to (a) review and make recommendations regarding the Plans, the
Approved Budget and the Construction Schedule, (b) inspect the Property from
time to time to insure that the same are being duly constructed and equipped as
herein provided, (c) review and make recommendations regarding any elements of a
Disbursement Request, (d) obtain information and documentation respecting the
Project, attend meetings respecting the Project and formulate reports for Lender
pertaining to the Project and (e) perform such other services as Lender from
time to time may require, all solely on behalf of Lender. The costs and
disbursements of such consultants shall be deemed Loan Expenses and shall be
paid by Borrower. Neither Lender nor any such consultants shall be deemed to
have assumed any responsibility to, or be liable to, Borrower or the Guarantor
with respect to any actions taken or omitted by Lender or such consultants
pursuant to this Section (provided that this sentence shall not be construed to
limit the liability of any Person for its own willful misconduct).
Notwithstanding the aforesaid or anything else provided in this Agreement to the
contrary, Borrower shall not be entitled to rely on any statements or actions of
the Lender Consultant or any of Lender’s other consultants and neither the
Lender Consultant nor any other consultant retained by Lender shall have the
power or authority to grant any consents or approvals or bind Lender in any
manner, absent confirmation by Lender of the accuracy of the information
conveyed by such consultant to Borrower. Borrower covenants and agrees to
cooperate fully with the Lender Consultant and any other consultants retained by
Lender, including but not limited to providing such consultants full access to
the Property, providing coordination between such consultants and the
contractors and any representatives of Borrower involved with the Project,
providing any information or reports concerning the Project reasonably requested
by such consultants, and providing any other assistance reasonably requested by
such consultants.

 

38

 

 

4.9         Retainages. Lender shall withhold from each Disbursement hereunder,
as retainage, the amount of retainage contemplated by the Construction Contract.
Lender agrees that retainage shall not apply to Project land cost or Project
“soft costs”. Upon certification by the Architect, General Contractor, and
Lender Consultant that the work of any Subcontractor has been satisfactorily
completed, the retainage withheld hereunder applicable to such Subcontract may
be disbursed and paid to the Subcontractor.

 

4.10       Stored and Unincorporated Materials. No disbursement for materials
purchased by Borrower but not yet installed or incorporated into the Project
shall be made without Lender’s prior approval of the conditions under which such
materials are purchased and stored, which approval shall not be unreasonably
withheld. In no event shall any such disbursement be made unless the materials
involved have been delivered to the Property or stored with a bonded
warehouseman, with satisfactory evidence of security, insurance naming Lender as
an additional insured both during storage and transit and suitable storage.
Borrower shall provide Lender, in connection with such materials, a copy of a
bill of sale or other evidence of title in Borrower, together with a copy of UCC
searches against Borrower and the warehouseman, if applicable, indicating no
liens or claims which may affect such materials. Borrower shall provide Lender,
Architect and any applicable Governmental Agency or testing authority having
jurisdiction over the Project with access to inspect, test or otherwise examine
such stored and unincorporated materials during reasonable business hours.
Borrower shall provide to Lender a schedule for the prompt incorporation thereof
into the Property, and unless the Lender Consultant has verified and approved
the cost and acquisition of said materials (such approval to be deemed given to
the extent included in an Approved Budget), their physical presence at the
approved storage site, and the security and protection provided therefor in
accordance with this Section 4.10, no disbursement by Lender for such materials
shall be made.

 

4.11       Final Construction Disbursement. Subject to the disbursement
limitations in this Agreement, Lender will advance to Borrower, for payment of
Project Costs only and in accordance with the Approved Budget and the Draw
Schedule, the full amount of the Loan allocated, pursuant to the Draw Schedule,
for payment of construction costs and not theretofore disbursed (“Final
Construction Disbursement”) when the following conditions shall have been
complied with, provided that such compliance shall have occurred prior to the
Construction Completion Date and no Default has occurred and is continuing and
no Event of Default has occurred:

 

(a)          The Architect, Borrower and the Lender Consultant certify in
writing to Lender that the Project has been fully and satisfactorily completed
substantially in accordance with the Plans;

 

39

 

 

(b)          Borrower shall have delivered to Lender fully executed copies, in
form and content satisfactory to Lender, of (i) AIA Document G704 (Certificate
of Substantial Completion); (ii) AIA Document G707 (Consent of Surety to Final
Payment), and (iii) AIA Document G707A (Consent of Surety to Reduction in or
Partial Release of Retainage);

 

(c)          If required by Lender, Lender has received as-built Plans for the
Project reasonably satisfactory to Lender in form and content;

 

(d)          The General Contractor has supplied Lender and the Title Company
with final sworn statement and all Subcontractors and General Contractor have
supplied Lender and the Title Company with full and complete waivers of all
mechanics’ lien claims;

 

(e)          Lender has received a commitment to issue a date-down “Completion
Endorsement” to the Title Policy in the full amount of the Loan insuring the
Security Instrument as a valid first, prior and paramount lien on the Property,
subject only to the Permitted Exceptions, deleting all exceptions and objections
relating to any right to assert claims for mechanics’ liens on account of labor
and/or materials theretofore furnished to the Property, and any other
endorsement reasonably required by Lender;

 

(f)          Borrower shall have furnished to Lender permanent insurance in form
and amount and with companies satisfactory to Lender in accordance with the
requirements of this Agreement and the Security Instrument;

 

(g)          Borrower shall have furnished Lender a temporary or permanent
certificate of occupancy and all other governmental licenses and permits
required to use, occupy and operate the Property as contemplated from
appropriate governmental authorities;

 

(h)          Borrower shall have furnished a final plat of survey locating the
completed Project, including all paving, driveways, fences and other exterior
Improvements and otherwise in compliance with Section 3.1(c) hereof;

 

(i)          All fixtures and equipment required for the operation of the
Property shall have been installed free and clear of all liens, title retention
agreements and security interests except security interests granted to Lender;

 

(j)          Lender shall have received reports from the Title Company or the
appropriate filing offices of the state and county in which the Property are
located, indicating that no judgments, tax or other liens, security interests,
leases of personalty, financing statements or other encumbrances (other than
Permitted Encumbrances and liens and security interests in favor of Lender and
no other party), are of record or on file encumbering any portion of the
Property (or, if any such mechanics’ liens exist, the Title Company shall have
agreed to insure over such items in Lender’s Title Policy), and that there are
no judgments or tax liens outstanding in respect to Borrower; and

 

(k)          Borrower has furnished to Lender a copy of an Affidavit of
Completion executed by Borrower and General Contractor that: (i) has been sworn
to before and acknowledged by a notary public; and (ii) was recorded in the
appropriate county real property records.

 

40

 

 

4.12       Expenses and Advances Secured by Security Instrument. Any and all
advances or payments made by Lender hereunder, from time to time, and any
amounts expended by Lender pursuant to this Agreement, together with the Lender
Consultant’s fees and attorneys’ fees, if any, and all other Loan Expenses and
Protective Advances, as and when advanced or incurred, shall be deemed to have
been disbursed as part of the Loan and be and become Debt hereunder secured and
guaranteed by the Loan Documents to the same extent and effect as if the terms
and provisions of this Agreement were set forth therein, whether or not the
aggregate of such Indebtedness shall exceed the face amount of the Note.

 

4.13       Acquiescence not a Waiver. To the extent that Lender may have
acquiesced (whether intentionally or unintentionally) in the Borrower’s failure
to comply with and satisfy any condition precedent to the Closing, to any
Construction Disbursement or to any Disbursement of Loan Proceeds, such
acquiescence shall not constitute a waiver by Lender of any condition precedent
set forth in this Agreement, and Lender at any time thereafter may require the
Borrower to comply with and satisfy all conditions and requirements of this
Agreement.

 

4.14       No Liability for Disbursements. Under no circumstances shall Lender
be responsible or liable to any Person, other than Borrower, for or on account
of any disbursement of, or failure to disburse, the Loan Proceeds or any part
thereof, and neither the General Contractor nor any Subcontractor shall have any
right or claim against Lender under this Agreement or in connection with the
administration of the Loan. The forgoing shall be in addition to all other
limitations on the responsibility and liability of Lender set forth in this
Agreement.

 

5.           Representations and Warranties. As a material inducement to
Lender’s entry into this Agreement, Borrower represents and warrants to Lender
as of the Closing Date and as of the date of each Construction Disbursement
(unless made as of another date as otherwise expressly stated below) that:

 

5.1         Formation, Qualification and Compliance.

 

(a)          Borrower is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Iowa and is
qualified to conduct business in the State of Texas. Borrower has full power and
authority to conduct its business as presently conducted, to acquire the
Property and construct the Improvements, to enter into this Agreement, the other
Loan Documents and the Major Project Agreements to which it is a party and to
perform all of its duties and obligations under this Agreement, such other Loan
Documents and such Major Project Agreements. Such execution and performance have
been duly authorized pursuant to the Operating Agreement and the Borrower’s
Articles of Organization.

 

41

 

 

(b)          Guarantor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Iowa. Guarantor has
full power and authority to conduct its business as presently conducted; to
enter into any Loan Documents to which it is a party and to perform all of its
duties and obligations under such Loan Documents. Such execution and performance
have been duly authorized pursuant to the operating agreement of the Guarantor
and the Guarantor’s Articles of Organization.

 

5.2         Execution and Performance of Loan Documents.

 

(a)          Borrower and Guarantor have all requisite authority to execute,
deliver, and perform their obligations under the Loan Documents to which they
are a party.

 

(b)          The execution and delivery by Borrower and Guarantor of, and the
performance by Borrower and Guarantor of their obligations under each Loan
Document to which they are a party have been authorized by all necessary action
and do not and will not:

 

(i)          require any consent or approval not heretofore obtained of any
Person having any interest in Borrower or Guarantor;

 

(ii)         violate any provision of, or require any consent or approval not
heretofore obtained under, any partnership agreement, articles of incorporation,
bylaws, operating agreement or other governing document applicable to Borrower
or Guarantor;

 

(iii)        result in or require the creation of any lien, claim, charge or
other right of others of any kind (other than under or as provided for in the
Loan Documents) on or with respect to any property now or hereafter owned or
leased by Borrower or Guarantor;

 

(iv)        violate any provision of any Law presently in effect; or

 

(v)         constitute a breach or default under, or permit the acceleration of
obligations owed under, any material contract, loan agreement, lease or other
agreement or document to which Borrower or Guarantor is a party or by which
Borrower or Guarantor or any of their property is bound.

 

(c)          None of Borrower or Guarantor is in default, in any respect would
have any material adverse effect on the ability of Borrower or Guarantor, as
applicable, to perform its obligations under the Loan Documents, under any Law,
contract, lease or other material agreement or document described in
subparagraph (ii) or (v) of the previous subsection.

 

(d)          No approval, license, exemption or other authorization from, or
filing, registration or qualification with, any Governmental Agency is required
in connection with:

 

42

 

 

(i)          the execution by Borrower and Guarantor of, and the performance by
Borrower and Guarantor of their obligations under, the Loan Documents and Major
Project Agreements to which they are a party (other than Permits required in
connection with the construction, occupancy and operation of the Project); and

 

(ii)         the creation of the liens described in the Loan Documents other
than the recording of recordable documents and filing the financing statements.

 

5.3           Financial and Other Information. All financial information
furnished to Lender with respect to Borrower and Guarantor in connection with
the Loan (a) is complete and correct in all material respects as of the date or
dates indicated (or if no date or dates are indicated, then as of the date of
delivery), (b) accurately presents the financial condition of Borrower or
Guarantor, as applicable, as of the date or dates indicated (or if no date or
dates are indicated, then as of the date of delivery) and (c) has been prepared
in accordance with generally accepted accounting principles consistently applied
or in accordance with such other principles or methods as are reasonably
acceptable to Lender. All other documents and information furnished to Lender
with respect to Borrower and Guarantor in connection with the Loan are to
Borrower’s knowledge correct in all material respects as of the date or dates
indicated (or if no date or dates are indicated, then as of the date of
delivery) and complete insofar as completeness is necessary to give Lender an
accurate knowledge of their subject matter. Neither Borrower nor Guarantor has
any material liability or contingent liability not disclosed to Lender in
writing that would materially and adversely affect such party’s ability to
perform its obligations under the Loan Documents, and there is no material lien,
claim, charge or other right of others of any kind (including liens or retained
security titles of conditional vendors) on any property of any such Person not
disclosed in such financial statements or otherwise disclosed to Lender and
Lender in writing.

 

5.4           No Material Adverse Change. There has been no material adverse
change in the condition, financial or otherwise, or the properties or businesses
of Borrower or Guarantor since the dates of the latest financial statements
furnished to Lender. Since those dates, none of Borrower or Guarantor has
entered into any material transaction whether or not disclosed in such financial
statements or otherwise disclosed to Lender in writing. Further, there are no
existing Defaults under any of the Loan Documents or the Major Project
Agreements, nor do there exist any circumstances or conditions that with the
passage of time or giving of notice or both would result in an Event of Default
under any of the Loan Documents or the Major Project Agreements.

 

5.5           Enforceability. The Loan Documents, and any other documents and
instruments required to be executed and delivered in connection with the Loan,
to which Borrower or Guarantor is a party have been duly authorized, executed
and delivered by or on behalf of Borrower or Guarantor a party thereto, and when
executed and delivered, will constitute the duly authorized, valid and legally
binding obligations of the party required to execute the same and may be
enforced strictly in accordance with their respective terms (except to the
extent that enforceability may be affected or limited by applicable bankruptcy,
insolvency and other similar debtor relief laws affecting the enforcement of
creditors’ rights generally). No basis presently exists for any claim against
Lender under this Agreement, under the Loan Documents or with respect to the
Loan, and the Loan Documents and enforcement thereof are not subject to, and
neither Borrower nor Guarantor has asserted, any right of rescission, set-off,
counterclaim or defense, including the defense of usury. The Security Instrument
when properly recorded in the appropriate records, together with any UCC
Financing Statements required to be filed in connection therewith, will create
(i) a valid, perfected first priority lien on the Borrower’s interest in the
Property and (ii) valid and perfected first priority security interests in and
to, and perfected collateral assignments of, all personality (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances. All mortgage, recording, stamp,
intangible or other similar taxes required to be paid by any Person under
Applicable Laws in connection with the execution, delivery, recordation, filing,
registration, perfection and/or enforcement of any of the Loan Documents have
been paid, or have been paid by Borrower to an escrow agent authorized to make
such payment upon recordation.

 

43

 

 

5.6           Consents. No approval of, or consent from, any Governmental Agency
or any other Person not holding a direct or indirect ownership interest in
Borrower or Guarantor is required in connection with the execution and delivery
by Borrower or Guarantor of this Agreement or any of the other Loan Documents to
which each is a party, or compliance by Borrower with, the Loan Documents to
which each is a party, or the consummation of the transactions contemplated
hereby and thereby, other than those which have been obtained by Borrower and
Guarantor and are in full force and effect. If a third party is required under
any covenants, conditions and restrictions of record or any other agreement to
consent to the use and/or operation of the Property, such approval has been
obtained from such party.

 

5.7           Tax Liability. Each of Borrower and Guarantor has filed all
required federal, state and local tax returns and has paid, prior to
delinquency, all taxes payable by it (including interest and penalties, but
subject to lawful extensions disclosed to Lender and Lender in writing) other
than taxes being promptly and actively contested in good faith and by
appropriate proceedings. Borrower agrees to maintain adequate reserves for tax
liabilities (including contested liabilities) in accordance with generally
accepted accounting principles.

 

5.8           [Intentionally Deleted].

 

5.9           Title to Property; Survey. Borrower has, subject to the Permitted
Encumbrances, good and merchantable fee simple title to the Property. Except for
the current, non-delinquent taxes and assessments, if any, there are no taxes,
assessments or liens pending or, to Borrower’s knowledge, threatened against the
Property for any present or past due taxes or for paving, sidewalk, curbing,
sewer or any other street improvements of any kind. No portion of the Property
is now damaged or injured as the result of any fire, explosion, accident, flood
or other casualty, nor is any part of the Property subject to any pending or, to
Borrower’s knowledge, threatened eminent domain or condemnation proceeding.
Except as disclosed by the Survey, the Property does not presently, and upon
construction of the Project in accordance with the Plans will not, encroach upon
any building line, set back line, sideyard line, or any recorded or visible
easement (or other easement of which Borrower is aware or has reason to believe
may exist) which exists with respect to the Property.

 

44

 

 

5.10         Utility Services. All utility and municipal services required for
the construction, occupancy and operation of the Property, including, but not
limited to, water supply, storm and sanitary sewage disposal systems, cable
services, gas, electric and telephone facilities are presently available for use
at the Property or will be upon Construction Completion. The storm and sanitary
sewage disposal system, water system, drainage system and all mechanical systems
of the Property comply or upon installation will comply with all applicable
laws, statutes, ordinances, rules and regulations, including, without
limitation, all Environmental Laws (as defined in the Environmental Indemnity
Agreement).

 

5.11         Construction of the Project. The Plans are complete in all material
respects, and contain all details requisite for the construction of the Project
which, when built and equipped in accordance therewith, shall be ready for the
intended use thereof; the Plans as submitted to Lender at or prior to the
Closing Date have not been changed or modified in any way since the date of
their submission to Lender, except as approved in accordance with the Loan
Documents. The General Contract covers substantially all labor, material and
equipment required by the Plans or necessary to complete the construction of the
Project in accordance with the Plans. No work or materials have been or will be
furnished to the Property during the six (6) months prior to the recordation of
the Security Instrument, or, in the event work has occurred or materials
furnished during the six (6) months prior to recordation of the Security
Instrument, title coverage insuring Lender against any mechanics’ liens arising
from such work or materials shall be provided under the Title Policy.

 

5.12         Major Project Agreements. Borrower has delivered to Lender a true
and complete copy of each of the Major Project Agreements. Each of the Major
Project Agreements is in full force and effect. Borrower is not in default in
any material respect under any of the Major Project Agreements, and Borrower
does not have any knowledge of a default in any material respect by any other
party under any of the Major Project Agreements. Borrower has not received any
written notice from any other party to any of the Major Project Agreements
alleging any default in the performance or observance of any agreement or
covenant or breach of any representation or warranty contained in any of the
Major Project Agreements by any party to any of the Major Project Agreements,
nor has Borrower delivered any written notice to any party under any of the
Major Project Agreements alleging any default in the performance or observance
of any agreement or covenant or breach of any representation or warranty
contained in any of the Major Project Agreements by any party to any of the
Major Project Agreements.

 

5.13         Development Agreement. Borrower has delivered to Lender a true and
complete copy of the Development Agreement. The Development Agreement is in full
force and effect. Neither Borrower nor Guarantor, to the extent any of them is a
party to the Development Agreement, is in default under the Development
Agreement, and neither Borrower nor Guarantor has any knowledge of a default by
any other party under the Development Agreement. Neither Borrower nor Guarantor
has received any notice, whether oral or written, from any other party to the
Development Agreement alleging any default in the performance or observance of
any agreement or covenant or breach of any representation or warranty contained
in the Development Agreement by any party to the Development Agreement, nor have
Borrower or Guarantor delivered any notice, whether written or oral, to any
party under the Development Agreement alleging any default in the performance or
observance of any agreement or covenant or breach of any representation or
warranty contained in the Development Agreement by any party to the Development
Agreement. Under the terms of the Development Agreement, the development fee
payable to the developer does not exceed five percent (5%) of (a) the total
Approved Budget minus (b) (i) the total Interest Reserve plus (ii) the total
development fee payable to the developer under the Development Agreement. Under
the terms of the Development Agreement, the development fee payable to the
developer is due and payable according to the following schedule: Forty-five
percent (45%) with the first construction draw under the Loan, thirty percent
(30%) in equal monthly installments during the anticipated period of
construction, and the remaining twenty-five percent (25%) only upon Construction
Completion and full licensure of the property from all Government Agencies,
including the Texas Department of Aging and Disability Services, necessary for
the operation of the Property in accordance with the business plan approved by
Lender in connection with origination of the Loan.

 

45

 

 

5.14         Governmental Requirements. As of the Closing Date, all Permits and
other authorizations of Governmental Agencies required by applicable law for the
construction of the Project in accordance with the Plans have been validly
issued and are in full force, including but not limited to all building permits.

 

5.15         Rights of Others. Borrower is in compliance in all material
respects with all covenants, conditions, restrictions, easements, rights of way
and other rights of third parties relating to the Property.

 

5.16         Approved Budget; Draw Schedule. The Approved Budget and the Draw
Schedule are each based on information deemed reliable by Borrower and represent
Borrower’s best estimate of all costs required to complete the Project and the
sources and payment schedule for payment of such costs.

 

5.17         Litigation. There are no actions, investigations or proceedings
pending or threatened in writing against or affecting the Property, Borrower,
Guarantor or any property of any of them before any Governmental Agency, except
as disclosed to Lender in writing.

 

5.18         Name and Principal Place of Business. Borrower presently uses no
trade name other than its actual name. Borrower’s principal place of business is
c/o LCS, Capital Square, 400 Locust Street, Suite 820, Des Moines, Iowa
50309-2334.

 

5.19         Delivery of Documents. Borrower has delivered to Lender true and
complete copies of each existing lease, contract and other document that grants
rights to, or imposes material obligations on, Borrower in connection with the
Property which, if not performed, would have a material adverse effect on
Borrower’s ability to perform its obligations under the Loan Documents.

 

5.20         ERISA. Borrower is not and will not be an “employee benefit plan”
as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA. The
assets of Borrower do not and will not constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Sec. 2510.3-101. Borrower is not and
will not be a “governmental plan” within the meaning of Section 3(32) of ERISA.
Transactions by or with Borrower are not and will not be subject to any state or
other statute, regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including but not limited to the
exercise by Lender of any of its rights under the Security Documents. Neither
Borrower, nor any member of a “controlled group of corporations” (within the
meaning of Section 414 of the Code) maintains, sponsors or contributes to a
“defined benefit plan” (within the meaning of Section 3(35) of ERISA) or a
“multiemployer pension plan” (within the meaning of Section 3(37)(A) of ERISA).

 

46

 

 

5.21       No Prohibited Persons.

 

(a)          Neither Borrower nor Guarantor, nor any Person Controlling or
Controlled by Borrower, nor, to Borrower’s knowledge, any Person having a direct
or indirect beneficial interest in Borrower, nor any Person for whom Borrower is
acting as agent or nominee in connection with this transaction (“Transaction
Persons”) (i) is a Person whose property or interest in property is blocked or
subject to blocking pursuant to any Anti-Terrorism Law, (ii) engages in any
dealings or transactions prohibited by any Anti-Terrorism Law, or is otherwise
associated with any such Person in any manner violative of any Anti-Terrorism
Law, or (iii) is a Person on the list of Specially Designated Nationals and
Blocked Persons or is in violation of the limitations or prohibitions under any
Anti-Terrorism Law.

 

(b)          No part of the proceeds of the Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of any Anti-Terrorism
Law and/or the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(c)          Borrower acknowledges by executing this Agreement that Lender has
notified Borrower and Guarantor that, pursuant to the requirements of the
Patriot Act, Lender is required to obtain, verify and record such information as
may be necessary to identify Borrower and Guarantor (including the name and
address of Borrower and Guarantor and such Affiliates) in accordance with the
Patriot Act.

 

(d)          Neither Borrower nor Guarantor has been convicted of a felony and
there are no proceedings or investigations being conducted involving criminal
activities of either Borrower or Guarantor.

 

5.22       Foreign Person. Borrower is not a “foreign person” within the meaning
of Section 1445(f)(3) of the Code.

 

5.23       Environmental. Except as specifically disclosed in the Environmental
Report or any subsequent Environmental Assessment delivered to Lender, to
Borrower’s knowledge:

 

(a)          Neither Borrower nor the Property is in violation of laws relating
to Hazardous Materials;

 

(b)          Neither Borrower nor Guarantor has received, or has received a copy
of, any notice of any violation or alleged violation of any laws relating to
Hazardous Materials with respect to the Property;

 

47

 

 

(c)          The Property complies in all material respects with all laws
relating to Hazardous Materials as to use and conditions on, under or about the
Property including soil and groundwater condition;

 

(d)          There are no pending civil (including actions by private parties),
criminal or administrative actions, suits or proceedings affecting Borrower,
Guarantor or the Property relating to environmental matters (“Environmental
Proceedings”) and neither Borrower nor Guarantor has any knowledge of any
threatened Environmental Proceedings;

 

(e)          Neither Borrower nor, to Borrower’s knowledge, any other Person
(including prior to Borrower’s ownership of the Property), has used, generated,
manufactured, stored or disposed of on, under or about the Property or
transported to or from the Property any Hazardous Materials, except small
quantities (e.g., cleaning supplies) in the ordinary course of business and in
compliance with all laws relating to Hazardous Materials;

 

(f)          The Property is not subject to any private or governmental Lien or
judicial or administrative notice or action or inquiry, investigation or claim
relating to hazardous, toxic and/or dangerous substances, Toxic Mold or any
other Hazardous Materials;

 

(g)          No Toxic Mold is on or about the Property which requires
remediation;

 

(h)          There have been no environmental investigations, studies, audits,
reviews or other analyses conducted by or on behalf of Borrower which have not
been provided to Lender; and

 

(i)          To Borrower’s knowledge, the Property has not been used (including
the period prior to Borrower’s acquisition of thereof), permanently or
temporarily, as a disposal site or storage site for any Hazardous Materials and
the Property, and all parts thereof, are free of all Hazardous Materials other
than Hazardous Materials that do not violate any applicable laws relating to
Hazardous Materials. Without limitation on the foregoing: (i) the primary
potable or drinking water source does not exceed the EPA Recommended Maximum
Contaminant Level Goals set forth under the Safe Drinking Water Act and Clean
Water Act, as amended; (ii) there is not and has never been landfill containing
decomposable material, petroleum wells, mineral bearing mines, sewage treatment
facilities, underground storage tanks, sinkholes, radon or other toxic emissions
within the Property, and (iii) no electrical transformers, fluorescent light
fixtures with ballasts or other equipment containing polychlorinated biphenyls
(PCBs) have been located on the Property at any time; and (iv) there are no
facilities on the Property which are or have been subject to reporting under any
State laws or Section 312 of the Federal Emergency Planning and Community Right
to Know Act of 1986 (42 U.S.C. Section 11022), and federal regulations
promulgated thereunder.

 

48

 

 

5.24       Continuing Nature of Representations and Warranties. Borrower
acknowledges, understands, and agrees that the representations and warranties
set forth in this Section 5 shall be deemed made as of the Closing Date and as
of each date a Construction Disbursement is made in accordance herewith;
provided, however, that representations and warranties made of a specific date
shall be true as of the date made.

 

6.           Project Covenants.

 

6.1         Completion of Project. Borrower shall commence construction of the
Project no later than thirty (30) days after the Closing Date and thereafter
diligently proceed with the Project in substantial conformity with the Plans.
Borrower shall complete construction of the Project on or before the
Construction Completion Date, subject to delays resulting from Force Majeure
Events.

 

6.2         Conformity With Plans. Borrower shall construct the Project in
accordance with all Applicable Laws and in substantial conformity with the Plans
and in such a manner as not to encroach upon or overhang any easement, right of
way or land of others. If any aspect of the Project is not in substantial
conformity with the Plans or encroaches upon easements, rights of way or land of
others, Lender shall have the right to stop the work and order repair or
reconstruction in accordance with the Plans and to withhold further
Disbursements until the Project is in substantial compliance with the Plans
and/or does not so encroach. Upon written notice from Lender (or Borrower’s
actual discovery irrespective of such notice) that any aspect of the Project is
not in substantial conformity with the Plans or encroaches upon easements,
rights of way or land of others, Borrower shall promptly commence correcting the
deviation or encroachment and shall prosecute such work diligently to
completion, which in no event shall be later than ninety (90) days after such
notice or discovery.

 

6.3         Change Orders. The Plans shall not be modified except pursuant to
Change Orders. Each Change Order:

 

(a)          shall be in writing, numbered in sequence, signed by Borrower and,
with regard to Material Change Orders (as defined below), submitted to Lender
prior to the proposed effectiveness thereof and accompanied by working drawings
and a written narrative of the proposed change;

 

(b)          shall contain an estimate by Borrower of all increases and
decreases in itemized Project Costs that would be caused by the change, as well
as the aggregate amount of all changes in estimated Project Costs (both
increases and decreases) previously made;

 

(c)          shall contain a certification by Borrower stating the aggregate
amount, including both increases and decreases, of all changes in Project Costs
reflected in Change Orders for which Lender’s written approval has not been
obtained or has not been required hereunder;

 

(d)          shall be certified by Borrower to be in compliance with all
Applicable Laws; and

 

49

 

 

(e)          shall be subject to Lender’s prior written approval if the Change
Order (i) would decrease the number, mix, or density of units within the
Property; (ii) would affect any material structural component of the Property;
(iii) would decrease the number, mix, or density of residential units
contemplated by the Plans; (iv) involves a material reduction in the quality of
any goods, materials or finishes to be utilized in constructing or finishing the
Property, (v) involves a material change to the appearance of the Property, or
(vi) involves changes, including both increases and decreases, in estimated
Project Costs of $100,000 or more for each change or series of related changes,
or if such Change Order, together with Change Orders not approved by Lender in
writing, involve an aggregate amount, including both increases and decreases, of
over $750,000 (each change requiring Lender’s approval under this Subparagraph
(e) being referred to herein as a “Material Change Order”); provided that
Borrower shall also produce satisfactory evidence of any consent to any Change
Order required on the part of any other party under any Project Agreement.

 

6.4           Entry and Inspection. At all times prior to completion of the
Project, upon reasonable notice to Borrower (which notice may be written or
oral, except no notice shall be required when Lender reasonably believes exigent
or emergency circumstances exist), Lender and its agents (including but not
limited to Lender Consultant) shall, subject to reasonable advance notice and
reasonable and customary safety procedures, reasonable requirements imposed by
Borrower’s insurance policies, and the rights of any Property tenants, have
(a) the right of access to the Property and all sites away from the Property
where materials for the Project are stored, (b) the right to inspect all labor
performed and materials furnished for the Project and (c) during Borrower’s
normal business hours, the right to inspect and copy all documents pertaining to
the Project.

 

6.5           Project Information. From time to time during the course of the
Project, within ten (10) Business Days following Lender’s written demand
therefor, Borrower shall furnish Lender with reports of Project Costs, progress
schedules and contractors’ cost breakdowns for the Project, itemized as to trade
description and item, showing the name of the contractor(s) and/or
subcontractor(s), and including such indirect costs as real estate taxes, legal
and accounting fees, insurance, architects’ and engineers’ fees, loan fees,
interest during construction and contractor’s overhead. Without limitation to
the foregoing, Borrower shall provide Lender with monthly construction progress
and leasing reports.

 

6.6           Permits and Warranties. Promptly upon receipt of the same by
Borrower, Borrower shall furnish Lender with true and complete copies of (a) all
Permits, approvals, exemptions and other authorizations required in connection
with the Project and (b) all warranties and guaranties received from any Person
furnishing labor, materials, equipment, fixtures or furnishings in connection
with the Project.

 

50

 

 

6.7           Project Contracts. Borrower shall employ General Contractor as
general contractor for the Project pursuant to the General Contract. Borrower
shall not terminate, or modify in any material respect, the General Contract
without Lender’s prior written consent. Borrower shall not enter into any other
agreement with any Person with respect to the construction and/or development of
the Project with a total contract price (when aggregated with any other
contracts between Borrower and the same Person or any Affiliate of such Person)
in excess of $150,000, without the prior written consent of Lender, which
consent shall not be unreasonably withheld (except that Lender may grant or
withhold its consent in its sole discretion if the agreement is with an
Affiliate of Borrower). From time to time during the course of construction of
the Project, within ten (10) Business Days after Lender’s written demand
therefor, Borrower shall deliver or cause to be delivered to Lender lists of all
contractors and Subcontractors employed in connection with the Project. Each
such list shall show the name, address and telephone number of each contractor
and Subcontractor, a general statement of the nature of the work to be done, the
labor and materials to be supplied, the names of materialmen, if known, the
approximate dollar value of labor, work and materials itemized with respect to
each contractor, Subcontractor and materialman, and the unpaid portion and
status of such work or whether such materials have been delivered.

 

6.8           Protection Against Liens. In the event that any claim of lien is
asserted against the Property by any Person furnishing labor or materials to the
Project, Borrower shall immediately give notice of the same to Lender and shall,
promptly and in any event within ten (10) Business Days after Lender’s written
demand, (a) pay and discharge the same, or (b) contest such lien strictly in
accordance with the requirements of the Security Instrument.

 

6.9           Lender Consultant. Borrower hereby agrees to pay or reimburse
Lender for the reasonable costs charged by the Lender Consultant in connection
with review and approval of all plans, specifications, contracts, budgets and
related matters, inspection of the Project, and approval of Disbursement
Requests.

 

6.10         Development Agreement. Lender hereby consents to the execution and
delivery of the Development Agreement and the payment of developer fees by
Borrower to Sponsor pursuant to the terms and conditions of the Development
Agreement. Borrower shall not pay any fees or other consideration to Sponsor or
any Affiliate of Sponsor or Borrower in respect of services contemplated by the
Development Agreement or in respect of services pertaining to the development of
the Project except strictly in accordance with the Development Agreement.
Borrower shall not terminate or enter into any material modifications or
amendments of the Development Agreement, and shall not waive any material rights
thereunder, without Lender’s prior written consent, which consent may be
withheld in Lender’s sole discretion. Borrower shall not enter into any new
agreements with Sponsor or any Affiliates of Sponsor or Borrower in respect of
services contemplated by the Development Agreement or in respect of services
pertaining to the development of the Project without Lender’s prior written
consent, which consent may be withheld in Lender’s sole discretion.

 

6.11         Management Agreement. Lender hereby consents to the execution and
delivery of the Management Agreement and the payment of expenses and fees by
Borrower to Operator pursuant to the terms and conditions of the Management
Agreement. Except pursuant to the Permitted Affiliate Agreements, Borrower shall
not pay any fees or other consideration to Operator or any Affiliate of Operator
or Borrower in respect of services contemplated by the Management Agreement or
in respect of services pertaining to the operation of the Project except
strictly in accordance with the Management Agreement. Borrower shall not
terminate or enter into any material modifications or amendments of the
Management Agreement, and shall not waive any material rights thereunder,
without Lender’s prior written consent, which consent may be withheld in
Lender’s sole discretion. Except the Permitted Affiliate Agreements, Borrower
shall not enter into any new agreements or leases with Operator or any
Affiliates of Operator or Borrower in respect of services contemplated by the
Management Agreement or in respect of services pertaining to the occupancy and
operation of the Project without Lender’s prior written consent, which consent
may be withheld in Lender’s sole discretion.

 

51

 

 

6.12         Reappraisal Requirements. Borrower agrees that Lender shall have
the right to obtain, at Borrower’s expense, an Appraisal of the Property
prepared by an appraiser selected by and acceptable to Lender and in conformance
with governmental regulations applicable to Lender and approved by Lender at any
time that: (a) an Event of Default has occurred hereunder; (b) any condemnation,
damage or destruction of the Property occurs; (c) Lender determines in its sole
reasonable opinion that the security for the Loan has been physically or
financially impaired in any material manner, or (d) such Appraisal is required
by then current banking laws or regulations. In the event that Lender shall
elect to obtain such an Appraisal, Lender may immediately commission an
appraiser acceptable to Lender, at Borrower’s cost and expense, to prepare the
Appraisal and Borrower shall fully cooperate with Lender and the appraiser in
obtaining the necessary information to prepare such Appraisal. In the event such
appraisal is required by reason of the damage or destruction of a portion of the
Property, the fair market value shall be calculated on the Property after
restoration of the Improvements on an as-stabilized basis.

 

7.           Maintenance, Operation, Preservation and Repair of Property.
Borrower shall maintain the Property (and all abutting grounds, sidewalks,
roads, parking and landscape areas) in good condition and repair, shall operate
the Property in a businesslike manner, shall prudently preserve and protect the
Property, shall not commit or permit any physical waste or deterioration of the
Property, shall not abandon any portion of the Property, and shall not otherwise
act, or fail to act, in such a way as to unreasonably increase the risk of any
damage to the Property or of any other impairment of Lender’s interests under
the Loan Documents. Without limiting the generality of the foregoing, and except
as otherwise agreed by Lender in writing from time to time, Borrower shall
promptly and faithfully perform and observe each of the following provisions:

 

7.1           Alterations and Repair. Borrower shall not remove, demolish or
materially alter any Improvement (other than the Improvements currently existing
on the Property on the date of this Agreement, if any, which are to be partially
or totally removed, demolished or altered in connection with the Project, and
the Improvements to be constructed, each in accordance with the Plans), and
subject to Section 10 hereof, shall promptly restore, in a good and workmanlike
manner, any Improvement (or other aspect or portion of the Property) that is
damaged or destroyed from any cause.

 

7.2           Compliance. Borrower shall comply in all material respects with
all Applicable Laws and requirements of Governmental Agencies (including,
without limitation, all requirements relating to the obtaining of Permits and,
whenever applicable, the requirements of the Texas Department of Aging and
Disability Services) subject to Borrower’s right to contest the same in good
faith pursuant to appropriate legal proceedings.

 

7.3           Changes in Property Restrictions. Borrower shall not initiate,
join in or consent to any change in any applicable zoning ordinance, general
plan or similar law, or to any private restrictive covenant or any similar
public or private restriction on the use of the Property, except with the prior
written consent of Lender.

 

52

 

 

7.4         Books and Records. Borrower shall maintain complete books of account
and other records reflecting the operations of the Property in accordance with
GAAP or in accordance with such other principles or methods as are reasonably
acceptable to Lender.

 

7.5         Consultation with Lender Consultant. Borrower shall, and to the
extent commercially feasible, shall cause the Architect and General Contractor
to, respond promptly to questions concerning the design and construction of the
Project from Lender or Lender Consultant.

 

8.           Other Affirmative Covenants. While any obligation of Borrower or
Guarantor under the Loan Documents remains outstanding, the following provisions
shall apply, except to the extent that Lender otherwise consents in writing:

 

8.1         Existence. Borrower shall maintain its existence as a limited
liability company in good standing under the laws of the State of Iowa and
qualified to do business in the State of Texas.

 

8.2         Protection of Liens. Borrower shall maintain the lien of the
Security Instrument as a valid first priority lien on the Property, subject only
to the Permitted Encumbrances, and take all actions, and execute and deliver to
Lender all documents, reasonably required by Lender from time to time in
connection therewith; and maintain the lien of the Security Documents on the
collateral described therein and take all actions, and execute and deliver to
Lender all documents reasonably required by Lender from time to time in
connection therewith, including supplemental security agreements, financing
statements and other documents extending or perfecting Lender’s security
interests in such collateral as they exist from time to time.

 

8.3         Title Insurance Endorsements. Borrower shall deliver to Lender, at
Borrower’s sole expense and in form and content reasonably satisfactory to
Lender, all endorsements to the Title Policy reasonably required by Lender from
time to time.

 

8.4         Notice of Certain Matters. Borrower shall give notice to Lender,
within fifteen (15) days after Borrower obtains actual knowledge thereof, of
each of the following:

 

(a)          any litigation or claim affecting or relating to the Property and
involving an amount in excess of $25,000 (excluding any litigation or claim
covered fully by Borrower’s liability insurance); and any litigation or claim
against Guarantor which, if determined adversely to Guarantor, could reasonably
be expected to result in a breach by Guarantor of its covenant in the Guaranty
pertaining to maintenance of Net Worth;

 

(b)          any dispute between Borrower and any Governmental Agency relating
to the Property, the adverse determination of which might materially affect the
Property;

 

53

 

 

(c)          any written notice or citation from a Governmental Agency,
including the Texas Department of Aging and Disability Services, alleging a
violation of or deficiency in compliance with any laws or regulations relating
to the Property or its operations;

 

(d)          any trade name hereafter used by Borrower and any change in
Borrower’s principal place of business;

 

(e)          any circumstance that renders the Approved Budget materially
inaccurate with respect to any estimated Project Cost;

 

(f)          any aspect of the Project that is not in substantial conformity
with the Plans;

 

(g)          any Default or Event of Default;

 

(h)          any default or breach by Borrower or any other party under any
Major Project Agreement, or the receipt by Borrower of any notice of default or
breach under any Major Project Agreement, if an adverse resolution would have a
material adverse impact on the Project;

 

(i)          the filing or claim of any mechanics’ lien or other lien against
the Property;

 

(j)          except as disclosed in the Reports (as defined in the Environmental
Indemnity Agreement), the presence of any Hazardous Materials on, under or about
the Property, except in the ordinary course of business and in compliance with
all laws relating to Hazardous Materials; any enforcement, clean-up, removal or
other action or requirement of any Governmental Agency relating to any such
Hazardous Materials; and the existence of any occurrence or condition on any
property in the vicinity of the Property that could cause the Property to be
otherwise subject to any restrictions relating to Hazardous Materials; and/or

 

(k)          without limiting the foregoing, any Default by Guarantor under any
financial covenant in the Guaranty.

 

8.5           Additional Reports and Information. Borrower shall deliver to
Lender, concurrently with delivery to the third parties noted hereafter,
(a) copies of all financial statements, and (b) copies of all reports which are
available for public inspection or which Borrower is required to file with any
Governmental Agency. Borrower also shall deliver to Lender, in form and
substance reasonably satisfactory to Lender and within fifteen (15) days of
Lender’s written request therefore, all other information relating to Borrower,
the Property, Guarantor, Sponsor, or the Loan (or the collateral and security
therefor) reasonably required by Lender from time to time.

 

54

 

 

8.6         Further Assurances. Borrower shall execute and acknowledge (or cause
to be executed and acknowledged) and deliver to Lender all documents, and take
all actions, reasonably required by Lender from time to time to confirm the
rights created or now or hereafter intended to be created under the Loan
Documents, to protect and further the validity, priority and enforceability of
the Security Documents, to subject to the Security Documents any property
intended by the terms of any Loan Document to be covered by the Security
Documents, or otherwise to carry out the purposes of the Loan Documents and the
transactions contemplated thereunder.

 

8.7         Financial Statements; Access to Business Information. The Borrower
represents and warrants that the financial statements for the Borrower and the
Property previously submitted to the Lender fairly present, in all material
respects, the financial condition and results of operation of Borrower and the
Property as of the dates thereof and do not contain any untrue statement of a
material fact or omit to state a fact material to such financial statements. No
material adverse change has occurred in the financial condition of the Borrower
or the Property from the dates of said financial statements until the date
hereof. The Borrower shall furnish to the Lender such financial information
regarding the Borrower, its constituent partners or members, as the case may be,
the Property and any guarantor of the Loan as the Lender may from time to time
reasonably request, which shall include, without any further request therefor:

 

(a)          Annual Financial Statements. Borrower shall deliver to Lender,
within one hundred twenty (120) days after the end of each fiscal year of
Borrower ending on December 31 of each year (each, a “Fiscal Year”), (a) an
audited balance sheet for Borrower as of the end of such Fiscal Year and an
audited statement of operations, partners’ equity and cash flow for Borrower and
for Borrower’s operations in connection with the Property for such Fiscal Year,
together with all supporting schedules, and (b) the opinion of an independent
certified public accountant acceptable to Lender stating that such materials
(i) were prepared in accordance with GAAP applied on a consistent basis,
(ii) fairly present Borrower’s financial condition, (iii) show all material
liabilities, direct and contingent, (iv) fairly present the results of
Borrower’s operations, and (v) disclose the existence of any hedge and/or
off-balance sheet transactions.

 

(b)          Quarterly Financial Statements. Within forty-five (45) days after
the end of each fiscal quarter, an unaudited balance sheet for Borrower as of
the end of such fiscal quarter and a statement of operations, partners’ equity
and cash flow for Borrower and for Borrower’s operations in connection with the
Property for such fiscal quarter, together with all supporting schedules and
certified by the Borrower in writing as (i) being prepared in accordance with
GAAP applied]on a consistent basis, (ii) fairly presenting Borrower’s financial
condition, (iii) showing all material liabilities, direct and contingent,
(iv) fairly presenting the results of Borrower’s operations, and (v) disclosing
the existence of any hedge and/or off-balance sheet transactions.

 

(c)          Operating Statements. Commencing with Construction Completion,
within fifteen (15) days after the end of each calendar month, an operating
statement for the Property for the calendar month then ended, together with a
current rent roll for the Property, each certified by Borrower as being true and
correct in all material respects and in form and substance satisfactory to
Lender. Borrower shall also deliver to Lender, concurrently with Borrower’s
delivery of the monthly operating statement and a monthly rent roll for the
Property described above, a cash flow statement for the Property for the month
then ended (to the extent not reflected in the monthly operating statement), in
form and substance satisfactory to Lender.

 

55

 

 

(d)          Covenant Compliance Reporting. Within thirty (30) days after the
end of each fiscal quarter, a certificate substantially in the form of Exhibit J
attached hereto, signed by a duly authorized officer of Borrower and Guarantor,
to the effect that at all times during the then ended fiscal quarterly period,
the Borrower, the Guarantor, and the Property were in full and complete
compliance with the respective requirements applicable thereto set forth in the
Loan Documents and (following the Stabilization Date) containing a calculation
of the Debt Service Coverage Ratio including all supporting information and
containing a calculation of the covenants applicable to Guarantor set forth in
Section 5 of the Guaranty, together with such evidence of liquidity and net
worth as Lender shall require. Such certificate shall also contain a statement
to the effect that for the immediately preceding fiscal quarterly period no
Default or Event of Default shall have occurred and be continuing under any of
the Loan Documents.

 

(e)          Guarantor’s Financial Statements. Borrower shall cause Guarantor to
deliver to Lender within one hundred twenty (120) days after the end of each
calendar or Fiscal Year, as applicable, of Guarantor (a “Guarantor Fiscal
Year”):

 

(i)          For guarantors who are not natural Persons (other than trusts
established for estate planning purposes), (A) an audited balance sheet for
Guarantor as of the end of Guarantor’s Fiscal Year and an audited statement of
profit and loss for Guarantor and for Guarantor’s operations for Guarantor’s
Fiscal Year, together with all supporting schedules, and (B) the opinion of an
independent certified public accountant acceptable to Lender stating that such
materials (1) were prepared in accordance with GAAP applied on a consistent
basis, (2) fairly present Guarantor’s financial condition, (3) show all material
liabilities, direct and contingent, and (4) fairly present the results of
Guarantor’s operations.

 

(ii)         For guarantors who are natural Persons or for trusts established
for estate planning purposes, a financial statement as of the end of the
calendar year, certified by Guarantor as (1) true, complete and correct,
(2) fairly presenting Guarantor’s financial condition, and (3) showing all
material liabilities, direct and contingent, and otherwise in a form
substantially similar to the form of financial statements previously submitted
to Lender by Guarantor, unless otherwise approved by Lender in writing.

 

(f)          Borrower Tax Returns. Borrower shall deliver to Lender, within
thirty (30) days after filing, a copy of the federal income tax return filed for
Borrower for the prior calendar year, in each case prepared by a certified
public accountant acceptable to Lender.

 

(g)          Guarantor’s Tax Returns. Borrower shall cause Guarantor to deliver
to Lender, within thirty (30) days after filing, a copy of the federal income
tax return filed for Guarantor for the prior calendar or Fiscal Year.

 

56

 

 

(h)          Books and Records. Borrower shall maintain proper books of accounts
and records and enter therein complete and accurate entries and records of all
of its transactions in accordance with reasonable cash accounting methods
consistently applied in accordance with the past practices and give
representatives of Lender access thereto at all reasonable times, including
permission to: (i) examine, copy and make abstracts from any books and records
and such other information which might be helpful to Lender in evaluating the
status of the Indebtedness as it may reasonably request from time to time, and
(ii) communicate directly with any of the Borrower’s officers, employers,
agents, accountants or other financial advisors with respect to the business,
financial conditions and other affairs of the Borrower.

 

8.8         [Intentionally Deleted].

 

8.9          Keeping Guarantor Informed. Borrower must keep Guarantor informed
of Borrower’s financial condition and business operations, the condition and all
uses of the Property, including all changes in condition or use, and any and all
other circumstances that might affect Borrower’s ability to pay or perform its
obligations under the Loan Documents and the Project Agreements.

 

8.10       Single Purpose Entity. Borrower covenants and agrees that it has not
and shall not:

 

(a)          engage in any business or activity other than the acquisition,
ownership, development, construction, operation, maintenance, leasing and
disposition of the Property, and activities incidental thereto;

 

(b)          acquire or own any material asset other than (i) the Property, and
(ii) such incidental personal property as may be necessary for the construction,
operation or maintenance of the Property;

 

(c)          merge into or consolidate with any person or entity or dissolve,
terminate or liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure;

 

(d)          (i) fail to preserve its existence as an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) dissolve or otherwise terminate, or fail to
comply with the provisions of Borrower’s organizational documents, or
(iii) amend or modify Borrower’s articles of organization or amend or modify any
provision of the Operating]Agreement except as expressly permitted under this
Agreement;

 

(e)          own any subsidiary or make any investment in or acquire the
obligations or securities of any other person or entity;

 

(f)          fail to hold its assets in its own name, or commingle its assets
with the assets of any of its partners, affiliates, or of any other person or
entity or transfer any assets to any of its partners or affiliates other than
distributions on account of equity interests in the Borrower, to the extent, if
any, permitted hereunder, and any other payments expressly permitted hereunder,
including pursuant to Permitted Affiliate Agreements;

 

57

 

 

(g)          incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the Loan and Permitted
Indebtedness;

 

(h)          allow any Person to pay its debts and liabilities or fail to pay
its debts and liabilities solely from its own assets, except for amounts paid
through contributions of equity or pursuant to the Guaranty;

 

(i)          fail to maintain its records, books of account and bank accounts
separate and apart from those of any Affiliates of Borrower, or fail to prepare
and maintain its own financial statements in accordance with GAAP and
susceptible to audit, except that Borrower’s financial position, assets, results
of operation and cash flows may be in the consolidated statements of an
Affiliate of Borrower in accordance with GAAP;

 

(j)          enter into any contract or agreement with a Guarantor, or any
Affiliate of Borrower or a Guarantor, except Permitted Affiliate Agreements and
as approved in writing by Lender or upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than such Guarantor or such
Affiliate of Borrower or a Guarantor;

 

(k)          seek dissolution or winding up, in whole or in part;

 

(l)           fail to correct any known misunderstandings regarding the separate
identity of Borrower;

 

(m)         guaranty or become obligated for the debts of any other entity or
person, or hold itself out to be responsible or pledge its assets or credit
worthiness for the debts of another person or entity, or allow any person or
entity to hold itself out to be responsible or pledge its assets or credit
worthiness for the debts of the Borrower (except for Guarantor);

 

(n)          make any loans to any third party, including any Affiliate of
Borrower, except pursuant to Permitted Affiliate Agreements;

 

(o)          fail either to hold itself out to the public as a legal entity
separate and distinct from any other entity or person or to conduct its business
solely in its own name in order not (i) to mislead others as to the entity with
which such other party is transacting business, or (ii) to suggest that Borrower
is responsible for the debts of any third party (including any Affiliate of
Borrower);

 

(p)          fail to allocate fairly and reasonably among Borrower and any third
party (including Guarantor or any Affiliate of any of the foregoing) any
overhead for common employees, shared office space or other overhead and
administrative expenses;

 

(q)          fail, intentionally, to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided, however, that the
foregoing shall not require any equity holder of Borrower to make additional
capital contributions to Borrower; or

 

58

 

 

(r)          intentionally conceal assets from any creditor, or enter into any
transaction with the intent to hinder, delay or defraud creditors of the
Borrower or the creditors of any other Person.

 

8.11       Compliance. The Borrower shall (a) ensure that no person who owns a
controlling interest in or otherwise controls the Borrower or any Affiliate is
or shall be listed on the “Specially Designated Nationals and Blocked Person
List” or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, or included in any Executive Orders,
(b) not use or permit the use of the proceeds of the Loan to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, and (c) comply, and cause each Affiliate to comply, with
all applicable bank secrecy act laws and regulations, as amended.

 

8.12       [Intentionally Deleted].

 

8.13       Taxes.

 

(a)          Borrower’s Obligation for Payment of Taxes. Subject to
Section 8.13(b), Borrower shall pay or cause to be paid all Taxes when due and
payable, and before any penalty attaches, except to the extent Lender makes
payment of any such Taxes from the deposits made under Section 8.14 hereof.
Borrower shall deliver promptly to Lender receipts or other reasonable evidence
evidencing such payment (and such evidence shall be furnished no later than the
date that Taxes would otherwise be delinquent). Borrower shall not suffer,
permit, initiate, or otherwise cause for any purpose, the joint assessment of
(i) the Property with any other real property, or (ii) the Property and the
Personal Property, or any other procedure whereby the lien of real property
taxes and assessments and the lien of personal property taxes shall be assessed,
levied or charged against the Land as a single lien. While any Indebtedness
remains outstanding, the Property shall be segregated on the applicable tax
rolls from all other property, both real and personal. Borrower’s obligations
under this Section 8.13 shall not be affected by any damage to, defects in or
destruction of the Property or any other event, including obsolescence of all or
any part of the Property.

 

(b)          Contest of Taxes. After prior written notice to Lender, Borrower,
at its own expense, may contest by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any Taxes, provided that (i) no
Event of Default has occurred and is continuing; (ii) such proceeding shall
suspend the collection of the applicable Taxes from Borrower and from the
Property or Borrower shall have paid all of the applicable Taxes under protest,
(iii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Borrower is subject and
shall not constitute a default thereunder, (iv) neither the Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost so long as the contest is being pursued, and
(v) Borrower shall have deposited with Lender adequate reserves for the payment
of the applicable Taxes, together with all interest and penalties thereon,
unless Borrower has paid all of the applicable Taxes under protest, or Borrower
shall have bonded over any tax lien or provided Lender with title insurance over
such liability reasonably satisfactory to Lender or otherwise furnished such
other security as may be accepted by Lender in its sole and absolute discretion
to insure the payment of any contested Taxes, together with all interest and
penalties thereon. Lender may pay over any such security or part thereof held by
Lender to the claimant entitled thereto at any time when, in the judgment of
Lender, the entitlement of such claimant is established.

 

59

 

 

(c)          Effect of Change in Law. If at any time any law is enacted which
deducts from the value of real property, for taxation purposes, any lien
thereon, or changes in any way the laws now in force for the taxation of
mortgages, deeds of trust or debts secured thereby, or the manner of collection
of any such taxes so as to affect any interest of Lender hereunder then Borrower
shall pay such tax if it may lawfully do so. If Borrower is not permitted by
Applicable Law to pay such tax, or if Borrower is not permitted by Applicable
Law to immediately reimburse Lender for any such payment, then the Indebtedness,
at the option of Lender, upon one hundred twenty (120) days written notice,
shall become due and payable.

 

(d)          Change in Tax Laws. If, by the laws of the United States of
America, or of any state or municipality having jurisdiction over the Lender,
the Borrower or the Property, any tax is imposed or becomes due in respect of
the Note or the Security Instrument, except Excluded Taxes, or any liens on the
Property created thereby, then the Borrower shall pay such tax in the manner
required by such law.

 

8.14         Escrow Deposits. Upon Lender’s request, following Construction
Completion, and without limiting the effect of Section 8.13 and Section 10
hereof, Lender may require that Borrower pay to the Lender on the first business
day of each calendar month an amount equal to one-twelfth (1/12th) of what the
Lender estimates is necessary to pay, on an annualized basis, (1) all Taxes, and
(2) all premiums for the Policies (the “Premiums”) required under Section 10.1
hereof and to enable the Lender to pay same at least thirty (30) days before the
Taxes would become delinquent and the Premiums are due, and, on demand, from
time to time shall pay to the Lender additional sums necessary to pay the
Premiums and Taxes. No amounts so paid shall be deemed to be trust funds, but
may be commingled with the general funds of the Lender, and no interest shall be
payable thereon. In the event that the Borrower does not pay such sums for
Premiums and Taxes, then the Lender may, but shall not be obligated to, pay such
Premiums and Taxes and any money so paid by the Lender shall constitute
additional Indebtedness hereunder and shall be payable by Borrower to Lender on
demand with interest thereon from the date of disbursement by Lender at Default
Rate until repaid to Lender. If an Event of Default occurs, the Lender shall
have the right, at its election, to apply any amounts so held under this
Section 8.14 against all or any part of the Indebtedness, or in payment of the
Premiums or Taxes for which the amounts were deposited. The Borrower will
furnish to the Lender bills for Taxes and Premiums not less than thirty (30)
days before Taxes become delinquent and such Premiums become due.

 

60

 

 

8.15       Affidavits of Commencement and Completion.

 

(a)          On the Closing Date, immediately following recordation of the
Security Instrument, Borrower shall file or cause to be filed in the appropriate
records of the county in which the Land is situated, an Affidavit of
Commencement duly executed by Borrower and General Contractor.

 

(b)          Within ten (10) days after Construction Completion, Borrower shall
file or cause to be filed in the appropriate records in the county in which the
Land is situated, an Affidavit of Completion duly executed by Borrower and
General Contractor.

 

9.           Other Negative Covenants. While any obligation of Borrower or
Guarantor under the Loan Documents remains outstanding, the following provisions
shall apply, except to the extent that Lender otherwise consents in writing:

 

9.1           Liens on Property. Except as otherwise provided in this Agreement,
Borrower shall not cause or suffer to become effective any lien, restriction or
other title limitation affecting any part of the Property other than (i) the
Security Instrument, the Assignment of Leases and the Permitted Encumbrances,
and (ii) real estate and Personal Property taxes and assessments not delinquent,
subject to Borrower’s right to contest the same in good faith pursuant to
appropriate legal proceedings to the extent permitted in the Security
Instrument. Borrower shall provide to Lender written evidence of the payment of
all real estate and Personal Property taxes on or before such taxes become
delinquent.

 

9.2           Liens on Personal Property. Borrower shall not install in, or use
in connection with, the Property any Personal Property which any Person other
than Lender has the right to remove or repossess under any circumstances, or on
which any Person other than Lender has a lien.

 

9.3           Removal of Personal Property. Borrower shall not cause or permit
the removal from the Property of any items of Personal Property (other than
tools and equipment used in the development of the Project) unless (a) no
Default or Event of Default has occurred and is continuing, and (b) Borrower
promptly substitutes and installs on the Property other items of equal or
greater value in the operation of the Property, all of which items shall be free
of liens (other than liens in favor of Lender or such other Person as Lender
shall permit in writing) and shall be subject to the lien of the Security
Instrument, and executes and delivers to Lender all documents required by Lender
in connection with the attachment of such liens to such items. Borrower shall
keep records of each such removal and shall make such records available to
Lender upon written request from time to time.

 

9.4           Amendment of Organizational Documents. Neither the Operating
Agreement nor the Articles of Organization of the Borrower shall be amended,
supplemented or restated, in whole or in part, without the prior, written
consent of Lender (which consent shall not be unreasonably withheld, conditioned
or delayed); provided that no such consent shall be required for amendments to
the Operating Agreement executed and delivered exclusively to memorialize a
Permitted Transfer. Borrower shall deliver to Lender a copy of any amendment to
the Operating Agreement or the Articles of Organization of the Borrower within
ten (10) days after the execution of any such amendment, regardless of whether
such amendment requires the prior written consent of Lender.

 

61

 

 

9.5           Management Agreement. Without the prior written consent of Lender,
Borrower shall not enter into any agreement providing for the management,
leasing or operation of any portion of the Property other than the Management
Agreement.

 

9.6           Major Project Agreements. Except as expressly permitted under this
Agreement or any other Loan Document, Borrower shall not enter into any new
Major Project Agreement, or amend, modify, supplement, cancel or terminate any
Major Project Agreement, in any material respect, without the prior written
consent of Lender.

 

9.7           Transfers. Except for a Permitted Transfers and Permitted
Encumbrances, Borrower shall not, without the prior written consent of Lender
(a) sell, transfer, convey, mortgage, grant, bargain, encumber, pledge, assign,
alienate, lease, grant any option with respect to or grant any other interest in
the Property or any part thereof or interest therein, whether directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise,
(b) sell, transfer, issue, convey, mortgage, grant, bargain, encumber, pledge,
assign, alienate, grant any option with respect to or grant any other interest
in the Collateral or any part thereof or interest therein, whether directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, or
(c) sell, transfer, convey, mortgage, grant, bargain, encumber, pledge, assign,
alienate, grant any option with respect to or grant any legal, beneficial,
economic or voting interest in Borrower or any other Restricted Party, whether
directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, or (d) permit or suffer any change in Control of any Restricted Party
to occur (each of (a), (b), (c), and (d), a “Transfer”). A Transfer within the
meaning of this Section 9.7 shall be deemed to include (i) an installment sales
agreement wherein any Restricted Party agrees to sell the Property or any part
thereof or interest therein for a price to be paid in installments; (ii) an
agreement by Borrower or any Restricted Party for the leasing of all or a
substantial part of the Property for any purpose other than the actual occupancy
by a resident or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to the
Operating Agreement; (iii) if Borrower or any other Restricted Party is a
corporation, the voluntary or involuntary sale, conveyance or transfer of such
corporation’s stock (or the stock of any corporation directly or indirectly
Controlling such corporation by operation of law or otherwise) or the creation
or issuance of new stock such that such corporation’s stock shall be vested in a
party or parties who are not now stockholders; (iv) if Borrower or any other
Restricted Party is a limited or general partnership, joint venture or limited
liability company, the change, removal, resignation or addition of a general
partner, managing partner, limited partner, joint venturer, member or non-member
manager, the voluntary or involuntary sale, conveyance or transfer of the
partnership interest of any general partner, managing partner or limited
partner, the creation or issuance of new partnership interests, the voluntary or
involuntary sale, conveyance or transfer of the interest of any joint venturer,
member or non-member manager or the creation or issuance of new membership
interests or interests in any non-member manager; and (v) if Borrower or any
other Restricted Party is a trust or nominee trust, the voluntary or involuntary
sale, conveyance or transfer of the legal or beneficial interest in such trust
or nominee trust or the creation or issuance of new legal or beneficial
interests.

 

62

 



 

9.8          Limitations on Additional Indebtedness; Other Prohibited
Transactions.

 

(a)          Except for Permitted Indebtedness, Borrower shall not, without the
prior written consent of Lender granted in its sole discretion, incur any
indebtedness of any kind.

 

(b)          Without limiting any other restrictions on Transfer or
indebtedness, except for Permitted Transfers, (i) neither Borrower nor any
Restricted Party or Affiliate thereof shall become an obligor under a mezzanine
loan relating directly or indirectly to the Property or become an obligor under
any indebtedness secured by a pledge or security interest in any collateral
which, if enforced, would be a Transfer that is not a Permitted Transfer, and
(ii) neither Borrower nor any Restricted Party shall acquire financing related
to the Property structured as so-called “preferred equity” or issue any class of
equity that entitles the holder thereof to acquire Control of Borrower upon the
occurrence of any future event.

 

(c)          Borrower shall not, without the prior written consent of Lender,
engage directly or indirectly in any off balance sheet, hedge or derivative
transactions, including without limitation, interest rate swaps and interest
rate caps except with Lender and its affiliates and subsidiaries. In addition to
the foregoing, Borrower shall not cause or allow the proceeds of the Loan to be
invested except bank deposits for temporary holding.

 

10.         Insurance, Casualty and Condemnation.

 

10.1        Insurance Coverage. For so long as the Security Instrument is in
effect, Borrower shall continuously maintain insurance in accordance with the
following provisions:

 

(a)          At its own cost, Borrower shall obtain and maintain at all times
during the term of the Loan the insurance required by Lender pursuant to
Exhibit I attached hereto. In addition, Borrower shall cause Lender to be named
as a named insured under the policy or policies of insurance required by Lender
(each a “Policy” or “Policies”) and Lender shall be identified in each policy as
follows: Sentio Georgetown, LLC, a Delaware limited liability company, Sentio
Georgetown TRS, LLC, a Delaware limited liability company, Sentio Healthcare
Properties Inc., and their successors and/or assigns as their respective
interests may appear. Borrower shall provide Lender with evidence of all such
insurance required hereunder. Notwithstanding the foregoing, with respect to the
General Contractor’s builder’s risk insurance, Closing is conditioned on
Lender’s approval of the insurer and the form and amount of the policy, but
issuance of the Policy may be deferred until the first Disbursement or, if
earlier, until Borrower instructs General Contractor to commence work.

 

(b)          The Policies to be obtained and maintained by Borrower under the
provisions of this Agreement shall be issued by responsible insurance carriers
with a Best’s rating of no less than A/VII, licensed to do business in the State
of Texas, who are acceptable to Lender and shall be in such form and with such
endorsements (including a mortgagee clause in favor of Lender), waivers and
deductibles (in no event to exceed $100,000 per occurrence) as Lender shall
designate or approve. Without limitation on the foregoing:

 

63

 

 

(i)          All Policies shall name Borrower as the insured, and (with the
exception of policies for workmen’s compensation insurance) shall name Lender as
mortgagee and as an additional insured (under a standard non-contributing
mortgagee protection clause, in form reasonably satisfactory to Lender, attached
to such Policy or Policies whenever applicable, and providing, among other
matters, that all Insurance Proceeds (as hereinafter defined) shall be paid to
Lender).

 

(ii)         All Policies shall contain: (1) the agreement of the insurer to
give Lender at least thirty (30) days’ written notice prior to cancellation or
expiration of or change in such Policies, or any of them; (2) a waiver of
subrogation rights against Lender and, if available Borrower; (3) an agreement
that such Policies are primary and non-contributing with any insurance that may
be carried by Lender; (4) a statement that the insurance shall not be
invalidated should any insured waive in writing prior to a loss any or all right
of recovery against any party for loss accruing to the property described in the
Policy; and (5) if obtainable, a provision that no act or omission of Borrower
shall affect or limit the obligation of the insurance carrier to pay the amount
of any loss sustained. As of the date hereof, and subject to any changes in such
requirements which Lender may, in its discretion, make from time to time
pursuant to its rights under this Section 10.1, each Policy of property
insurance hereunder shall contain a lender’s loss payable endorsement, lender
clause, or other non-contributory mortgagee clause of similar form and substance
acceptable to Lender in favor of Lender as a mortgagee.

 

(c)          Concurrently herewith, Borrower shall deliver to Lender original
Policies or certificates with Premiums prepaid evidencing the insurance required
hereunder. Borrower shall procure and pay for renewals of such insurance (or
shall cause the procurement and payment) from time to time before the expiration
thereof, and Borrower shall deliver to Lender such original renewal Policies or
certificates with Premiums prepaid before the expiration of any existing Policy.

 

(d)          Borrower, for itself, and on behalf of its insurers, hereby
releases and waives any right to recover against Lender on any liability for:
damages for injury to or death of persons; any loss or damage to property,
including the property of any occupant of the Property; any loss or damage to
buildings or other improvements comprising the Property; any other direct or
indirect loss or damage caused by fire or other risks, which loss or damage is
or would be covered by the insurance required to be carried hereunder by
Borrower, or is otherwise insured; or claims arising by reason of any of the
foregoing, except to the extent caused solely by the gross negligence or willful
misconduct of Lender.

 

64

 

 

(e)          Lender shall not, by reason of accepting, rejecting, obtaining or
failing to obtain insurance, incur any liability for (i) the existence,
non-existence, form, amount or legal sufficiency thereof, (ii) the solvency or
insolvency of any insurer, or (iii) the payment of losses. All insurance
required hereunder or carried by Borrower shall be procured at Borrower’s sole
cost and expense. Borrower shall deliver to Lender receipts satisfactory to
Lender evidencing full prepayment of the Premiums therefor, except to the extent
Lender makes payments with Borrower’s deposits under Section 8.14 hereof (for
the periods and payments so covered by such payments). In the event of
foreclosure on, or other transfer of title in lieu of foreclosure of, the
Property, all of Borrower’s interest in and to any and all Policies in force
shall pass to Lender, or the transferee or purchaser as the case may be, and
Lender is hereby irrevocably authorized to assign in Borrower’s name to such
purchaser or transferee all such Policies, which may be amended or rewritten to
show the interest of such purchaser or transferee.

 

(f)          [Intentionally Deleted]

 

(g)          If the Borrower fails to procure, pay the Premiums for, or deliver
to the Lender any of the Policies or renewals as required herein, the Lender may
elect, but shall not be obligated, to obtain such insurance and pay the Premiums
therefor. The Borrower shall pay to the Lender on demand any Premiums so paid
with interest thereon at the Default Rate set forth in the Note, from the time
of the advance for such payment by the Lender, until paid to Lender, and said
advance and interest shall be a Protective Advance and part of the Debt.

 

(h)          Approval by the Lender of any Policies shall not be deemed a
representation by the Lender as to the adequacy of coverage of such Policies or
the solvency of the insurer.

 

10.2        Casualty Loss; Proceeds of Insurance.

 

(a)          The Borrower will give the Lender prompt written notice of any loss
or damage to the Property, or any part thereof, by fire or other casualty.

 

(b)          In case of loss or damage covered by any one of the Policies less
than or equal to $1,000,000 (a “Minor Casualty”), provided no Event of Default
has occurred and is continuing, Borrower may settle and adjust any claim without
the prior consent of Lender; provided, that such adjustment is carried out in a
timely manner, and Borrower is hereby authorized to collect and receive any and
all proceeds payable under such Policies in connection with any such loss
(collectively, the “Insurance Proceeds”) resulting from a Minor Casualty. In
case of loss or damage covered by any one of the Policies is in excess of
$1,000,000 (the “Insurance Threshold”), Lender is hereby authorized to settle
and adjust any claim under such Policies (and after the entry of a decree of
foreclosure, or a sale or transfer pursuant thereto or in lieu thereof, the
decree creditor or such purchaser or transferee, as the case may be, are hereby
authorized to settle and adjust any claim under such Policies) upon consultation
with, and, provided no Event of Default has occurred and is continuing
hereunder, the consent of, the Borrower; and the Lender shall, and is hereby
authorized to, collect and receipt for any and all Insurance Proceeds. Borrower
hereby irrevocably appoints Lender as its attorney-in-fact for the purposes set
forth in the preceding sentence. Each insurance company is hereby authorized and
directed to make payment (i) of 100% of all such losses (if such loss exceeds
the Insurance Threshold) directly to Lender alone, and (ii) of 100% of all such
losses resulting from a Minor Casualty directly to Borrower alone, and in no
case to Borrower and Lender jointly. All reasonable costs and expenses incurred
by the Lender in the adjustment and collection of any such Insurance Proceeds
(including without limitation reasonable attorneys’ fees and expenses) shall be
so much additional Indebtedness, and shall be reimbursed to the Lender upon
demand or may be paid and deducted by the Lender from such Insurance Proceeds
prior to any other application thereof. Lender shall not be responsible for any
failure to collect any Insurance Proceeds due under the terms of any policy
regardless of the cause of such failure, other than the gross negligence or
willful misconduct of Lender.

 

65

 

 

(c)          Net Insurance Proceeds received by the Lender under the provisions
of this Agreement or any instrument supplemental hereto or thereto or any Policy
or Policies covering any Improvements or any part thereof shall be applied by
the Lender at its option as and for a prepayment on the Note, without a
prepayment fee or Yield Maintenance Premium (whether or not the same is then due
or otherwise adequately secured), or shall be disbursed for restoration of such
Improvements (“Restoration”), in which event the Lender shall not be obligated
to supervise Restoration work nor shall the amount so released or used be deemed
a payment of the indebtedness evidenced by the Note. If Lender elects to permit
the use of Insurance Proceeds to restore such Improvements it may do all
necessary acts to accomplish that purpose, including advancing additional funds
and all such additional funds shall constitute part of the Indebtedness. If
Lender elects to make the Insurance Proceeds available to Borrower for the
purpose of effecting the Restoration, or, during the existence of an Event of
Default, elects to restore such Improvements, any excess of Insurance Proceeds
above the amount necessary to complete the Restoration shall be applied as and
for a prepayment on the Note, without a prepayment fee or premium or Yield
Maintenance Premium. No interest shall be payable to Borrower upon Insurance
Proceeds held by Lender.

 

(d)          Notwithstanding the provisions of Section 10.2(c) above, Lender
agrees to allow the Insurance Proceeds to be disbursed for Restoration provided:
(i) no Default has occurred and is continuing and no Event of Default shall have
occurred and be continuing; (ii) Lender shall be satisfied in its good faith
judgment, that by expenditure of the Insurance Proceeds hereunder the Property
damaged or destroyed shall be fully restored within a reasonable period of time
to the condition and value contemplated by this Agreement and the Restoration
Plans (as hereinafter defined), and all payments required under the Loan will
continue to be paid as and when the same become due and payable; (iii) in
Lender’s good faith judgment, such work of repair and Restoration can be
completed in the ordinary course of business not later than the earlier of
(A) six (6) months prior to the Maturity Date; (B) the outside date, if any,
under any Lease or under any federal, state, county, municipal or other
governmental statute, law, rule, order, regulation, ordinance, judgment, decree
or injunction or any Permit, license, covenant, agreement, restoration or
encumbrance; (iv) the Management Agreement will not be terminated as a result of
the casualty or other event resulting in the claim for payment of such Insurance
Proceeds; (v) Lender shall have reviewed and approved Borrower’s plans and
specifications for the repair and Restoration of the Property involving costs in
excess of $500,000 (collectively, the “Restoration Plans”), Borrower’s architect
and any general contractors, subcontractors and material suppliers employed to
perform such work; (vi) if so required by Lender for the repair and Restoration
of the Property involving costs in excess of $500,000 in its sole and absolute
discretion, all general contractors shall have supplied 100% performance and
completion bonds; (vii) if the net Insurance Proceeds available are insufficient
for payment of the full cost of Restoration or repair and the payments under the
Loan during the completion period, as estimated by Lender, then Borrower shall
have deposited with Lender sufficient additional funds to insure payment of all
such costs, or made arrangements acceptable to Lender for such sufficient
additional funds; (viii) rent loss or business interruption insurance is
available to cover the full amount of any loss of income from the Property
during its repair and Restoration; (ix) Borrower shall provide evidence of the
implementation of builder’s risk coverage for the Property with coverage and in
such amounts as Lender shall request and which otherwise complies with the
insurance requirements set forth in Section 10.1 hereof; and (x) Borrower shall
have satisfied such other conditions as Lender may in good faith determine to be
appropriate.

 

66

 

 

(e)          [Intentionally Deleted].

 

(f)          So long as any Debt shall be outstanding and unpaid, and whether or
not Insurance Proceeds are available or sufficient therefor, the Borrower shall
promptly commence and complete, or cause to be commenced and completed, with all
reasonable diligence, the Restoration of the Property as nearly as possible to
the same value, condition and character which existed immediately prior to such
loss or damage in accordance with the Restoration Plans and in compliance with
all legal requirements and if applicable, the requirements of all Leases. Any
Restoration shall be effected in accordance with procedures to be first
submitted to and approved by the Lender in accordance with Section 10.4 hereof.
The Borrower shall pay all costs of such Restoration to the extent Insurance
Proceeds are not made available or are insufficient.

 

10.3        Condemnation and Eminent Domain.

 

(a)          Any and all awards (the “Awards”) in excess of $1,000,000
heretofore or hereafter made or to be made to the Borrower (or any subsequent
owner of the Property, or any part thereof) by any governmental or other lawful
authority for the taking, by condemnation or eminent domain, of all or any part
of the Property (including any award from the United States government at any
time after the allowance of a claim therefor, the ascertainment of the amount
thereto, and the issuance of a warrant for payment thereof), are hereby assigned
by the Borrower to the Lender, which Awards the Lender is hereby authorized to
collect and receive from the condemnation authorities, and the Lender is hereby
authorized to appear in and prosecute, in the name of and on behalf of the
Borrower, any action or proceeding to enforce any such cause of action in which
an award in excess of $1,000,000 is sought and to make any compromise or
settlement in connection therewith and to give appropriate receipts and
acquittance therefor in the name and in behalf of the Borrower; provided,
however, that Borrower may collect and receive all Awards equal to or less than
$1,000,000 without participation by, or payment to, Lender in respect of such
Award. The Borrower shall give the Lender immediate notice of the actual or
threatened commencement of any condemnation or eminent domain proceedings
affecting all or any part of the Property and shall deliver to the Lender copies
of any and all papers served in connection with any such proceedings. All
reasonable costs and expenses incurred by the Lender in the adjustment and
collection of any such Awards (including without limitation reasonable
attorneys’ fees and expenses) shall be so much additional Indebtedness, and
shall be reimbursed with interest thereon to the Lender from any Award prior to
any other application thereof. The Borrower further agrees to make, execute and
deliver to the Lender, at any time upon request, free, clear, and discharged of
any encumbrance of any kind whatsoever (other than Permitted Encumbrances), any
and all further assignments and other instruments deemed necessary by the Lender
for the purpose of validly and sufficiently assigning all Awards in excess of
$1,000,000 and other compensation heretofore and hereafter made to the Borrower
for any permanent taking, under any such proceeding.

 

67

 

 

(b)          The proceeds of any Award received by the Lender under the
provisions of this Agreement or any instrument supplemental hereto shall be
applied by the Lender at its option as and for a prepayment of the Debt, without
a prepayment fee or Yield Maintenance Premium (whether or not the same is then
due or otherwise adequately secured), or shall be disbursed for Restoration of
the Property or any portion thereof, in which event the Lender shall not be
obligated to supervise Restoration work nor shall the amount so released or used
be deemed a payment of the Debt. If Lender elects to permit the use of the
proceeds of an Award to restore the Property or any portion thereof, it may do
all necessary acts to accomplish that purpose, including advancing additional
funds, all such additional funds to constitute part of the Debt. If Lender
elects to make the proceeds of an Award available to Borrower for the purpose of
effecting the Restoration, or, during the existence of an Event of Default,
elects to restore such Improvements, any excess of such proceeds above the
amount necessary to complete the Restoration shall be applied as and for a
prepayment of the Debt, without a prepayment fee or premium. No interest shall
be payable to Borrower upon such proceeds held by Lender.

 

(c)          Notwithstanding the provisions of Section 10.3(b) above, Lender
agrees to allow the Award to be disbursed for Restoration provided: (i) all
conditions to the use of casualty proceeds under Section 10.2(d) have been
satisfied, and (ii) the condemnation, in the judgment of Lender, shall have no
material adverse effect on the operation or value of the Property remaining
after the condemnation is completed, and (iii) Borrower shall have satisfied
such other conditions as Lender may in good faith determine to be appropriate.

 

(d)          So long as any Indebtedness shall be outstanding and unpaid, and
whether or not Awards are available or sufficient therefor, the Borrower shall
promptly commence and complete, or cause to be commenced and completed, with all
reasonable diligence the Restoration of the portion of the Property not so taken
as nearly as possible to the same value, condition and character, which existed
immediately prior to such taking in compliance with all legal requirements. Any
Restoration of the Property involving costs in excess of $1,000,000 shall be
effected in accordance with Restoration Plans to be first submitted to and
approved by the Lender as provided in Section 10.4 hereof. The Borrower shall
pay all costs of such Restoration to the extent the Award is not made available
or is insufficient.

 

68

 

 

10.4        Disbursement of Insurance Proceeds and Awards.

 

(a)          All Insurance Proceeds and/or Awards received by the Lender as
provided in Section 10.2 or Section 10.3 hereof shall, after payment or
reimbursement therefrom of all reasonable costs and expenses (including without
limitation reasonable attorneys’ fees and expenses) incurred by the Lender in
the adjustment and collection thereof (collectively, the “Net Proceeds”), shall
be deposited with the Lender, or, if in excess of $1,000,000, such other
depositary as may be designated by the Lender, and applied as provided in this
Section.

 

(b)          Subject to Section 10.4(c) hereinbelow, the Lender may elect to
apply the Net Proceeds to prepayment of the Indebtedness, whether then due or
not, without prepayment penalty or Yield Maintenance Premium. If the
Indebtedness is not prepaid in full, then the Net Proceeds shall be applied to
the installments of principal and interest in the inverse order of maturity.

 

(c)          All Net Proceeds which are not applied to the payment of the
Indebtedness shall be applied to fund the payment of the costs, fees and
expenses incurred for the Restoration of the Property as required under
Section 10.2 or Section 10.3 hereof and such Net Proceeds shall be disbursed
through the title company which has insured the lien of this Agreement to
complete the Restoration; provided that the Lender shall receive the following:

 

(i)          Restoration Plans (unless the costs involved in such Restoration
shall not exceed $1,000,000), which shall be subject to the reasonable approval
of the Lender prior to the commencement of the Restoration.

 

(ii)         Such architect’s and engineer’s certificates, waivers of lien,
contractor’s sworn statements, payment and performance bonds (if applicable),
title insurance endorsements, plats of survey, opinions of counsel and such
other evidences of cost, payment and performance as the Lender may reasonably
require and approve.

 

(d)          If the Borrower shall fail to commence Restoration within sixty
(60) days after the settlement of the claim involving loss or damage to the
Property, and diligently proceed to complete Restoration in accordance with the
Restoration Plans and all laws, statutes, ordinances, rules, regulations,
judgments, decrees or orders of any Governmental Authority which are applicable
to Borrower or the Property, or if any other Event of Default shall occur and be
continuing hereunder at any time (whether before or after the commencement of
such Restoration), all or any portion of the Indebtedness may be declared to be
immediately due and payable and such Net Proceeds, or any portion thereof, then
held, or subsequently received, by the Lender or other depositary hereunder may
be applied, at the option and in the sole discretion of the Lender, to the
payment or prepayment of the Indebtedness in whole or in part, or to the payment
and performance of such obligations of the Borrower as may then be in default
hereunder.

 

69

 

 

(e)          Any surplus which may remain out of such Net Proceeds after payment
of all costs, fees and expenses of such Restoration shall be applied to
prepayment of the Indebtedness, without the payment of a prepayment fee,
prepayment premium or Yield Maintenance Premium.

 

11.         Defaults and Remedies.

 

11.1        Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default” as said term is used herein,
and any Event of Default which may occur hereunder shall constitute an Event of
Default under each of the other Loan Documents:

 

(a)          Borrower fails to pay (i) any installment of principal or interest
payable pursuant to the terms of the Note when due, or (ii) any other amount
payable to Lender under the Note, this Agreement, the Security Instrument or any
of the other Loan Documents within five (5) days after the date when any such
payment is due in accordance with the terms hereof or thereof; or

 

(b)          Borrower fails to perform or cause to be performed any other
obligation or observe any other condition, covenant, term, agreement or
provision required to be performed or observed by Borrower under the Note, this
Agreement, the Security Instrument or any of the other Loan Documents and not
specifically described in this Section 11.1 or in the Default Section of any
other Loan Document; provided, however, that if such failure by its nature can
be cured, then so long as the continued operation, safety and value of the
Property, and the priority, validity and enforceability of the liens created by
the Security Instrument or any of the other Loan Documents, are not impaired,
threatened or jeopardized, then Borrower shall have a period (the “Cure Period”)
of thirty (30) days after Borrower receives written notice of such failure to
cure the same and an Event of Default shall not be deemed to exist during the
Cure Period; provided further that if such failure by its nature can be cured
but cannot be cured by the payment of money and Borrower commences to cure such
failure during the Cure Period and is diligently and in good faith attempting to
effect such cure, the Cure Period shall be extended for sixty (60) additional
days, but in no event shall the aggregate Cure Period be longer than ninety (90)
days in the aggregate; or

 

(c)          The existence of any material inaccuracy or untruth in any material
respect in any certification, representation or warranty contained in this
Agreement or any of the other Loan Documents or of any statement or
certification as to facts delivered to the Lender by the Borrower or Guarantor
as of the date made or delivered; provided, however, that if such inaccuracy or
untruth is curable, Borrower shall have a Cure Period pursuant to the same terms
provided for in Section 11.1(b) above with respect to such inaccuracy or
untruth, and an Event of Default shall not be deemed to exist during the Cure
Period; or

 

(d)          Borrower or Guarantor is dissolved, liquidated or terminated, or
all or substantially all of the assets of Borrower or Guarantor are sold or
otherwise transferred without Lender’s prior written consent; or

 

70

 

 

(e)          Borrower or Guarantor is the subject of an order for relief by a
bankruptcy court, or is unable or admits in writing its inability (whether
through repudiation or otherwise) to pay its debts as they mature, or makes an
assignment for the benefit of creditors; or Borrower or Guarantor applies for or
consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of Borrower or Guarantor, as the case may be, and the appointment continues
undischarged or unstayed for ninety (90) days; or Borrower or Guarantor
institutes or consents to any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution, custodianship, conservatorship,
liquidation, or similar proceeding relating to it or any part of its property;
or any similar proceeding is instituted without the consent of Borrower or
Guarantor, as the case may be, and continues undismissed or unstayed for ninety
(90) days; or

 

(f)          Any Guaranty is repudiated, revoked or terminated in whole or in
part without Lender’s prior written consent; or Guarantor claims that his, her
or its Guaranty is ineffective or unenforceable, in whole or in part and for any
reason, with respect to amounts then outstanding or amounts that might in the
future be outstanding; or

 

(g)          [Intentionally Deleted]

 

(h)          The occurrence of any other Transfer other than a Permitted
Transfer; or

 

(i)          [Intentionally Deleted]

 

(j)          Lender or the Lender Consultant shall determine, after consultation
with the Borrower, that any construction work theretofore completed is not in
material compliance with the Plans, and Borrower shall fail to commence
correction of the same to the satisfaction of Lender within thirty (30) days
after written notice of such determination and thereafter diligently complete
the same; or

 

(k)          Unless caused by a Force Majeure Event, (i) a discontinuance or
abandonment of construction for a period of thirty (30) consecutive days; or
(ii) Construction Completion is not, or in Lender’s reasonable judgment will not
be, achieved on or before the Construction Completion Date; or

 

(l)          Unless caused by a Force Majeure Event, Borrower is enjoined or
otherwise prohibited by any Governmental Agency from constructing and/or
occupying the Improvements and such injunction or prohibition continues unstayed
for thirty (30) days or more for any reason; or

 

(m)          The bankruptcy or insolvency of the General Contractor, or the
material breach by General Contractor of the General Contract, which would
prevent completion of the Improvements as required by this Agreement, and the
failure of Borrower to procure a replacement General Contractor, or of the
General Contractor to remedy such breach in a manner, satisfactory to Lender
within sixty (60) days from the occurrence of such bankruptcy, insolvency or
material breach; or

 

71

 

 

(n)          Any material provision of this Agreement or the other Loan
Documents shall at any time for any reason cease to be valid and binding on the
Borrower, or shall be declared to be null and void, or the validity or
enforceability thereof shall be successfully contested by any Governmental
Agency, or Borrower shall deny that it has any or further liability or
obligation under this Agreement or the other Loan Documents; or

 

(o)          Any default by the Borrower in any payment of principal or interest
due and owing upon any other obligations of the Borrower for borrowed money in
excess of One Hundred Thousand Dollars ($100,000) beyond any period of grace
provided with respect thereto or in the performance of any other agreement, term
or condition contained in any agreement under which such obligation is created,
if the effect of such default is to accelerate the maturity of such indebtedness
or to permit the holder thereof to cause such indebtedness to become due prior
to its stated maturity; or

 

(p)          Guarantor fails to perform any material obligation (following any
applicable notice and cure period) required to be performed by Guarantor under
the Guaranty or Guarantor breaches a financial covenant in the Guaranty; or

 

(q)          Borrower fails to perform any material obligation (following any
applicable notice and cure period) under the Option Agreement; or

 

(r)          Sponsor fails to perform any material obligation (following any
applicable notice and cure period) under the Right of First Negotiation
Agreement; or

 

(s)          The existence of any fraud, intentional dishonesty or bad faith by
or with the acquiescence of Borrower or Guarantor which in any material adverse
way relates to or affects the Loan or the Property; or

 

(t)          Failure by Borrower to deposit with Lender funds required to
maintain the Loan In Balance within the time and in the manner herein required;
or

 

(u)          The occurrence of any event specifically identified as an Event of
Default in any other Section of this Agreement or in any other Loan Document; or

 

(v)         Borrower shall have a final unappealable judgment entered against it
in excess of One Hundred Thousand Dollars ($100,000.00) in any civil,
administrative or other proceeding, to the extent such judgment is not covered
by insurance or for which Borrower has not established a cash or cash equivalent
reserve in the full amount of such judgment, and such judgment remains unpaid,
unvacated, unbonded or unstayed by appeal or otherwise for a period of thirty
(30) days from the date of its entry; or

 

(w)          The termination of the General Contract, the Architect’s Contract
or the Engineer’s Contract without Lender’s prior written consent; or

 

72

 

 

(x)          Unless caused by a Force Majeure Event, failure to comply with the
conditions set forth in Section 4.11 prior to the Construction Completion Date;
or

 

(y)          Except as expressly permitted under this Agreement or any other
Loan Document, Borrower or Guarantor shall enter into or permit any
modification, amendment or termination of any Major Project Agreement to which
it is a party without the prior written consent of Lender; provided, however,
that if such breach is curable, Borrower shall have a Cure Period pursuant to
the same terms provided for in Section 11.1(b) above with respect to such
breach, and an Event of Default shall not be deemed to exist during the Cure
Period; or

 

(z)          The occurrence of any default by Borrower or Guarantor in the
performance or observance of any agreement or covenant, or breach of any
representation or warranty, contained in any Major Project Agreement, which
shall not be cured by the breaching party within any applicable grace period set
forth therein; provided, however, that any non-material breach of any such Major
Project Agreement shall not constitute an Event of Default hereunder unless the
non-breaching party under such Major Project Agreement shall have declared such
breach to be a default under such Major Project Agreement and any applicable
cure period shall have expired.

 

11.2        Remedies Upon Default. Upon the occurrence and during the
continuance of any Event of Default, Lender may take such action or actions as
Lender may direct, at Lender’s option and in its absolute discretion, including,
but not limited to, any or all of the following actions:

 

(a)          Terminate any obligation or responsibility on the part of Lender to
make further advances of Loan Proceeds or of any other amounts held by Lender
and constituting security for the Indebtedness pursuant to this Agreement or any
other Loan Document;

 

(b)          Declare the outstanding principal balance of the Loan, together
with all accrued interest thereon and other amounts owing in connection
therewith, to be immediately due and payable in full, regardless of any other
specified due date, and in the event of the occurrence of an Event of Default
under Section 11.1(e) such principal and interest shall become immediately due
automatically;

 

(c)          In its own right or by a court-appointed receiver, take possession
of the Property, enter into contracts for and otherwise proceed with the
completion of the Project, and pay the costs thereof out of the proceeds of the
Loan; and in the event that such costs exceed the total of such funds, Lender
shall have the right but not the obligation to pay such excess costs by
expenditure of their own respective funds; and/or

 

(d)          Exercise any of its rights under the Loan Documents and any rights
provided by Law, including the right to foreclose on any security and exercise
any other rights with respect to any security, all in such order and manner as
Lender elects in its absolute discretion.

 

73

 

 

11.3        Cumulative Remedies, No Waiver. Lender’s rights and remedies under
the Loan Documents are cumulative and in addition to all rights and remedies
provided by Applicable Law from time to time. The exercise or direction to
exercise by Lender of any right or remedy shall not constitute a cure or waiver
of any default, nor invalidate any notice of default or any act done pursuant to
any such notice, nor prejudice Lender in the exercise of any other right or
remedy. No waiver of any default shall be implied from any omission by Lender to
take action on account of such default if such default persists or is repeated.
No waiver of any default shall affect any default other than the default
expressly waived, and any such waiver shall be operative only for the time and
to the extent stated. No waiver of any provision of any Loan Document shall be
construed as a waiver of any subsequent breach of the same provision. The
consent by Lender to any act by Borrower requiring further consent or approval
shall not be deemed to waive or render unnecessary Lender’s consent to or
approval of any subsequent act. Lender’s acceptance of the late performance of
any obligation shall not constitute a waiver by Lender of the right to require
prompt performance of all further obligations; Lender’s acceptance of any
performance following the sending or filing of any notice of default shall not
constitute a waiver of Lender’s right to proceed with the exercise of remedies
for any unfulfilled obligations; and Lender’s acceptance of any partial
performance shall not constitute a waiver by Lender of any rights relating to
the unfulfilled portion of the applicable obligation.

 

12.         Permitted Partial Releases. Lender shall not unreasonably withhold
its consent from time to time to a release of a portion of the Property (the
“Released Parcel”) from the lien of the Security Instrument (a “Permitted
Partial Release”) subject to the following conditions:

 

(a)          Lender must receive evidence, reasonably satisfactory to Lender,
that the absence of the Released Parcel will not materially impair the operation
and cash flow of the Property in accordance with the business plan upon which
the Loan was predicated.

 

(b)          Lender must be reasonably satisfied with the form and substance of
all easements or covenants benefiting and burdening the Property and the
Released Parcel, or must be reasonably satisfied that such easements or
covenants are not necessary.

 

(c)          Lender must receive evidence, reasonably satisfactory to Lender,
that the separation of the Released Parcel from the Property was effected in
accordance with all Applicable Laws, including laws and regulations pertaining
to subdivisions, platting, and maps.

 

(d)          Lender must receive evidence, reasonably satisfactory to Lender,
that the Permitted Partial Release is incidental to a sale of the Released
Parcel (the “Release Parcel Sale”), and that the Released Parcel Sale was
negotiated on an arm’s length basis with a third party that is not an Affiliate
of Borrower, Guarantor, or any Restricted Party, for fair value.

 

74

 

 

(e)          Borrower must account to Lender for one hundred percent (100%) of
the net consideration (after prorations, closing credits and transaction
expenses) received by Borrower, Guarantor, or any Restricted Party in connection
of the Released Parcel Sale. Borrower and any other Person acquiring an interest
in such consideration must grant a first priority and perfected security
interest in such consideration to Lender as additional security for the Loan,
pursuant to agreements in form and substance reasonably satisfactory to Lender.
To the extent that such consideration consists of cash, cash equivalents, or
marketable securities, such consideration shall be deposited in a segregated
bank or securities account with a financial institution, under the name of
Borrower, but subject to a control agreement in form and substance satisfactory
to Lender sufficient to grant to Lender a first priority and perfected security
interest therein (such account the “Partial Release Escrow”). The security and
control agreements described in this Section shall include terms, reasonably
acceptable to Lender, permitting Borrower to (i) obtain releases of collateral
from the Partial Release Escrow in exchange for replacement collateral of
ascertainable and reasonably equivalent value, (ii) obtain releases of
collateral from the Partial Release Escrow to fund a Balancing Deposit, to repay
Protective Advances, to fund casualty or condemnation repairs to the extent
insurance or other proceeds are not sufficient, and to fund other Property
construction, capital, or operating expenses payable to Persons who are not
Affiliates of Borrower or Guarantor, and (iii) obtain such releases to pay the
Debt (including the Participation Amount) when required or permitted to do so
under this Agreement. All collateral in the Partial Release Escrow shall be
released to Borrower without restriction promptly upon Borrower providing
evidence, reasonably acceptable to Lender, that the Property has received a
certificate of occupancy and has achieved, for two consecutive calendar quarters
(determined as of the end of each calendar quarter), a Debt Service Coverage
Ratio of at least 1.20.

 

(f)          Borrower shall pay all of Lender’s costs, including reasonable
legal fees, incurred in connection with a Permitted Partial Release, all
agreements relating thereto, the establishment and administration of any Partial
Release Escrow, and any release or exchange of collateral contemplated hereby.

 

(g)          Any funds remaining in the Partial Release Escrow after repayment
of the Debt (including the Participation Amount) in full shall be released to
Borrower.

 

13.         [Intentionally Deleted].

 

14.         Miscellaneous.

 

14.1        Nonliability. Borrower acknowledges and agrees that:

 

(a)          the relationship among Borrower and Lender is and shall remain
solely that of Borrower and Lender and Lender does not undertake or assume any
responsibility to review, inspect, supervise, approve or inform Borrower of any
matter in connection with the Project, including matters relating to: (i) the
Plans, (ii) architects, engineers, contractors, subcontractors and materialmen,
or the workmanship of or materials used by any of them, or (iii) the progress of
the Project and its conformity with the Plans; and Borrower shall rely entirely
on its own judgment with respect to such matters and acknowledges that any
review, inspection, supervision, approval or information supplied to Borrower by
Lender in connection with such matters is solely for the protection of Lender
and that neither Borrower nor any third party is entitled to rely on it;

 

75

 

 

(b)          notwithstanding any other provision of any Loan Document:
(i) Lender is not and shall not be deemed a partner, joint venturer, alter-ego,
manager, controlling person or other business associate or participant of any
kind of Borrower and Lender does not intend to ever assume any such status;
(ii) Lender does not intend to ever assume any responsibility to any Person for
the quality or safety of the Property during the term of the Loan, and
(iii) Lender shall not be deemed responsible for or a participant in any acts,
omissions or decisions of Borrower;

 

(c)          Lender shall not be directly or indirectly liable or responsible in
any way for any loss, cost, damage, penalty, expense, liabilities or injury of
any kind to any Person or property resulting from any construction (including
without limitation the construction of the Project) on, or development,
occupancy, ownership, management, operation, possession, condition or use of,
the Property (except to the extent proximately caused by Lender’s or Lender’s
proven gross negligence or willful misconduct), including without limitation
those resulting or arising directly or indirectly from: (i) any defect in any
building or other onsite or offsite improvement; (ii) any act or omission of
Borrower or any of Borrower’s agents, employees, independent contractors,
licensees or invitees; or (iii) any accident on the Property or any fire or
other casualty or hazard thereon; and

 

(d)          by accepting or approving anything required to be performed or
given to Lender under the Loan Documents, including any certificate, financial
statement, Survey, Appraisal or insurance policy, Lender shall not be deemed to
have warranted or represented the sufficiency or legal effect of the same, and
no such acceptance or approval shall constitute a warranty or representation by
Lender to anyone.

 

14.2        Indemnification of the Lender.

 

(a)          To the fullest extent permitted by law, the Borrower agrees to
indemnify, hold harmless and defend the Lender, and each of its officers,
members, directors, officials, employees, attorneys and agents (collectively,
the “Indemnified Parties”), against any and all actual third party losses,
damages, claims, actions, liabilities, costs and expenses of any conceivable
nature, kind or character (including, without limitation, reasonable attorneys’
fees, litigation and court costs, amounts paid in settlement and amounts paid to
discharge judgments) to which the Indemnified Parties, or any of them, may
become subject under or any statutory law (including federal or state securities
laws) or at common law or otherwise, arising out of or based upon or in any way
relating to:

 

76

 

 

(i)          (A) the making of the Loan; (B) a claim, demand or cause of action
that any Person has or asserts against Borrower or Guarantor; (C) the payment of
any commission, charge or brokerage fee incurred in connection with the Loan;
(unless arising through Lender); (D) any act or omission of Borrower, any of
their respective agents, employees, licensees, contractor, subcontractor or
material supplier, engineer, architect or other Person with respect to the Loan
or the Project; (E) the construction, development, ownership, occupancy,
management, operation, possessing condition or use of the Property; (F) the Loan
Documents, the Major Project Agreements, or the execution or amendment thereof,
or in connection with any of the transactions contemplated thereby, including
without limitation, the making of the Loan; and (G) any lien or charge upon
payments by the Borrower to the Lender hereunder, or any taxes (including,
without limitation, ad valorem taxes and sales taxes), assessments, impositions
and other charges imposed in respect of all or any portion of the Property;

 

(ii)         any act or omission of the Borrower or any of its agents,
contractors, servants, employees or licensees in connection with the Loan or the
Project, the operation of the Property, or the condition, environmental or
otherwise, occupancy, use, possession, conduct or management of work done in or
about, or from the planning, design, acquisition, or construction of, the
Project or any part thereof during the period that Borrower owned the Project,
and

 

(iii)        any violation of any environmental law, rule or regulation with
respect to, or the release of any Hazardous Materials from, the Property or any
part thereof (excluding any violation or release that first occurs or arises
after Borrower no longer owns the Project)

 

except in the case of the foregoing indemnification of the Lender or any of the
other Indemnified Parties to the extent such damages are caused by the gross
negligence or willful misconduct the Lender or such Indemnified Party; and
provided that this Section is not intended to give rise to a right of the Lender
to claim payment of the principal and accrued interest with respect to the Loan
as a result of an Indemnified Party claim. In the event that any action or
proceeding is brought against any Indemnified Party with respect to which
indemnity may be sought hereunder, the Borrower, upon written notice from the
Indemnified Party, shall assume the investigation and defense thereof, including
the employment of counsel reasonably selected by the Indemnified Party, and
shall assume the payment of all reasonable expenses related thereto, with full
power to litigate, compromise or settle the same in its sole discretion;
provided that the Indemnified Party shall have the right to review and approve
or disapprove any such compromise or settlement. Each Indemnified Party shall
have the right to employ separate counsel in any such action or proceeding and
participate in the investigation and defense thereof, and the Borrower shall pay
the reasonable fees and expenses of such separate counsel; provided, however,
that such Indemnified Party may only employ separate counsel at the expense of
the Borrower if in the judgment of such Indemnified Party a conflict of interest
exists by reason of common representation or if all parties commonly represented
do not agree as to the action (or inaction) of counsel.

 

77

 

 

(b)          Notwithstanding any transfer of the Property to another owner in
accordance with the provisions of this Agreement, the Borrower shall remain
obligated to indemnify each Indemnified Party pursuant to this Section, unless
such Indemnified Party has consented to such transfer and to the assignment of
the rights and obligations of the Borrower hereunder, or unless a closing has
occurred under the PSA, in which case the indemnities provided in this
Section shall immediately terminate (and shall be replaced by indemnities and
other post-closing obligations and liabilities, if any, in the PSA and closing
documents contemplated therein) except to the extent arising out of a claim
against Lender (by reason of its having acted as a lender under the Loan
Documents) by an unrelated third party arising from acts, omissions or
circumstances pertaining to the period prior to such transfer or Closing. No
recovery may be had under this Section 14.2 or other provisions of the Loan
Documents that is duplicative of recovery for the same loss under the PSA.

 

(c)          The rights of any persons to indemnity hereunder and rights to
payment of fees and reimbursement of expenses pursuant to this Agreement shall
survive the final repayment of the Loan. The provisions of this Section shall
survive the termination of this Agreement.

 

14.3        Reimbursement of Lender. Borrower shall reimburse Lender for all
Loan Expenses within five (5) days after written demand therefor (such date, the
“Expense Due Date”). Such reimbursement obligations shall bear interest
following the Expense Due Date at the Default Rate until paid, and shall be
secured by the Security Documents. Such reimbursement obligations shall survive
the cancellation of the Note and the release and reconveyance of the Loan
Documents.

 

14.4        Obligations Unconditional and Independent. Notwithstanding the
existence at any time of any obligation or liability of Lender to Borrower, or
any other claim by Borrower against Lender in connection with the Loan or
otherwise, except as expressly set forth in the Purchase Option Agreement,
Borrower hereby waives any right it might otherwise have (a) to offset any such
obligation, liability or claim against Borrower’s obligations under the Loan
Documents or (b) to claim that the existence of any such outstanding obligation,
liability or claim excuses the nonperformance by Borrower of any of its
obligations under the Loan Documents.

 

14.5        Notices. Any notices, communications and waivers under this
Agreement shall be in writing and shall be (a) delivered in person, (b) mailed,
postage prepaid, either by registered or certified mail, return receipt
requested, or (c) sent by overnight express carrier, addressed in each case as
follows:

 

To the Lender:   c/o Sentio Investments, LLC     189 South Orange Ave.    
Orlando, Florida 32801     Attention:  Spencer Smith       With a copy to:   DLA
Piper LLP (US)     7730 East Belleview Ave., Suite A204     Greenwood Village,
Colorado 80111     Attention:  David E. Cher       To the Borrower:  
Westminster-LCS Georgetown LLC     c/o LCS     Capital Square     400 Locust
Street, Suite 820     Des Moines, Iowa 50309-2334     Attn:  Richard Tucker

 

78

 

 

With a copy to:   Mayer Brown LLP     71 South Wacker Drive     Chicago,
Illinois 60606-4637     Attn:  Ivan Kane

 

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other party hereto. All notices sent
pursuant to the terms of this Section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next Business Day immediately following the day sent, or
(iii) if sent by registered or certified mail, then on the earlier of the third
Business Day following the day sent or when actually received.

 

14.6        Survival of Representations and Warranties. Subject to Section 6 of
the Option Agreement, all representations and warranties of Borrower and
Guarantor in the Loan Documents shall survive the making of the Loan and have
been or will be relied on by Lender and Lender notwithstanding any investigation
made by Lender or Lender, as the case may be.

 

14.7        Signs. If permitted by local code, Lender may each place reasonable
signs on the Property during the term of the Loan stating that financing is
being provided by and through Lender and any other participant in the Loan.

 

14.8        No Third Parties Benefited. This Agreement is made for the purpose
of setting forth rights and obligations of Borrower and Lender, and no other
Person shall have any rights hereunder or by reason hereof.

 

14.9        Binding Effect, Assignment of Obligations. This Agreement shall
bind, and shall inure to the benefit of, Borrower and Lender and their
respective successors and assigns. Borrower shall not assign any of its rights
or obligations under any Loan Document without the prior written consent of
Lender, which consent may be withheld in Lender’s absolute discretion. Any such
assignment without such consent shall be void.

 

14.10      Counterparts. Any Loan Document may be executed in counterparts, all
of which, taken together, shall be deemed to be one and the same document.

 

79

 

 

14.11      Prior Agreements; Amendments; Consents. This Agreement (together with
the other Loan Documents) contains the entire agreement among Lender and
Borrower with respect to the Loan, and all prior negotiations, understandings
and agreements (including, but not limited to, any commitment letter issued by
Lender to Borrower) are superseded by this Agreement and such other Loan
Documents. No modification of any Loan Document (including waivers of rights and
conditions) shall be effective unless in writing and signed by the party against
whom enforcement of such modification is sought, and then only in the specific
instance and for the specific purpose given. Notwithstanding the foregoing,
Lender shall have the right to waive or modify, conditionally or
unconditionally, the conditions to its approvals and consents hereunder, without
the consent of any party. Consents and approvals to be obtained from Lender
shall be in writing. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN OR AMONG LENDER AND BORROWER AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF LENDER
AND BORROWER. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG LENDER AND
BORROWER.

 

14.12      Governing Law. All of the Loan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas
without regard to the conflicts of laws principles thereof; provided that if
Lender has greater rights or remedies under federal law, then such right and/or
remedies under federal law shall also be available to Lender.

 

14.13      Severability of Provisions. No provision of any Loan Document that is
held to be unenforceable or invalid shall affect the remaining provisions, and
to this end all provisions of the Loan Documents are hereby declared to be
severable.

 

14.14      Headings. Article and Section headings are included in the Loan
Documents for convenience of reference only and shall not be used in construing
the Loan Documents.

 

14.15      Conflicts. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, this Agreement shall
prevail; provided however that, with respect to any matter addressed in both
such documents, the fact that one document provides for greater, lesser or
different rights or obligations than the other shall not be deemed a conflict
unless the applicable provisions are inconsistent and could not be
simultaneously enforced or performed.

 

14.16      Time of the Essence. Time is of the essence of all of the Loan
Documents.

 



80

 

 

14.17      Participations, Pledges and Syndication and Securitization.

 

(a)          Any Lender and any of its successors may transfer, assign, sell
and/or grant Participations (defined in Section 14.17(e) below) in all or any
portion of its Loans without the consent of Borrower. Any Lender and any of its
successors may transfer, assign and sell all or a portion of its interest in the
Loans (including a corresponding portion of its commitment to lend hereunder) to
a party who becomes a Lender under this Loan Agreement and the other Loan
Documents (a “Loan Syndication”), provided, however that, subject to Sections
14.17(b) and 14.17(c), any such Loan Syndication shall be subject to Borrower’s
written consent in its sole and absolute discretion. A Participation and/or Loan
Syndication are collectively called a “Loan Transfer”. A Lender may furnish any
transferee, assignee, purchaser or participant or prospective transferee,
assignee, purchaser or participant with any and all documents and information
(including without limitation, financial information) relating to Borrower,
Guarantor, and the Loan or any of them that Lender deems advisable in connection
with a Loan Transfer. To facilitate any permitted Loan Syndication, Borrower
shall, promptly upon Lender’s request, exchange any Note for one or more
substitute promissory notes payable to the order of Lender or any transferee of
a portion of the Loan, and shall enter into such other technical amendments to
the Loan Documents as Lender may reasonably request to facilitate the Loan
Transfer, provided that neither the exchange nor the technical amendments
increase any material obligation of Borrower with respect to the Loan, and
provided that Lender reimburses Borrower for Borrower’s reasonable costs,
including attorneys’ fees, incurred in connection with such exchange and
amendments. Borrower’s indemnity obligations under the Loan Documents shall also
apply with respect to any transferee, assignee or purchaser in a permitted Loan
Syndication and the directors, officers, agents and employees of any such
transferee, assignee or purchaser. The Borrower, Guarantor, or any of his, her,
its or their respective Affiliates or subsidiaries shall not be given an
opportunity to be a transferee, assignee, purchaser or participant under any
circumstances without the prior, written consent of the Lender which may be
withheld in its sole and absolute discretion.

 

(b)          Borrower’s consent to a Loan Syndication pursuant to Section
14.7(a) shall not be required if any of the following apply:

 

(i)          An Event of Default has occurred and is continuing.

 

(ii)         The Loan Syndication occurs concurrently (or substantially
concurrently) with a sale or transfer of all or substantially all of the assets
of Sentio Healthcare Properties Inc. and the assignee in the Loan Syndication is
the entity which acquired all or substantially all of such assets.

 

(iii)        The assignee is an Affiliate of Sentio Healthcare Properties, Inc.
and such sale does not relieve the assignor of its obligation to fund the
portion of the Loan sold and assignor Lender holds the Managing Interest in the
Loan.

 

(c)          Borrower’s consent to a Loan Syndication pursuant to Section
14.7(a) shall not be unreasonably withheld if all of the following apply:

 

(i)          The assignee is an Eligible Transferee,

 

(ii)         After giving effect to the Loan Syndication and all prior Loan
Syndications, Sentio Healthcare Properties Inc. and its Affiliates individually
or collectively own and hold (A) interests in Loan A with a par value or amount
of at least Ten Million and No/100 Dollars ($10,000,000.00), (B) a pro rata
share in Loan B that is not less than its pro rata interest in Loan A, and (C)
the Managing Interest in the Loan.

 

(iii)        After giving effect to the Loan Syndication and all prior Loan
Syndications, not more than four (4) different Persons held interests in the
Loan.

 

(d)          For clarification, Borrower’s prior written consent shall not be
required for any transfer or change in direct or indirect ownership or control
of Sentio Healthcare Properties Inc.

 

81

 

 

(e)          As used herein, a “Participation” means sale of a participation
only in the Loans pursuant to which (i) Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (ii) Lender shall
remain solely responsible to Borrower for the performance of Lender’s
obligations, (iii) the Borrower shall continue to deal solely and directly with
Lender in connection with such Lender’s rights and obligations under this
Agreement, (iv) Lender shall retain the sole right to grant or withhold consents
under or to enforce this Agreement and the Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents, and (v) the participant shall have no privity with and no
rights as against Borrower, and Borrower shall have no privity with and no
obligations with respect to such participant, with respect to the Loans or Loan
Documents.

 

14.18      Rights to Share Information. The Lender shall have the right to
discuss the affairs of the Borrower with any officer, director, employee or
Affiliate thereof, any Guarantor and/or other third parties and to discuss the
course of construction, lease-up, operation and management of the Project, the
financial condition of the Borrower, any Guarantor and the Property, and to
disclose any non-confidential information received by Lender regarding the
Borrower, any Guarantor, the Property or any officer, director, employee or
Affiliate of the Borrower with any other Affiliate of the Borrower, any
Guarantor and/or other third parties, singularly or together, as Lender may
choose in its sole and absolute discretion.

 

14.19      Servicing.

 

(a)          At the option of either Lender, Loan A individually, Loan B
individually, or both Loans collectively may, subject to the limitations of this
Section 14.19(a), be serviced by a servicer (the “Servicer”) appointed by the
applicable Lender and the applicable Lender may delegate its ministerial
collection and disbursement responsibilities under this Agreement and the other
Loan Documents to the Servicer pursuant to a servicing agreement between the
applicable Lender and Servicer; provided, however, that the services provided by
such Servicer shall be limited to the collection of payments from Borrower, and
the disbursement of payments from Lender, and Lender shall retain all discretion
and control over any discretionary decisions to be made by Lender hereunder and
under the other Loan Documents, including without limitation all decisions
relating to waivers, conditions to disbursement, and defaults. Servicer shall be
entitled to reimbursement of costs and expenses by Borrower as and to the same
extent (but without duplication) as Lender is entitled thereto under the
applicable provisions of this Agreement and the other Loan Documents. Servicer
shall have the right to exercise all rights of collection under this Agreement
and enforce all payment obligations of Borrower pursuant to the provisions of
this Agreement and the other Loan Documents. Without limiting the foregoing,
Lender A shall have the right to appoint Lender B as its Servicer, Lender B
shall have the right to appoint Lender A as its Servicer, and the Lenders shall
have the right to appoint a third party as Servicer of both Loans collectively.
Nothing herein shall limit the ability of either Lender to utilize the services
of the Lender Consultant as provided herein.

 

82

 

 

(b)          Either Lender, by written notice to Borrower, may terminate any
appointment of a Servicer. Following such notice, the applicable Loan shall be
serviced by the applicable Lender itself, or by a subsequently appointed
Servicer.

 

(c)          Lender A and Lender B hereby notify Borrower that, until further
notice, Lender B has appointed Lender A as the Servicer of Loan B, and that both
Loan A and Loan B shall be serviced collectively by Lender A.

 

(d)          Appointment of a Servicer shall not relieve either Lender of any
obligations or liabilities hereunder.

 

14.20      Guaranties Unsecured. The Security Documents shall secure Borrower’s
obligations under the Loan Documents. Notwithstanding the fact that the Loan
Documents may now or hereafter include one or more Guaranties and/or other
documents creating obligations of Persons other than Borrower, and
notwithstanding the fact that any Security Document may now or hereafter contain
general language to the effect that it secures “the Loan Documents,” no Security
Document shall secure any Guaranty, or any other obligation of any Person other
than Borrower, unless such Security Document specifically describes such
Guaranty or other obligation as being secured thereby.

 

14.21      Joint and Several. The parties hereto acknowledge that the defined
term “Borrower” has been defined to collectively include each individual
Borrower. It is the intent of the parties hereto in determining whether (a) a
breach of a representation or a covenant has occurred, or (b) there has occurred
a Default or Event of Default, that any such breach, occurrence or event with
respect to any individual Borrower shall be deemed to be such a breach,
occurrence or event with respect to all Borrowers and that all individual
Borrowers need not have been involved with such breach, occurrence or event in
order for the same to be deemed such a breach, occurrence or event with respect
to every individual Borrower The obligations and liabilities of each individual
Borrower shall be joint and several.

 

14.22      JURY WAIVER. BORROWER AND LENDER HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP BETWEEN BORROWER AND
LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE LOAN
DESCRIBED HEREIN AND IN THE OTHER LOAN DOCUMENTS.

 

83

 

 

14.23      JURISDICTION AND VENUE. BORROWER HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT SHALL BE LITIGATED IN THE CIRCUIT COURT OF WILLIAMSON COUNTY, TEXAS,
OR THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS OR, IF
LENDER INITIATE SUCH ACTION, ANY COURT IN WHICH LENDER SHALL INITIATE SUCH
ACTION AND WHICH HAS JURISDICTION. BORROWER AND LENDER HEREBY EXPRESSLY SUBMIT
AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED BY LENDER IN ANY OF SUCH COURTS, AND HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREE
THAT SERVICE OF SUCH SUMMONS AND COMPLAINT OR OTHER PROCESS OR PAPERS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO LENDER AT THE ADDRESS TO WHICH
NOTICES ARE TO BE SENT PURSUANT TO THIS AGREEMENT. BORROWER WAIVES ANY CLAIM
THAT WILLIAMSON COUNTY, TEXAS OR THE WESTERN DISTRICT OF TEXAS IS AN
INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE. SHOULD BORROWER
OR LENDER, AS APPLICABLE, AFTER BEING SO SERVED, FAIL TO APPEAR OR ANSWER TO ANY
SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER OF DAYS
PRESCRIBED BY LAW AFTER THE MAILING THEREOF, BORROWER OR LENDER, AS APPLICABLE,
SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY LENDER
AGAINST BORROWER OR BY BORROWER AGAINST LENDER, AS APPLICABLE, AS DEMANDED OR
PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.

 

14.24      Patriot Act. Lender (for itself and not on behalf of any other party)
hereby notifies the Borrower that, pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56, signed into law October 26, 2001
(“Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow Lender to identify the Borrower in
accordance with the Act.

 

14.25      Right of Setoff. Borrower grants to Lender a contractual security
interest in, and hereby assigns, conveys, delivers, pledges, and transfers to
Lender all Borrower’s right, title and interest in and to, Borrower’s accounts
with Lender (whether checking, savings, or some other account), including
without limitation all accounts held jointly with someone else and all accounts
Borrower may open in the future, excluding however all IRA and Keogh accounts,
and all trust accounts for which the grant of a security interest would be
prohibited by law. Borrower authorizes Lender, to the extent permitted by
applicable law, to charge or setoff all Indebtedness against any and all such
accounts.

 

14.26      Times. All references of the time of performance of any obligation of
the Borrowers or Guarantor contained herein or in any the Loan Documents shall
mean Eastern Standard Time, Orlando, Florida.

 

15.         REIT Compliance. Borrower acknowledges that Lender A and Lender B
are each a subsidiary and/or controlled by one or more real estate investment
trusts (each, a “REIT”). As a material inducement to making the Loans, Borrower
shall cooperate reasonably with any requests of either Lender A or Lender B
relating to compliance with laws and regulations pertaining to REITs and
pertaining to federal or state taxation of REITs and affiliates of REITs. Such
cooperation may include cooperation with audits required under securities laws.
Borrower shall not be required to waive any material right or incur any material
cost or incur any other material obligation in connection with such cooperation;
except that Borrower and its Affiliates, at their cost, shall (i) maintain and
produce books and records in accordance with requests of Lender from time to
time that are reasonably related to compliance with such laws and regulations,
and (ii) make available their regularly employed personnel from time to time,
upon reasonable advance notice, for cooperation with audits required under such
laws and regulations.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS

 

84

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

BORROWER

WESTMINSTER – LCS GEORGETOWN

LLC, an Iowa limited liability company

        By: LCS Georgetown LLC, an Iowa limited     liability company, its
Managing Member           /s/ Joel D. Nelson     Name: Joel D. Nelson     Title:
President and COO

 

[signatures continue on following page]

 

 

 

 

LENDER A SENTIO GEORGETOWN, LLC,   a Delaware limited liability company      
By: /s/ John Mark Ramsey   Name: John Mark Ramsey   Title: Authorized Signatory
    LENDER B SENTIO GEORGETOWN TRS, LLC,   a Delaware limited liability company
      By: /s/ John Mark Ramsey   Name: John Mark Ramsey   Title: Authorized
Signatory

 

[end of signatures]

 

2

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Lots 1, 2, 3, 4, 5 and 6, FINAL PLAT OF GEORGETOWN VILLAGE OAKS, according to
the map or plat thereof recorded in Document No. 2014080582, Official Records,
Williamson County, Texas.

 

Common Address: 359 Village Commons Boulevard, Georgetown, Texas 78626

 

A-1

 

 

EXHIBIT B

 

PERMITTED ENCUMBRANCES

 

[See Attached]

 

PERMITTED EXCEPTIONS

 

1.Any and all easements and dedications as set forth in play recorded in
Document No. 2014080582, Official Public Records, Williamson County, Texas

 

2.Public Utility and Drainage Easement to the City of Georgetown. Recorded as
Document No. 2002080819, Official Public Records, Williamson County, Texas

 

3.All lease, grants, exceptions or reservation of coal, lignite, oil, gas and
other mineral, together with all rights, privileges, and immunities relating
thereto appearing in public records.

 

B-1

 

 

EXHIBIT C

 

DISBURSEMENT REQUEST

 

Disbursement No. _________

 

The undersigned, on behalf of Borrower, hereby requests a Disbursement in the
amount, and on the date, set forth below, pursuant to that certain Construction
Loan Agreement (the “Agreement”) dated _____________, 2015, by and between
WESTMINSTER – LCS GEORGETOWN LLC, an Iowa limited liability company
(“Borrower”), SENTIO GEORGETOWN, LLC, a Delaware limited liability company
(“Lender A”) and SENTIO GEORGETOWN TRS, LLC, a Delaware limited liability
company (“Lender B”) (collectively, “Lender”). Capitalized terms used and not
otherwise defined herein shall have the meanings set forth for them in the
Agreement.

 

REQUESTED AMOUNT: __________________________

 

REQUESTED DATE: ______________________________

 

Borrower hereby certifies as follows (all terms herein having the meanings set
forth in the Agreement):

 

(a)          At the date hereof no suit or proceeding at law or in equity, and
no investigation or proceeding of any governmental body, has been instituted or,
to the knowledge of Borrower, is threatened, which in either case would
substantially affect the condition or business operations of Borrower, except
the following:

 

(b)          At the date hereof, no default or event of default under the
Agreement or under any of the other Loan Documents has occurred and is
continuing, and no event has occurred which, upon the service of notice and/or
the lapse of time, would constitute an event of default thereunder, except the
following:

 

[insert “None” if none]

 

(c)          The representations and warranties set forth in Section 5 of the
Agreement are hereby reaffirmed and restated, and Borrower represents and
warrants to Lender that the same are true, correct and complete on the date
hereof, except as to the following:

 

[insert “None” if none]

 

(d)          No material adverse change has occurred in the financial condition
or in the assets or liabilities of Borrower from those set forth in the latest
financial statements for each furnished to Lender, except the following:

 

[insert “None” if none]

 

C-1

 

 

(e)          The progress of construction of the Project is such that it can be
completed on or before the Construction Completion Date specified in the
Agreement for the cost originally represented to Lender, except for the
following:

 

[insert “No Change” if no changes]

 

(f)          The Loan, as of the date hereof, is In Balance as required by the
Agreement, and the undisbursed proceeds of the Loan, including the advance
requested herein, are adequate and sufficient to pay for all labor, materials,
equipment, work, services and supplies necessary for the completion of the
Project, including the installation of all fixtures and equipment required for
the operation of the Project, except for the following Project Cost increases:

 

[insert “No Change” if no changes]

 

(g)          The labor, materials, equipment, work, services and supplies
described herein have been performed upon or furnished to the Project in full
accordance with the Plans, which have not been amended except as expressly
permitted by the Agreement.

 

(h)          There have been no changes in the costs of the Project from those
set forth on the Sworn Construction Cost Statement, as amended by any amendment
thereto heretofore delivered by Borrower to Lender and approved by Lender, if
such approval is required by the Construction Loan Agreement.

 

(i)          All bills for labor, materials, equipment, work, services and
supplies furnished in connection with the Project, which could give rise to a
mechanic’s lien if unpaid, have been paid or will be paid out of the requested
advance.

 

(j)          All claims for mechanics’ liens which shall have arisen or could
arise for labor, materials, equipment, work, services or supplies furnished in
connection with the Project through the last day of the period covered by the
requested advance have been effectively waived in writing, or will be
effectively waived in writing when payment is made, and such written waivers
shall be delivered to Lender or its disbursing agent.

 

(k)          All funds advanced under the Agreement to date have been utilized
as specified in the Disbursement Requests pursuant to which the same were
advanced, exclusively to pay costs incurred for or in connection with acquiring,
constructing and developing the Land and the Project, and Borrower represents
that no part of the Loan Proceeds have been paid for labor, materials,
equipment, work, services or supplies incorporated into or employed in
connection with any project other than the Project. Borrower further represents
that all funds covered by this Disbursement Request are for payment for labor,
materials, equipment, work, services or supplies furnished solely in connection
with said Project.

 

Borrower authorizes and requests Lender to charge the total amount of this
Disbursement Request against Borrower’s Loan account and to advance from the
proceeds of the Loan the funds hereby requested, and to make or authorize
disbursement of said funds to or for the account of the persons or firms and in
amounts up to, but not exceeding, the amounts listed herein, subject to the
requirements of and in accordance with the procedures provided in the Agreement
relating to the Loan. The advance made pursuant to this Disbursement Request is
acknowledged to be an accommodation to Borrower and is not a waiver by Lender of
any defaults or events of default under the Loan Documents or any other claims
of Lender against Borrower, any Guarantor or the General Contractor.

 

C-2

 

 

The advances and disbursements on the attached sheets are hereby approved and
authorized.

 

  WESTMINSTER – LCS   GEORGETOWN LLC, an Iowa limited   liability company      
  By: LCS Georgetown LLC, an     Iowa limited liability company, its    
Managing Member                 Name: Joel D. Nelson     Title: President and
COO

 

[ATTACH EXCEL SPREADSHEET]

 

C-3

 

 

EXHIBIT D

 

LOAN DOCUMENTS

 

The instruments and documents required to be executed, acknowledged (if
necessary for recording) and delivered to Lender and Lender, in each case in
form and content satisfactory to Lender and Lender, as conditions precedent to
closing, are as follows:

 

1.Construction Loan Agreement

 

2.$40,912,000 Promissory Note

 

3.$1,000,000 Promissory Note

 

4.Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing

 

5.Assignment of Leases and Rents

 

6.Guaranty of Completion and Non-Recourse Carve-Outs

 

7.Affidavit of Completion

 

8.Non-Competition And Right Of First Negotiation Agreement

 

9.Option Agreement

 

10.Memorandum Of Option Agreement

 

11.Environmental Indemnity Agreement

 

12.Affidavit of Commencement

 

13.Assignment Of Construction Agreements

 

14.Contractor's Consent

 

15.Assignment Of Architectural Agreements And Plans And Specifications

 

16.Architect's Consent

 

17.Assignment Of Designer Agreements

 

18.Designer’s Consent

 

19.Assignment Of Engineer Agreements

 

20.Engineer’s Consent

 



D-1

 

 

21.Assignment Of Development Agreements

 

22.Developer’s Consent

 

23.Certificate of Engineer

 

24.Collateral Assignment and Subordination of Property Management Agreement

 

25.Consent To Collateral Assignment And Subordination Of Property Management
Agreement

 

26.Option Agreement

 

27.Right of First Negotiation Agreement

 

28.UCC Financing Statement

 

D-2

 

 

EXHIBIT E

 

APPROVED BUDGET

 

SOURCES   PROJECT COSTS       Loan Proceeds $             Cash Equity $        
  [Other Funding Sources]   [BE SURE TO LIST MAXIMUM CONTINGENCY]

 

E-1

 

 

EXHIBIT F

 

DRAW SCHEDULE

 

F-1

 

 

EXHIBIT G

 

[FORM OF] AFFIDAVIT OF COMMENCEMENT

 

STATE OF TEXAS §   § COUNTY  OF  ____________ §

 

BEFORE ME, the undersigned authority, on this day personally appeared
_______________, the _________________ of [Borrower] and [Name of
affiant-Original Contractor or entity Original Contractor’s authorized
representative] and each of them, upon oath, after first being duly sworn,
deposed and stated as follows:

 

1.           [Borrower] is hereinafter referred to in this affidavit as “Owner”
and Owner’s business address is: . The Owner “and the undersigned, as its
authorized representative have personal knowledge of the facts set forth herein,
and the undersigned affiant for Owner is competent to make this affidavit.

 

2.           [Name of Individual Original Contractor or Entity Original
Contractor] is hereinafter referred to in this affidavit as “Contractor.”
Contractor’s business address is: . The Contractor [or, if entity contractor,
“the undersigned representative of Contractor”] has personal knowledge of the
facts set forth herein, and the undersigned for the Contractor is competent to
make this affidavit.

 

3.           The name and address of each original contractor, in addition to
Contractor, known to the Owner at this time, that is furnishing labor, service,
or materials for the construction of the improvements Owner hereby states to be
as follows:

 

    Name of Original Contractor   Address           (1)         (2)         (3)
       

 

4.           The improvement that is being constructed or repaired is generally
described as follows:

 

[here insert general description of improvement, the construction of which, or
delivery of materials for which has commenced on the construction site]

 

5.           The “Property” (herein so called) being improved is described as
follows:

 

[here insert description, legally sufficient for identification, of the property
being improved]

 

G-1

 

 

6.           The actual commencement of construction of improvements, or
delivery of materials, to the land on which the improvements are to be located
and on which the materials are to be used, visible from an inspection of the
Property, occurred on [Insert date].

 

      Signature of Affiant [Borrower]       Printed name of Affiant [Borrower]  
Title [Title, if Entity]                                     Signature of
Affiant [Contractor]       Printed name of Affiant [Contractor]   Title [Title,
if Entity] ______________________

 

SUBSCRIBED AND SWORN TO before me on this ___ day of _____________, 20____.

 

[Seal]     Notary Public in and for the State of Texas       My Commission
Expires:   

 

G-2

 

 

After Recording Return to:              

 

G-3

 

 

EXHIBIT H

 

AFFIDAVIT OF COMPLETION

 

This Affidavit of Completion is executed and filed in compliance with
Section 53.106 of the Texas Property Code.

 

1.          The name and address of the owner (“Owner”) of the real property
(the “Real Property”) described below are:

 

  ________________________________   ________________________________  
________________________________

 

2.          The name and address of the original contractor constructing the
improvements (“Improvements”) described below on the Real Property are:

 

  ________________________________   ________________________________  
________________________________

 

3.          The Real Property on which the Improvements are located is described
on Exhibit A hereto;

 

4.          A description of the Improvements furnished under the original
contract with the original contractor named above is as follows:

 

  ________________________________   ________________________________  
________________________________

 

5.          The Improvements constructed under such original contract have been
completed, and the date of completion was ___________; and

 

6.          A claimant may not have a lien on retained funds unless the claimant
files an affidavit claiming the lien not later than the 30th day after the date
of completion as set forth above.

 

      By:       “Owner”

 

H-1

 

 

County of ______________________

 

Subscribed and sworn to (or affirmed) before me on

 

This _____ day of ____________________, 2007, by
__________________________________

 

Personally known to me or proved to me on the basis of satisfactory evidence to
be the person(s) who appeared before me.

 

(seal) Signature ___________________________

 

H-2

 

 

EXHIBIT I

 

INSURANCE REQUIREMENTS

 

1.Property Insurance. For so long as any of the Debt is outstanding, Borrower
shall continuously maintain property insurance in accordance with the following
provisions:

 

(a)Special Perils Form/All Risk Property Coverage. Borrower shall maintain
property insurance with respect to the Improvements, Fixtures and Personal
Property insuring against any peril now or hereafter included within the
classification “All Risks of Physical Loss,” including, without limitation,
losses from fire, lightning, building collapse, debris removal, windstorm, hail,
explosion, smoke, aircraft and vehicle damage, riot, vandalism and malicious
mischief, falling objects, impact of vehicles and aircraft, weight of snow, ice
or sleet, collapse, mudslide, sinkhole, subsidence, tsunami, water damage and
sprinkler leakage, in amounts at all times sufficient to prevent Borrower or
Lender from becoming a co-insurer within the terms of the applicable law, but in
any event such insurance shall be maintained in an amount equal to the full
replacement cost of the Improvements, Fixtures and Personal Property. The term
“replacement cost” means the actual replacement cost (without taking into
account any depreciation and exclusive of excavations, footings and foundation,
landscaping and paving) determined annually by an insurer, a recognized
independent insurance agent or broker or an independent appraiser selected and
paid by Borrower. The policy shall include an agreed amount endorsement or a
waiver of the coinsurance requirement and an inflation guard endorsement.

 

(b)Flood and Mudslide. Flood and mudslide insurance in amount equal to the
lesser of (1) the amount required for one hundred percent (100%) of the full
replacement value of the Improvements, Fixtures and Personal Property, with
co-insurance clause if any, only as acceptable to Lender, or (2) the maximum
limit of coverage available with respect to the Mortgaged Property under the
Federal Flood Insurance Program; provided that such flood and mudslide insurance
shall not be required if Borrower shall provide Lender with evidence
satisfactory to Lender that the Mortgaged Property is not situated within an
area identified by the Secretary of Housing and Urban Development (or any other
appropriate governmental department, agency, bureau, board, or instrumentality)
as an area having special flood or mudslide hazard, and that no flood or
mudslide insurance is required on the Mortgaged Property by any regulations
under which the Lender is governed;

 

(c)Boiler and Machinery Coverage. Borrower shall maintain broad form,
replacement cost basis boiler and machinery insurance (without exclusion for
explosion) covering all boilers or other pressure vessels, machinery, equipment
and air conditioning or heating units located in, on or about the Mortgaged
Property and insurance against physical loss, rental loss, extra expense,
expediting loss and loss of occupancy or use arising from any breakdown in such
amounts as are generally required by institutional lenders for properties
comparable to the Mortgaged Property.

 

I-1

 

 

(d)Rent Loss/Business Interruption/Extra Expense. Borrower shall maintain
business interruption and/or loss of “rental income” insurance in an amount
sufficient to avoid any co-insurance penalty and to provide proceeds in an
amount that will cover a period of not less than twelve (12) months from the
date of casualty or loss, the term “rental income” to mean the sum of (i) the
total then ascertainable rents escalations and all other recurring sums payable
under the leases affecting the subject property and (ii) the total ascertainable
amount of all other amounts to be received by Borrower from third parties which
are the legal obligation of the tenants, reduced to the extent such amounts
would not be received because of operating expenses not incurred during a period
of non-occupancy to that portion of the subject property then not being
occupied. The policy shall include an agreed amount endorsement or a waiver of
the coinsurance requirement.

 

(e)Building Ordinance or Law. Borrower shall maintain building ordinance
coverage in amount of at least 25% of the building coverage limit.

 

(f)Builder’s Risk. Borrower shall maintain at all times during which structural
construction, repair or alterations are being made with respect to the Mortgaged
Property (1) owner’s contingent or protective liability insurance covering
claims not covered by or under the terms or provisions of the commercial general
liability insurance policy, and (2) the insurance provided for in
subsection (a) above written on a builder’s risk completed value form (a) on a
non-reporting basis, (b) against all risks of physical loss, including
earthquake and flood, (c) including permission to test and occupy the subject
property, and (d) with an agreed amount endorsement (including soft costs),
specifications, blueprints/models, demolition, increased cost of construction
and rental interruption for delayed opening as pertinent, waiving co-insurance
provisions. Such builder’s risk insurance shall protect the interests of
Borrower, General Contractor, and all Subcontractors.

 

(g)Terrorism Coverage. Upon Lender’s request, in the event that such coverage
with respect to terrorist acts is not included as part of the insurance policy
required by subsection (a) above, coverage against loss or damage by terrorist
acts in an amount equal to one hundred percent (100%) of the full replacement
value of the Improvements, Fixtures and Personal Property, with a co-insurance
clause, if any, only as acceptable to Lender.

 

2.Liability Insurance. For so long as any of the Debt is outstanding, Borrower
shall continuously maintain liability insurance in accordance with the following
provisions:

 



I-2

 

 

(a)Commercial General Liability Insurance. Borrower shall maintain commercial
general liability insurance, including bodily injury and property damage
liability insurance and completed operations insurance against any and all
claims, including all legal liability to the extent insurable and imposed upon
Lender and all court costs and attorneys’ fees and expenses, arising out of or
connected with the possession, use, leasing, operation, maintenance or condition
of the subject property in amounts not less than $2,000,000 per occurrence per
year and an excess/umbrella liability coverage in an amount not less than
$10,000,000. This insurance must stand on its own with no shared participation
or proration and be on a following form basis.

 

(b)Liquor Liability/Dram Shop. If alcoholic beverages are sold or served at the
Mortgaged Property, by Borrower or tenants, Borrower shall maintain dram shop,
host liquor liability of liquor liability coverage of at least Ten Million
Dollars ($10,000,000) per occurrence and annual aggregate. The combination of
primary and umbrella/excess liability policies can be obtained to satisfy these
liability limits requirements.

 

(c)Automobile. Borrower shall maintain automobile liability insurance if over
the road vehicles, whether owned, hired or non-owned, are operated in
conjunction with the Mortgaged Property. The combination of the primary
automobile liability and applicable umbrella/excess liability must equal a
minimum of Ten Million Dollars ($10,000,000) combined single limit.

 

(d)Workers’ Compensation and Employer’s Liability Insurance. Borrower shall
maintain workers’ compensation and employers’ liability insurance with respect
to any work on or about the Mortgaged Property. Liability limits shall be a
minimum of:

 

(i)Workers Compensation – Statutory as required by state law

 

(ii)Employers’ Liability –

 

Bodily injury by accident $1,000,000 each accident Bodily injury by disease
$1,000,000 each employee Bodily injury by disease $1,000,000 policy limit

 

3.Additional Insurance. Borrower shall maintain such other insurance with
respect to Borrower and the subject property against loss of damage of the kinds
from time to time required by Lender. Without limitation to the foregoing,
Borrower shall cause each Contractor to maintain General Liability insurance,
including without limitation, products and completed operations and auto
liability insurance, with limits of no less than $10,000,000 per occurrence and
in the aggregate through primary and umbrella liability policies. Borrower shall
also ensure that all subcontractors maintain similar coverage with limits
appropriate to the hazard associated with their respective work on the Mortgaged
Property (as defined in the Loan Agreement). All parties engaged in work on the
Mortgaged Property shall maintain statutory Workers Compensation and employers
liability insurance with limits of at least $1,000,000.

 

I-3

 

 

EXHIBIT J

 

borrower AND GUARANTOR quarterly compliance certificate

 

This Quarterly Compliance Certificate (the “Certificate”) is delivered by
__________________________ (“Borrower”) and ________________________
(“Guarantor”) to _____________________________ (“Lender A”) and
_____________________________ (“Lender B”) (collectively, “Lender”) pursuant to
Section 8.7(d) of the Construction Loan Agreement, dated ____________, 2015,
between Lender and Borrower (the “Agreement”). All capitalized terms used in
this Certificate, if not otherwise defined herein, have the meanings ascribed to
such terms in the Agreement.

 

The undersigned. On behalf of Borrower and Guarantor, certifies to Lender as
follows:

 

1.The undersigned is the duly elected ___________________ [title] of Borrower
and the duly elected ______________________ [title] of Guarantor, and, in those
capacities, is duly authorized by Borrower and Guarantor to make the
certifications in this Certificate.

 

2.Attached hereto are the unaudited balance sheet for Borrower and the statement
of profit and loss for Borrower and for Borrower’s operations in connection with
the Property for the most recently concluded fiscal quarter, together with
supporting schedules. The attached were (i) prepared in accordance with GAAP on
a consistent basis, (ii) fairly present Borrower’s financial condition, (iii)
show all material liabilities of Borrower, direct and contingent, (iv) fairly
present the results of Borrower’s operations, and (v) disclose the existence of
any hedge and/or off-balance sheet transactions.

 

3.As of the end of the most recently concluded fiscal quarter, and as of the
date hereof, [(if applicable) except as disclosed in the exception schedule
attached hereto,] the Borrower and the Property were and are in compliance with
all requirements of the Loan Documents applicable thereto, no Default or Event
of Default has occurred and is continuing, and no conditions, circumstances, or
occurrences exist that would result in, or would, with the passage of time or
giving of notice (or both), reasonably be expected to result in, a Default or
Event of Default.

 

4.[Applicable after the Stabilization Date]. The Debt Service Coverage Ratio, as
of the end of the most recently concluded fiscal quarter, was ____________.
Attached hereto is an accurate and complete calculation of the foregoing Debt
Service Coverage Ratio and true and accurate copies of supporting information
pertaining to the same.

 

5.Attached hereto are the unaudited balance sheet for Guarantor and the
statement of profit and loss for Guarantor and for Guarantor’s operations for
the most recently concluded fiscal quarter, together with supporting schedules.
The attached were (i) prepared in accordance with GAAP on a consistent basis,
(ii) fairly present Guarantor’s financial condition, (iii) show all material
liabilities of Guarantor, direct and contingent, (iv) fairly present the results
of Guarantor’s operations, and (v) disclose the existence of any hedge and/or
off-balance sheet transactions.

 

J-1

 

 

6.As of the end of the most recently concluded fiscal quarter, [(if applicable)
except as disclosed in the exception schedule attached hereto,] Guarantor was in
compliance with all financial covenants in the Guaranty. As of the date hereof,
[(if applicable) except as disclosed in the exception schedule attached hereto,]
no material adverse change in the financial condition of Guarantor has occurred
. As of the end of the most recently concluded quarter, and as of the date
hereof, [(if applicable) except as disclosed in the exception schedule attached
hereto,] no Default or Event of Default under the Guaranty has occurred and is
continuing, and no conditions, circumstances, or occurrences exist that would
result in, or would, with the passage of time or giving of notice (or both),
reasonably be expected to result in, a Default or Event of Default under the
Guaranty.

 

7.As of the end of the most recent fiscal quarter, Guarantor’s Net Worth was
_______________________ and Guarantor’s Liquid Assets were
_______________________.

 

Date:  _____________________________       Respectfully submitted:              
Name:       Title:       Attachments [List]:  

 

J-2

